Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 1 of 105 PageID #: 277




                          Exhibit B
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 2 of 105 PageID #: 278




   UltraScale Architecture
   Clocking Resources

   User Guide




   UG572 (v1.9) October 31, 2019
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 3 of 105 PageID #: 279




Revision History
The following table shows the revision history for this document.


    Date       Version                                         Revision
 10/31/2019       1.9     Chapter 3: Updated Table 3-4 footnote. Updated Spread-Spectrum Clock Generation
                          section with new content and equations. Updated Table 3-12. Updated Ultrascale+
                          note on page 32.
 12/19/2018       1.8     Chapter 3: Updated the example in Determine the Input Frequency section.
                          Added the new sections Dynamic Reconfiguration Port and Clocking Guidelines.
 04/09/2018       1.7     Chapter 2: Updated the BUFG_GT and BUFG_GT_SYNC section.
                          Chapter 3: In Table 3-4, updated note 3.
 06/06/2017       1.6     Chapter 3: In Table 3-4, updated the description of BUF_IN for the COMPENSATION
                          attribute on page 55.
 03/15/2017       1.5     Chapter 2: Updated the discussion on page 15. Added clarification to the BUFG_GT
                          and BUFG_GT_SYNC section.
                          Chapter 3: Updated the Dynamic Phase Shift Interface in the MMCM section. Added
                          Table 3-6 and Table 3-8. In Table 3-12, updated the descriptions for
                          CLKOUT[0:1]_PHASE and CLKFBOUT_PHASE.
 12/12/2016       1.4     Chapter 1: Updated the discussion on page 9 about the differences between clock
                          capable and global clock pins.
                          Chapter 2: Added clarification to the Global Clock Inputs section. Added further
                          information following Figure 2-3. Updated the BUFGCE_DIV section. Revised the
                          BUFG_GT_SYNC description on page 33 to include the UltraScale+ devices.
                          Chapter 3: Added the UltraScale+ device MMCME4 and PLLE4 primitives to the
                          MMCM Primitives and PLL Primitives sections. Updated the description of PSCLK
                          cycles in the Dynamic Phase Shift Interface in the MMCM section. Added a
                          Recommended note on page page 51. Updated the CLKINSTOPPED – Input Clock
                          Status section. Added CLKFBOUT and CLKFBIN to Table 3-11 and their descriptions
                          below the table. Updated the CLKOUTPHYEN – PHY Clock Enable description. Added
                          Figure 3-17 and Figure 3-18. In Table 3-12, updated the DIVCLK_DIVIDE allowed
                          values and added PHY_ALIGN to the COMPENSATION attribute.
                          Updated the Please Read: Important Legal Notices section.




UltraScale Architecture Clocking Resources                                            Send Feedback
                                                                                                             2
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 4 of 105 PageID #: 280




    Date       Version                                           Revision
 11/24/2015       1.3     Under Introduction to UltraScale Architecture, page 5, added new introductory text
                          for UltraScale+ devices. Added ninth bullet under Key Differences from 7 Series
                          FPGAs, page 9. Updated first paragraph under Global Clock Inputs, page 10 to
                          include information about HDGC pins. Updated first paragraph under Clock
                          Structure, page 12. Added Important note under Clock Buffers, page 16. Added
                          second paragraph under BUFCE_LEAF Clock Buffer, page 30. Added first two
                          sentences under BUFG_GT and BUFG_GT_SYNC, page 32. Added BUFG_PS, page 34
                          section. Updated Frequency Synthesis Using Fractional Divide in the MMCM,
                          page 40, by changing 0.125 degrees to 0.125. Revised the heading Static Phase Shift
                          Mode (MMCM and PLL), page 41 by adding (MMCM and PLL). Revised the heading
                          MMCM Clock Divide Dynamic Change, page 44 by adding MMCM. Added Important
                          note under CLKFBIN – Feedback Clock Input, page 48. In Table 3-4, added a row of
                          UltraScale+ device MMCM attributes for CLKFBOUT_MULT_F(1), page 53, changed
                          default value for COMPENSATION, page 55 from ZHOLD to AUTO, revised the
                          COMPENSATION Description, added note 4, and note 5. In Table 3-12, added a row
                          of UltraScale+ device PLL attributes for CLKFBOUT_MULT, page 78, revised the
                          COMPENSATION Description, and added note 1. Added Dynamic Reconfiguration
                          Port, page 81 section. Updated References, page 103.
 02/23/2015       1.2     In Table 3-4, changed the Allowed Values attribute for CLKIN1_PERIOD and
                          CLKIN2_PERIOD, page 54. In Table 3-12, changed the Allowed Values attribute for
                          CLKIN_PERIOD, page 79.
 08/21/2014       1.1     Replaced clock-capable with global clock in Global Clock Inputs. Updated Byte Clock
                          Inputs. Added BUFG_GT_SYNC to BUFG_GT and BUFG_GT_SYNC. Updated Figure 3-3
                          and added tip for Table 3-3. Updated Figure 3-11.
 12/10/2013       1.0     Initial Xilinx release.




UltraScale Architecture Clocking Resources                                           Send Feedback
                                                                                                                3
UG572 (v1.9) October 31, 2019                   www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 5 of 105 PageID #: 281




Table of Contents
           Revision History . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

       Chapter 1: Overview
           Introduction to UltraScale Architecture . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      5
           Clocking Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          6
           Clocking Architecture Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   6
           Clocking Differences from Previous FPGA Generations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    8

       Chapter 2: Clocking Resources
           Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     10
           Global Clock Inputs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          10
           Byte Clock Inputs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        11
           Clock Buffers and Clock Routing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  11

       Chapter 3: Clock Management Tile
           Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
           MMCMs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
           PLLs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
           Dynamic Reconfiguration Port . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 82
           VHDL and Verilog Templates and the Clocking Wizard . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
           Clocking Guidelines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 102

       Appendix A: Additional Resources and Legal Notices
           Xilinx Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       103
           Solution Centers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        103
           References . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     103
           Please Read: Important Legal Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       104




UltraScale Architecture Clocking Resources                                                                                        Send Feedback
                                                                                                                                                                       4
UG572 (v1.9) October 31, 2019                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 6 of 105 PageID #: 282




                                                                                Chapter 1


Overview

       Introduction to UltraScale Architecture
       The Xilinx® UltraScale™ architecture is a revolutionary approach to creating programmable
       devices capable of addressing the massive I/O and memory bandwidth requirements of
       next-generation applications while efficiently routing and processing the data brought on
       chip. UltraScale architecture-based devices address a vast spectrum of high-bandwidth,
       high-utilization system requirements through industry-leading technical innovations. The
       devices share many building blocks to provide optimized scalability across the product
       range, as well as numerous new power reduction features for low total power consumption.

       Kintex® UltraScale FPGAs provide high performance with a focus on optimized
       performance per watt for applications including wireless, wired, and signal or image
       processing. High digital signal processing and block RAM-to-logic ratios, and next
       generation transceivers are combined with low-cost packaging to enable an optimum blend
       of capability for these applications.

       Kintex UltraScale+™ FPGAs deliver increased performance over the Kintex UltraScale family
       with on-chip UltraRAM memory to reduce BOM cost, providing the ideal mix of
       high-performance peripherals and cost-effective system implementation. In addition,
       Kintex UltraScale+ FPGAs have numerous power options that deliver the optimal balance
       between the required system performance and the smallest power envelope.

       Virtex® UltraScale FPGAs provide the highest system capacity, bandwidth, and
       performance. Delivering unprecedented logic capacity, serial I/O bandwidth, and on-chip
       memory, the Virtex UltraScale family pushes the performance envelope ever higher.

       Virtex UltraScale+ FPGAs have the highest transceiver bandwidth, highest DSP count, and
       highest on-chip UltraRAM memory available for the ultimate in system performance. In
       addition, Virtex UltraScale+ FPGAs also provide numerous power options that deliver the
       optimal balance between the required system performance and the smallest power
       envelope.

       Zynq® UltraScale+ MPSoCs combine the Arm® v8-based Cortex®-A53 high-performance
       energy-efficient 64-bit application processor with the Arm Cortex-R5 real-time processor
       and the UltraScale architecture to create the industry's first All Programmable MPSoCs.
       With next-generation programmable engines, security, safety, reliability, and scalability
       from 32 to 64 bits, the Zynq UltraScale+ MPSoCs provide unprecedented power savings,



UltraScale Architecture Clocking Resources                                 Send Feedback
                                                                                                 5
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 7 of 105 PageID #: 283
                                                                                 Chapter 1: Overview


       processing, programmable acceleration, I/O, and memory bandwidth ideal for applications
       that require heterogeneous processing.

       This user guide describes the UltraScale architecture clocking resources and is part of the
       UltraScale architecture documentation suite available at: www.xilinx.com/documentation.




       Clocking Overview
       This chapter provides an overview of clocking and a comparison between clocking in the
       UltraScale architecture and previous FPGA generations. For detailed information on usage
       of clocking resources, see Chapter 2, Clocking Resources and Chapter 3, Clock Management
       Tile. For more information refer to the Clocking Guidelines section in the UltraFast Design
       Methodology Guide for the Vivado Design Suite (UG949) [Ref 1].




       Clocking Architecture Overview
       The UltraScale architecture clocking resources manage complex and simple clocking
       requirements with dedicated global clocks distributed on clock routing and clock
       distribution resources. The clock management tiles (CMTs) provide clock frequency
       synthesis, deskew, and jitter filtering functionality. Non-clock resources such as local
       routing are not recommended when designing for clock functions.

       •   The device is subdivided into columns and rows of segmented clock regions (CRs). CRs
           differ from previous families because they are arranged in tiles and do not span half the
           width of a device. A CR contains configurable logic blocks (CLBs), DSP slices,
           block RAMs, interconnect, and associated clocking. The height of a CR is 60 CLBs,
           24 DSP slices, and 12 block RAMs with a horizontal clock spine (HCS) at its center. The
           HCS contains the horizontal routing and distribution resources, leaf clock buffers, clock
           network interconnections, and the root of the clock network. Clock buffers drive
           directly into the HCS. There are 52 I/Os per bank and four gigabit transceivers (GTs)
           that are pitch matched to the CRs. A core column contains configuration, System
           Monitor (SYSMON), and PCIe® blocks to complete a basic device.
       •   Adjacent to the input/output block columns are the physical layer (PHY) blocks with
           CMTs, global clock buffers, global clock multiplexing structures, and I/O logic
           management functions. The clocking drives vertical and horizontal connectivity
           through separate clock routing and clock distribution resources via HCS into the CRs
           and I/Os.
       •   Horizontal clock routing and distribution tracks drive horizontally into the CRs. Vertical
           routing and distribution tracks drive vertically adjacent CRs. The tracks are
           segmentable at the CR boundaries in both the horizontal and vertical directions. This
           allows for the creation of device-wide global clocks or local clocks of variable size.




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                     6
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 8 of 105 PageID #: 284
                                                                                  Chapter 1: Overview


       •   The distribution tracks drive the clocking of synchronous elements across the device.
           Distribution tracks are driven by routing tracks or directly by the clocking structures in
           the PHY.
       •   I/Os are directly driven from the PHY clocking and/or an adjacent PHY via routing
           tracks.
       •   A CMT contains one mixed-mode clock manager (MMCM) and two phase-locked loops
           (PLLs).


       Clock Routing Resources Overview
       Each I/O bank contains global clock input pins to bring user clocks onto the device clock
       management and routing resources. The global clock inputs bring user clocks onto:

       •   Clock buffers in the PHY adjacent to the same bank
       •   CMTs in the PHY adjacent to the same bank

       Each device has three global clock buffers: BUFGCTRL, BUFGCE, and BUFGCE_DIV. In
       addition, there is a local BUFCE_LEAF clock buffer for driving leaf clocks from horizontal
       distribution to various blocks in the device. BUFGCTRL has derivative software
       representations of types BUFGMUX, BUFGMUX1, BUFGMUX_CTRL, and BUFGCE_1. BUFGCE
       is for glitchless clock gating and has software derivative BUFG (BUFGCE with clock enable
       tied High). The global clock buffers drive routing and distribution tracks into the device
       logic via HCS rows. There are 24 routing and 24 distribution tracks in each HCS row. There
       is also a BUFG_GT that generates divided clocks for GT clocking. The clock buffers:

       •   Can be used as a clock enable circuit to enable or disable clocks either globally, locally,
           or within a CR for fine-grained power control.
       •   Can be used as a glitch-free multiplexer to:

           °   select between two clock sources.

           °   switch away from a failed clock source.
       •   Are often driven by a CMT to:

           °   eliminate the clock distribution delay.

           °   adjust clock delay relative to another clock.

       Chapter 2, Clocking Resources, has further details on global clocks, I/O, and GT clocking. It
       also describes which clock routing resources to utilize for various applications.




UltraScale Architecture Clocking Resources                                      Send Feedback
                                                                                                     7
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 9 of 105 PageID #: 285
                                                                                   Chapter 1: Overview


       CMT Overview
       Each device has a CMT as part of the PHY next to each of the I/O banks. A CMT consists of
       one MMCM and two PLLs. The MMCM is the primary block for frequency synthesis for a
       wide range of frequencies, and serves as a jitter filter for either external or internal clocks,
       and deskew clocks among a wide range of other functions. The PLL’s primary purpose is to
       provide clocking to the PHY I/Os, but can also be used for clocking other resources in the
       device in a limited fashion. The device clock input connectivity allows multiple resources to
       provide the reference clock(s) to the MMCM and PLL.

       MMCMs have infinite fine phase shift capability in either direction and can be used in
       dynamic phase shift mode. MMCMs also have a fractional counter in either the feedback
       path or in one output path, enabling further granularity of frequency synthesis capabilities.

       The LogiCORE™ IP clocking wizard is available to assist in utilizing MMCMs and PLLs to
       create clock networks in UltraScale architecture designs. The GUI interface is used to collect
       clock network parameters. The clocking wizard chooses the appropriate CMT resource and
       optimally configures the CMT resource and associated clock routing resources.

       Chapter 3, Clock Management Tile, has further details on the CMT block features and
       connectivity.




       Clocking Differences from Previous FPGA
       Generations
       UltraScale architecture-based devices have significant innovations in the clocking
       architecture. In general, there is a minimal difference between global and local clock
       buffers. Thus, the 7 series regional clock buffers have been replaced by new clock buffers
       with more global reach while automatically utilizing local clock buffers for local distribution
       of the clocks. The CMT block consists of one MMCM and two PLLs. The MMCM is very
       similar to the 7 series family while the PLL has new features for the I/O PHY clocking, but a
       reduced set of functionality and connectivity with respect to clocking the rest of the device.




UltraScale Architecture Clocking Resources                                      Send Feedback
                                                                                                      8
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 10 of 105 PageID #: 286
                                                                                  Chapter 1: Overview


       Key Differences from 7 Series FPGAs
       •   BUFMRs, BUFRs, and BUFIOs, and the associated routing resources have been removed
           from this architecture and are replaced by new clock buffers, clock routing, and a
           completely new I/O clocking architecture.
       •   The BUFGCTRL and its derivatives are still available. Two new global clock buffer
           resources BUFGCE and BUFGCE_DIV have been introduced in the new architecture. At
           the local clocking level, a new BUFCE_LEAF clock buffer provides local, vertical clocking
           with additional features.
       •   A BUFG_GT buffer for clock division of GT clocks has been added.
       •   A new and improved clock routing architecture is available. There are now two types of
           global routing tracks called routing and distribution. Both types of routing provide a
           segmentable clock network at the CR level. Both types can be driven by the global
           clock buffers. The distribution tracks can be driven by routing tracks or directly by clock
           buffer resources. The distribution tracks provide connectivity to all clocking points in
           UltraScale devices.
       •   The CMTs now have two PLLs instead of one.
       •   MMCMs are similar to the MMCM in the 7 series devices. PLLs have new features
           related to I/O PHY clocking. However, other clocking related functionality and
           connectivity has been reduced as compared to the 7 series FPGAs. For example, the
           PLLs do not support phase compensation or external feedback, have fewer outputs,
           share a voltage-controlled oscillator (VCO) with the PHY clocking, and have other
           features removed as compared to the 7 series devices. For this reason, most customers
           should use the MMCM for general clocking. However, leftover PLLs are also available
           for use.
       •   The MMCM output clock frequencies can be dynamically changed without resetting the
           MMCM.
       •   The definition of clock region has changed. A clock region no longer spans half a
           device width in the horizontal direction. UltraScale architecture clock regions have a
           rectangular shape with a fixed width and height and are organized in tiles. Horizontal
           and vertical clock tracks are segmented at the clock region boundaries.
       •   The clock capable pins (CC) have been replaced by global clock pins (GC). In addition,
           the UltraScale+ architecture has high-density (HD) I/O banks. These banks contain four
           global clock pins called HDGC which can connect to the BUFGCEs.




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                     9
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 11 of 105 PageID #: 287




                                                                                    Chapter 2


Clocking Resources

       Overview
       UltraScale™ architecture-based devices have several clock routing resources to support
       various clocking schemes and requirements, including high fanout, short propagation
       delay, and extremely low skew. To best utilize the clock routing resources, the designer must
       understand how to get user clocks from the PCB to the UltraScale devices, decide which
       clock routing resources are optimal, and then access those clock routing resources by
       utilizing the appropriate I/O and clock buffers.




       Global Clock Inputs
       External global user clocks must be brought into the UltraScale device on differential clock
       pin pairs called global clock (GC) inputs. There are four GC pin pairs in each bank that have
       direct access to the global clock buffers, MMCMs, and PLLs that are in the CMT adjacent to
       the same I/O bank. The UltraScale+ architecture has four HDGC pins per HD I/O bank. HD
       I/O banks are only part of the UltraScale+ family. Since HD I/O banks do not have a XIPHY
       and CMT next to them, the HDGC pins can only directly drive BUFGCEs (BUFGs) and not
       MMCMs/PLLs. Therefore, clocks that are connected to an HDGC pin can only connect to
       MMCMs/PLLs through the BUFGCEs. To avoid a design rule check (DRC) error, set the
       property CLOCK_DEDICATED_ROUTE = FALSE. GC inputs provide dedicated, high-speed
       access to the internal global and regional clock resources. GC inputs use dedicated routing
       and must be used for clock inputs where the timing of various clocking features is
       imperative. General-purpose I/O with local interconnects should not be used for clock
       signals.

       Each I/O bank is located in a single clock region and includes 52 I/O pins. Of the 52 I/O pins
       in each I/O bank in every I/O column, there are four global clock input pin pairs (a total of
       eight pins). Each global clock input:

       •   Can be connected to a differential or single-ended clock on the PCB.
       •   Can be configured for any I/O standard, including differential I/O standards.
       •   Has a P-side (master), and an N-side (slave).




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                   10
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 12 of 105 PageID #: 288
                                                                        Chapter 2:   Clocking Resources


       Single-ended clock inputs must be assigned to the P (master) side of the GC input pin pair.
       If a single-ended clock is connected to the P-side of a differential clock pin pair, the N-side
       cannot be used as another single-ended clock pin—it can only be used as a user I/O. For pin
       naming conventions, refer to the UltraScale Architecture Packaging and Pinout User Guide
       (UG575) [Ref 2].

       GC inputs can be used as regular I/O if not used as clocks. When used as regular I/O, global
       clock input pins can be configured as any single-ended or differential I/O standard. GC
       inputs can connect to the PHY adjacent to the banks they reside in.




       Byte Clock Inputs
       Byte-lane clock (DBC and QBC) input pin pairs are dedicated clock inputs directly driving
       source synchronous clocks to the bit slices in the I/O banks. In memory applications, these
       are also known as DQS. When not used for I/O byte clocking these pin have other functions
       such as general purpose I/Os. For more information, consult the UltraScale Architecture
       SelectIO Resources User Guide (UG571) [Ref 3].




       Clock Buffers and Clock Routing
       Global clocks are a dedicated network of interconnects specifically designed to reach all
       clock inputs to the various resources in a device. These networks are designed to have low
       skew and low duty cycle distortion, low power, and improved jitter tolerance. They are also
       designed to support very high-frequency signals.

       Understanding the signal path for a global clock expands the understanding of the various
       global clocking resources. The global clocking resources and network consist of these paths
       and components:

       •   Clock Structure, page 12
       •   Clock Buffers, page 16
       •   BUFGCTRL Clock Buffer Primitives, page 17
       •   Additional BUFGCTRL Use Models, page 25
       •   BUFGCE Clock Buffers, page 29
       •   BUFG Clock Buffer, page 30
       •   BUFCE_LEAF Clock Buffer, page 30




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                    11
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 13 of 105 PageID #: 289
                                                                        Chapter 2:   Clocking Resources


       Clock Structure
       The basic device architecture is composed of blocks of CRs. CRs are organized into tiles and
       thus build columns and rows. Each CR contains slices (CLBs), DSPs, and 36K block RAM
       blocks. The mix of slice, DSP, and block RAM columns in each CR can be different, but are
       always identical when stacked in the vertical direction, thus building columns of those
       resources for the entire device. I/O and GT columns are then inserted with columns of CRs.
       In addition, there is a single column that contains the configuration logic, SYSMON, and
       PCIe blocks. An HCS runs horizontally through the device in the center of each row of CRs,
       I/Os, and GTs. The HCS contains the horizontal routing and distribution tracks as well as leaf
       clock buffers and clock network interconnects between horizontal/vertical routing and
       distribution. Vertical tracks of routing and distribution connect all CRs in a column, while
       vertical routing spans an entire I/O column. There are 24 horizontal routing and 24
       distribution tracks (Figure 2-1), and 24 vertical routing and 24 distribution tracks
       (Figure 2-2). The purpose of the clock routing resources is to route a clock from the global
       clock buffers to a central point from where it is connected to the loads via the distribution
       resources. This central point of the clock network is called a clock root in the UltraScale
       architecture. The root can be in any CR in a device from where it is routed to the loads via
       the clock distribution resources. This architecture optimized clock skew. Routing and
       distribution resources can either connect to adjacent CRs or disconnect (isolated) at the
       border of the CR as needed. This concept extends to SSI devices as well.




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                   12
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 14 of 105 PageID #: 290
                                                                                                            Chapter 2:     Clocking Resources

X-Ref Target - Figure 2-1




                                     PHY and
                                                                                                  CR Column with PCIe,
                                     Clocking
                                                                                                   Configuration, and
                                                                                                   SYSMON Column
                            I/O Column           CR Column           I/O Column       CR Column                          GT Column




         HCS




                                         24 Distribution Tracks

                                         24 Routing Tracks
                                                                                                                                     X16662-111516



                                                                  Figure 2-1:     Horizontal Clocking




UltraScale Architecture Clocking Resources                                                                           Send Feedback
                                                                                                                                                13
UG572 (v1.9) October 31, 2019                                              www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 15 of 105 PageID #: 291
                                                                                                                 Chapter 2:       Clocking Resources

X-Ref Target - Figure 2-2




                                        PHY and
                                                                                                      CR Column with PCIe,
                                        Clocking
                                                                                                       Configuration, and
                                                                                                       SYSMON Column
                            I/O Column             CR Column          I/O Column        CR Column                               GT Column




                                   24 Routing Tracks           24 Distribution Tracks                                 12 Distribution and
                                                                                                                      12 Routing Tracks
                                                                                                                      on each side
                                                                                                                                            X16663-111516



                                                                         Figure 2-2:    Vertical Clocking

                               The clocks can be distributed from their sources in one of two ways (Figure 2-3):

                               •      The clocks can go onto routing tracks that take the clocks to a central point in a CR
                                      without going to any loads. The clocks can then drive the distribution tracks
                                      unidirectionally from which the clock networks fan out. In this way, the clock buffers
                                      can drive to a specific point in the CRs from which the clock buffers travel vertically and
                                      then horizontally on the distribution tracks to drive the clocking points. The clocking




UltraScale Architecture Clocking Resources                                                                                   Send Feedback
                                                                                                                                                            14
UG572 (v1.9) October 31, 2019                                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 16 of 105 PageID #: 292
                                                                                                                   Chapter 2:   Clocking Resources


                                     points are driven via leaf clocks with clock enable (CE) in that CR and adjacent CRs, if
                                     needed. Distribution tracks cannot drive routing tracks.

                                     This distribution scheme is used to move the root for all the loads to be at a specific
                                     location for improved, localized skew. Furthermore, both routing and distribution tracks
                                     can drive into horizontally or vertically adjacent CRs in a segmented fashion. Routing
                                     tracks can drive both routing and distribution tracks in the adjacent CRs while the
                                     distribution tracks can drive other horizontal distribution tracks in adjacent CRs. The CR
                                     boundary segmentation allows construction of either truly global, device-wide clock
                                     networks or more local clock networks of variable sizes by reusing clocking tracks.

                               •     Alternatively, clock buffers can drive straight onto the distribution tracks and distribute
                                     the clock in that manner. This reduces the clock insertion delay.
X-Ref Target - Figure 2-3




                                                                    Vertical      From/To           Vertical
                                                                    Routing      CR Above         Distribution

                                           CR Boundary



                                                Columns of                                         Columns of
                                                CLBs, Block RAMs,                            24    CLBs, Block RAMs,
                                                                                 24
                                                DSPs                                               DSPs



                            Horizontal                BUFCE_LEAFs
                            Distribution         CE                        CE                     CE                            CE

                                                         24
                       From/To Next                                                   TS                                             From/To Next
                        CR or From                                                         Root   CE
                                                      HCS                                                                            CR or From
                       Clock Buffers                                                                                                 Clock Buffers
                                                                                                       TS
                                                      24

                            Horizontal           CE                        CE                     CE                            CE
                                                                                                            BUFCE_LEAFs
                             Routing

                                                Columns of                                         Columns of
                                                CLBs, Block RAMs,                                  CLBs, Block RAMs,
                                                DSPs                                               DSPs



                                                                                 From/To
                                                                                 CR Below

                                                                                                                                           X16681-111516



                                                               Figure 2-3:       Clock Region Clocking

                               •     Each of the four bytes in the XIPHY BITSLICE have six connections from the HCS to their
                                     global clocking pins. Therefore, only six BUFGs can drive the BITSLICE clocking pins in
                                     either half of an I/O bank (a maximum of 6 clocks can drive any half of an I/O bank).




UltraScale Architecture Clocking Resources                                                                                Send Feedback
                                                                                                                                                           15
UG572 (v1.9) October 31, 2019                                                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 17 of 105 PageID #: 293
                                                                               Chapter 2:   Clocking Resources


       Clock Buffers
       The PHY global clocking contains several sets of BUFGCTRLs, BUFGCEs, and BUFGCE_DIVs.
       Each set can be driven by four GC pins from the adjacent bank, MMCMs, PLLs in the same
       PHY, and interconnect. The clock buffers then drive the routing and distribution resources
       across the entire device. Each PHY contains 24 BUFGCEs, 8 BUFGCTRLs, and 4 BUFGCE_DIVs
       but only 24 of them can be used at the same time.

       IMPORTANT: It is recommended to only allow the Vivado Placer to assign all global clock buffers to
       specific locations. Each CR contains 24 BUFGCEs, 8 BUFGCTRLs and 4 BUFGCE_DIVs. These clock
       buffers share the 24 routing tracks and therefore collisions may occur resulting in unroutable designs.
       If the design requires a number of global clock buffers to be in a certain CR then it is recommended to
       attach the CLOCK_REGION property to these buffers instead of a specific LOCATION property.


       In the clocking architecture, BUFGCTRL multiplexers and all derivatives can be cascaded to
       adjacent clock buffers, effectively creating a ring of eight BUFGMUXes (BUFGCTRL
       multiplexers). Figure 2-4 shows a simplified diagram of cascading BUFGCTRLs.
       X-Ref Target - Figure 2-4




                                                               X16664-111516



                                        Figure 2-4:   Cascading BUFGCTRLs
       The following subsections detail the various configurations, primitives, and use models of
       the clock buffers.




UltraScale Architecture Clocking Resources                                            Send Feedback
                                                                                                            16
UG572 (v1.9) October 31, 2019                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 18 of 105 PageID #: 294
                                                                                                    Chapter 2:   Clocking Resources


        BUFGCTRL Clock Buffer Primitives
        The primitives in Table 2-1 are different configurations of the clock BUFGCTRL buffers. The
        Vivado tools manage the configuration of all these primitives, and the Vivado Design Suite
        User Guide: Using Constraints (UG903) [Ref 4] describes the LOC constraint.

Table 2-1:                   BUFGCTRL Clock Buffer Primitives
         Primitive                            Input          Output                                  Control
 BUFGCTRL                                     I0, I1            O          CE0, CE1, IGNORE0, IGNORE1, S0, S1
 BUFGCE_1                                       I               O          CE
 BUFGMUX                                      I0, I1            O          S
 BUFGMUX_1                                    I0, I1            O          S
 BUFGMUX_CTRL                                 I0, I1            O          S


        BUFGCTRL
        The BUFGCTRL primitive shown in Figure 2-5 can switch between two asynchronous clocks.
        All other global clock buffer primitives are derived from certain configurations of
        BUFGCTRL.

        BUFGCTRL has four select lines, S0, S1, CE0, and CE1. It also has two additional control lines,
        IGNORE0 and IGNORE1. These six control lines are used to control the inputs I0 and I1.
        X-Ref Target - Figure 2-5




                                                                BUFGCTRL

                                                       IGNORE1

                                                       CE1

                                                       S1




                                                       I1

                                                                                           O

                                                       I0




                                                       S0

                                                       CE0

                                                       IGNORE0
                                                                                    X16665-111516



                                                       Figure 2-5:    BUFGCTRL Primitive



UltraScale Architecture Clocking Resources                                                                 Send Feedback
                                                                                                                               17
UG572 (v1.9) October 31, 2019                                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 19 of 105 PageID #: 295
                                                                                             Chapter 2:   Clocking Resources


         BUFGCTRL is designed to switch between two clock inputs without the possibility of a glitch.
         When the presently selected clock transitions from High to Low after S0 and S1 change, the
         output is kept Low until the other (to-be-selected) clock transitions from High to Low. Then,
         the new clock starts driving the output.The default configuration for BUFGCTRL is
         falling-edge sensitive and held at Low prior to the input switching. BUFGCTRL can also be
         rising-edge sensitive and held at High prior to the input switching by using the INIT_OUT
         attribute.

         In some applications, the conditions previously described are not desirable. Asserting the
         IGNORE pins bypasses the BUFGCTRL from detecting the conditions for switching between
         two clock inputs. In other words, asserting IGNORE causes the MUX to switch the inputs at
         the instant the select pin changes. IGNORE0 causes the output to switch away from the I0
         input immediately when the select pin changes, while IGNORE1 causes the output to switch
         away from the I1 input immediately when the select pin changes.

         Selection of an input clock requires a “select” pair (S0 and CE0, or S1 and CE1) to be
         asserted High. If either S or clock enable (CE) is not asserted High, the desired input is not
         selected. In normal operation, both S and CE pairs (all four select lines) are not expected to
         be asserted High simultaneously. Typically, only one pin of a “select” pair is used as a select
         line, while the other pin is tied High. The truth table is shown in Table 2-2.

Table 2-2:    Truth Table for Clocking Resources
              CE0                          S0                     CE1                S1                         O
               1                            1                       0                    X                      I0
               1                            1                       X                    0                      I0
               0                            X                       1                    1                      I1
               X                            0                       1                    1                      I1
               1                            1                       1                    1                 Old Input (1)

Notes:
1. Old input refers to the valid input clock before this state is achieved.
2. For all other states, the output becomes the value of INIT_OUT and does not toggle.

         Although both S and CE are used to select a desired output, only S is suggested for
         glitch-free switching. This is because when using CE to switch clocks, the change in clock
         selection can be faster than when using S. A violation in the setup/hold time of the CE pins
         causes a glitch at the clock output. On the other hand, using the S pins allows the user to
         switch between the two clock inputs without regard to setup/hold times. As a result, using
         S to switch clocks does not result in a glitch. See BUFGMUX_CTRL, page 24.

         The timing diagram in Figure 2-6 illustrates various clock switching conditions using the
         BUFGCTRL primitives. Exact timing numbers are best found using the speed specification.




UltraScale Architecture Clocking Resources                                                          Send Feedback
                                                                                                                           18
UG572 (v1.9) October 31, 2019                           www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 20 of 105 PageID #: 296
                                                                                                 Chapter 2:       Clocking Resources

X-Ref Target - Figure 2-6




                                                     1         2        3              4   5                     6
                                   I0


                                   I1
                                                          TBCCKK_CE
                                  CE0


                                  CE1


                                   S0


                                   S1


                            IGNORE0


                            IGNORE1
                                                    TBCCKO_O           TBCCKO_O                                 TBCCKO_O

                                   O

                                                 at I0                      Begin I1                 Begin I0
                                                                                                                           X16666-111516



                                                         Figure 2-6:   BUFGCTRL Timing Diagram

                              •     Before time event 1, output O uses input I0.
                              •     At time TBCCCK_CE, before the rising edge at time event 1, both CE0 and S0 are
                                    deasserted Low. At about the same time, both CE1 and S1 are asserted High.
                              •     At time TBCCKO_O, after time event 3, output O uses input I1. This occurs after a
                                    High-to-Low transition of I0 (event 2) followed by a High-to-Low transition of I1.
                              •     At time event 4, IGNORE1 is asserted.
                              •     At time event 5, CE0 and S0 are asserted High while CE1 and S1 are deasserted Low. At
                                    TBCCKO_O, after time event 6, output O has switched from I1 to I0 without requiring a
                                    High-to-Low transition of I1.

                              Other capabilities of BUFGCTRL are:

                              •     Pre-selection of the I0 and I1 inputs are made after configuration but before device
                                    operation.
                              •     The initial output after configuration can be selected as either High or Low.
                              •     Clock selection using CE0 and CE1 only (S0 and S1 tied High) can change the clock
                                    selection without waiting for a High-to-Low transition on the previously selected clock.




UltraScale Architecture Clocking Resources                                                              Send Feedback
                                                                                                                                           19
UG572 (v1.9) October 31, 2019                                          www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 21 of 105 PageID #: 297
                                                                                                 Chapter 2:          Clocking Resources


         Table 2-3 summarizes the attributes for the BUFGCTRL primitive.

Table 2-3:                    BUFGCTRL Attributes
   Attribute Name                                               Description                                       Possible Values
 INIT_OUT                              Initializes the BUFGCTRL output to the specified value after        0 (default), 1
                                       configuration. Sets the positive or negative edge behavior. Sets
                                       the output level when changing clock selection.
 PRESELECT_I0                          If TRUE, BUFGCTRL output uses the I0 input after                    FALSE (default), TRUE
                                       configuration. (1)
 PRESELECT_I1                          If TRUE, BUFGCTRL output will use the I1 input after                FALSE (default), TRUE
                                       configuration. (1)

Notes:
1. Both PRESELECT attributes cannot be TRUE at the same time.


         BUFGCE_1
         BUFGCE_1 is a clock buffer with one clock input, one clock output, and a clock enable line.
         This primitive is based on BUFGCTRL with some pins connected to logic High or Low.
         Figure 2-7 illustrates the relationship of BUFGCE_1 and BUFGCTRL. The LOC constraint is
         available for manually placing the BUFGCE_1 location. See the Vivado Design Suite User
         Guide: Using Constraints (UG903) [Ref 4] for more information.
         X-Ref Target - Figure 2-7




                                                                                 BUFGCE_1 as BUFGCTRL
                                                                                    IGNORE1
                                                                                VDD
                                                                                    CE1
                                                                               GND
                                                       BUFGCE_1                GND S1
                                           CE


                                                                                      I1
                                                                                VDD
                                                                     O                                        O
                                             I
                                                                                      I0
                                                                                  I



                                                                                VDD S0
                                                                                 CE CE0
                                                                               GND IGNORE0
                                                                                                     X16668-111516



                                                       Figure 2-7:    BUFGCE_1 as BUFGCTRL
         The switching condition for BUFGCE_1 is similar to BUFGCTRL with INIT_OUT set to 1. If the
         CE input is Low prior to the incoming falling clock edge, the following clock pulse does not
         pass through the clock buffer, and the output stays High. Any level change of CE during the
         incoming clock Low pulse has no effect until the clock transitions High. The output stays
         High when the clock is disabled. However, when the clock is being disabled, it completes
         the clock Low pulse.




UltraScale Architecture Clocking Resources                                                                Send Feedback
                                                                                                                                    20
UG572 (v1.9) October 31, 2019                                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 22 of 105 PageID #: 298
                                                                                                        Chapter 2:   Clocking Resources


       IMPORTANT: Because the clock enable line uses the CE pin of the BUFGCTRL, the select signal must
       meet the setup time requirement. Violating this setup time can result in a glitch.


       Figure 2-8 illustrates the timing diagram for BUFGCE_1.
       X-Ref Target - Figure 2-8




                                         BUFGCE_1(I)
                                                                                      TBCCCK_CE
                                        BUFGCE_1(CE)


                                        BUFGCE_1(O)

                                                                    TBCCKO_O
                                                                                                                       X16669-111516



                                                           Figure 2-8:       BUFGCE_1 Timing Diagram

       BUFGMUX and BUFGMUX_1
       BUFGMUX is a clock buffer with two clock inputs, one clock output, and a select line. This
       primitive is based on BUFGCTRL with some pins connected to logic High or Low.

       Figure 2-9 illustrates the relationship of BUFGMUX and BUFGCTRL. The LOC constraint is
       available for manually placing the BUFGMUX and BUFGCTRL locations. See the Vivado
       Design Suite User Guide: Using Constraints (UG903) [Ref 4] for more information.
       X-Ref Target - Figure 2-9




                                                                                              IGNORE1
                                                                                       GND
                                                                         S                    CE1

                                                                                              S1
                                                                                        VDD


                                                 BUFGMUX

                                   I1                                                         I1

                                                                    O                                                           O
                                   I0
                                                                                              I0




                                   S
                                                                                              S0
                                                                                        VDD
                                                                                              CE0

                                                                                              IGNORE0
                                                                                       GND
                                                                                                                        X16670-111516



                                                            Figure 2-9:       BUFGMUX as BUFGCTRL




UltraScale Architecture Clocking Resources                                                                     Send Feedback
                                                                                                                                        21
UG572 (v1.9) October 31, 2019                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 23 of 105 PageID #: 299
                                                                                         Chapter 2:      Clocking Resources


       IMPORTANT: Because BUFGMUX uses the CE pins as select pins, when using the select, the setup time
       requirement must be met. Violating this setup time can result in a glitch.


       Switching conditions for BUFGMUX are the same as the CE pins on BUFGCTRL. Figure 2-10
       illustrates the timing diagram for BUFGMUX.
       X-Ref Target - Figure 2-10




                                                                        TBCCCK_CE


                                    S




                                    I0




                                    I1




                                    O
                                                  TBCCKO_O
                                                                             begin            TBCCKO_O
                                                                 switching using I1
                                                                                                               X16671-111516



                                                      Figure 2-10:   BUFGMUX Timing Diagram
       In Figure 2-10:

       •                   The current clock is I0.
       •                   S is activated High.
       •                   If I0 is currently High, the multiplexer waits for I0 to deassert Low.
       •                   After I0 is Low, the multiplexer output stays Low until I1 transitions from High to Low.
       •                   When I1 transitions from High to Low, the output switches to I1.
       •                   If setup/hold times are met, no glitches or short pulses can appear on the output.

       BUFGMUX_1 is rising-edge sensitive and held at High prior to input switch. Figure 2-11
       illustrates the timing diagram for BUFGMUX_1. The LOC constraint is available for manually
       placing the BUFGMUX and BUFGMUX_1 locations. See the Vivado Design Suite User Guide:
       Using Constraints (UG903) [Ref 4] for more information.




UltraScale Architecture Clocking Resources                                                         Send Feedback
                                                                                                                               22
UG572 (v1.9) October 31, 2019                                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 24 of 105 PageID #: 300
                                                                                                Chapter 2:     Clocking Resources

        X-Ref Target - Figure 2-11




                                                            TBCCCK_CE



                                 S




                                I0




                                I1




                                O

                                              TBCCKO_O

                                                                                                                      X16672-111516



                                                   Figure 2-11:   BUFGMUX_1 Timing Diagram
        In Figure 2-11:

        •                   The current clock is I0.
        •                   S is activated High.
        •                   If I0 is currently Low, the multiplexer waits for I0 to be asserted High.
        •                   After I0 is High, the multiplexer output stays High until I1 transitions from Low to High.
        •                   When I1 transitions from Low to High, the output switches to I1.
        •                   If setup/hold times are met, no glitches or short pulses can appear on the output.

        Table 2-4 summarizes the attributes for the BUFGMUX primitive.

Table 2-4:                   BUFGMUX Attributes
   Attribute Name                                             Description                                    Possible Values
 CLK_SEL_TYPE                          Specifies synchronous or asynchronous clock switching.         SYNC (default), ASYNC




UltraScale Architecture Clocking Resources                                                             Send Feedback
                                                                                                                                      23
UG572 (v1.9) October 31, 2019                                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 25 of 105 PageID #: 301
                                                                                                Chapter 2:   Clocking Resources


       BUFGMUX_CTRL
       BUFGMUX_CTRL is a clock buffer with two clock inputs, one clock output, and a select line.
       This primitive is based on BUFGCTRL with some pins connected to logic High or Low.
       Figure 2-12 illustrates the relationship of BUFGMUX_CTRL and BUFGCTRL.
       X-Ref Target - Figure 2-12




                                                                                          IGNORE1
                                                                                    GND
                                                                                          CE1
                                                                                    VDD
                                                                           S              S1


                                         BUFGMUX_CTRL


                                    I1                                                    I1
                                                               O                                                         O
                                    I0
                                                                                          I0




                                    S
                                                                                          S0

                                                                                          CE0
                                                                                    VDD
                                                                                          IGNORE0
                                                                                    GND
                                                                                                                  X16673-111516



                                                        Figure 2-12:   BUFGMUX_CTRL as BUFGCTRL
       BUFGMUX_CTRL uses the S pins as select pins. S can switch anytime without causing a
       glitch. The setup/hold time on S is for determining whether the output passes an extra
       pulse of the previously selected clock before switching to the new clock. If S changes as
       shown in Figure 2-13 prior to the setup time TBCCCK_S and before I0 transitions from High
       to Low, the output does not pass an extra pulse of I0. If S changes following the hold time
       for S, the output passes an extra pulse. If S violates the setup/hold requirements, the output
       might pass the extra pulse but it will not glitch. In any case, the output changes to the new
       clock within three clock cycles of the slower clock.

       The setup/hold requirements for S0 and S1 are with respect to the falling clock edge, not
       the rising edge as for CE0 and CE1.

       Switching conditions for BUFGMUX_CTRL are the same as the S pin of BUFGCTRL.
       Figure 2-13 illustrates the timing diagram for BUFGMUX_CTRL.




UltraScale Architecture Clocking Resources                                                             Send Feedback
                                                                                                                                  24
UG572 (v1.9) October 31, 2019                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 26 of 105 PageID #: 302
                                                                                       Chapter 2:     Clocking Resources

       X-Ref Target - Figure 2-13




                                    S




                                    I0



                                    I1




                                    O
                                               TBCCKO_O
                                                                                      TBCCKO_O
                                                                                                          X16674-111516



                                               Figure 2-13:    BUFGMUX_CTRL Timing Diagram
       Other capabilities of the BUFGMUX_CTRL primitive are:

       •                   I0 and I1 inputs can be preselected after configuration.
       •                   Initial output can be selected as High or Low after configuration.

       Additional BUFGCTRL Use Models
       Asynchronous MUX Using BUFGCTRL

       In some cases an application requires immediate switching between clock inputs or
       bypassing the edge sensitivity of BUFGCTRL. An example is when one of the clock inputs is
       no longer switching. If this happens, the clock output would not have the proper switching
       conditions because the BUFGCTRL never detected a clock edge. This case uses the
       asynchronous MUX. Figure 2-14 illustrates an asynchronous MUX with BUFGCTRL design
       example.




UltraScale Architecture Clocking Resources                                                       Send Feedback
                                                                                                                          25
UG572 (v1.9) October 31, 2019                                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 27 of 105 PageID #: 303
                                                                                                                Chapter 2:   Clocking Resources

       X-Ref Target - Figure 2-14




                                                                                                   IGNORE1
                                                                                             VDD

                                                                                             VDD CE1

                                                                              S                    S1


                                         Asynchronous MUX
                                          Design Example


                                        I1                                                         I1
                                                                    O
                                                                                                                                        O
                                        I0
                                                                                                   I0


                                        S




                                                                                                   S0

                                                                                             VDD   CE0

                                                                                             VDD   IGNORE0
                                                                                                                                 X16675-111516



                                                 Figure 2-14:     Asynchronous MUX with BUFGCTRL Design Example
       Figure 2-15 shows the asynchronous MUX timing diagram.
       X-Ref Target - Figure 2-15




                                I1




                                I0




                                    S

                                                                   TBCCKO_O                              TBCCKO_O


                                    O



                                                 at I0                            Begin I1
                                                                                                                                   X16676-111516



                                                            Figure 2-15:   Asynchronous MUX Timing Diagram




UltraScale Architecture Clocking Resources                                                                             Send Feedback
                                                                                                                                                   26
UG572 (v1.9) October 31, 2019                                              www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 28 of 105 PageID #: 304
                                                                                                  Chapter 2:   Clocking Resources


       In Figure 2-15:

       •                   The current clock is from I0.
       •                   S is activated High.
       •                   The clock output immediately switches to I1.
       •                   When ignore signals are asserted High, glitch protection is disabled.

       BUFGMUX_CTRL with a Clock Enable

       A BUFGMUX_CTRL with a clock enable BUFGCTRL configuration allows you to choose
       between the incoming clock inputs. If needed, the clock enable is used to disable the
       output. Figure 2-16 illustrates the BUFGCTRL usage design example and Figure 2-17 shows
       the timing diagram.
       X-Ref Target - Figure 2-16




                                                                                            IGNORE1
                                                                                      GND
                                                                            CE              CE1

                                                                            S               S1
                                         BUFGMUX_CTRL+CE
                                           Design Example


                                    I1                                                      I1

                                                                 O                                                          O
                                    I0                                                      I0




                                     S
                                                                                            S0
                                    CE
                                                                                            CE0
                                                                                            IGNORE0
                                                                                      GND
                                                                                                                    X16677-111516



                                                  Figure 2-16:   BUFGMUX_CTRL with a CE and BUFGCTRL




UltraScale Architecture Clocking Resources                                                               Send Feedback
                                                                                                                                    27
UG572 (v1.9) October 31, 2019                                        www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 29 of 105 PageID #: 305
                                                                                                     Chapter 2:      Clocking Resources

X-Ref Target - Figure 2-17




                             1                                    2                                             3


             I0


             I1


              S
                                                                                                                      TBCCCK_CE
        CE
                                       TBCCKO_O                             TBCCKO_O

              O

                                                                       Begin I1
                             at I0                                                                       Clock Off
                                                                                                                              X16678-111516



                                                   Figure 2-17:       BUFGMUX_CTRL with a CE Timing Diagram

                                 In Figure 2-17:

                                 •   At time event 1, output O uses input I0.
                                 •   Before time event 2, S is asserted High.
                                 •   At time TBCCKO_O, after time event 2, output O uses input I1. This occurs after a
                                     High-to-Low transition of I0 followed by a High-to-Low transition of I1 is completed.
                                 •   At time TBCCCK_CE, before time event 3, CE is asserted Low. To avoid any output clock
                                     glitches, the clock output is switched Low and kept at Low until after a High-to-Low
                                     transition of I1 is completed.




UltraScale Architecture Clocking Resources                                                                    Send Feedback
                                                                                                                                         28
UG572 (v1.9) October 31, 2019                                                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 30 of 105 PageID #: 306
                                                                                                 Chapter 2:        Clocking Resources


        BUFGCE Clock Buffers
        BUFGCE is a clock buffer with one clock input, one clock output, and a clock enable line
        (Figure 2-18). This buffer provides glitchless clock gating. BUFGCE can directly drive the
        routing resources and is a clock buffer with a single gated input. Its O output is 0 when CE
        is Low (inactive). When CE is High, the I input is transferred to the O output.
        X-Ref Target - Figure 2-18




                                                                       BUFGCE
                                                   CE




                                                                                            X16679-111516



                                                            Figure 2-18:   BUFGCE Buffer
        Table 2-5 lists the BUFGCE pins.

Table 2-5:                   BUFGCE Pins
      Pin Name                                     Type                      Invertible                          Description
 CE                                                Input                        TRUE                   Clock enable
 I                                                 Input                        FALSE                  Clock buffer
 O                                               Output                         FALSE                  Clock buffer

        Table 2-6 shows the BUFGCE attributes.

Table 2-6:                   BUFGCE Attributes
 Attribute Name                        Values              Default         Type                             Description
 CE_TYPE                             SYNC, ASYNC            SYNC           STRING       Sets the clock enable behavior where
                                                                                        SYNC allows for glitchless transition
                                                                                        while ASYNC allows immediate
                                                                                        transition.




UltraScale Architecture Clocking Resources                                                                   Send Feedback
                                                                                                                                 29
UG572 (v1.9) October 31, 2019                                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 31 of 105 PageID #: 307
                                                                                                             Chapter 2:   Clocking Resources


        Figure 2-19 shows the BUFGCE timing diagram.
        X-Ref Target - Figure 2-19




                                      I
                                                                                 TBCCCK_CE

                                     CE


                                     O

                                                        TBCCKO_O
                                                                                                                              X16680-111516



                                                        Figure 2-19:    BUFGCE Timing Diagram

        BUFG Clock Buffer
        BUFG is a clock buffer with one clock input and one clock output. This primitive is based on
        BUFGCE with the CE pin connected to High, as shown in Figure 2-20.
        X-Ref Target - Figure 2-20




                                                                             BUFG




                                                                                                    O
                                                          I




                                                                                             X16667-111516



                                                              Figure 2-20:    BUFG Buffer

        BUFCE_LEAF Clock Buffer
        BUFCE_LEAF is a clock buffer with CE for leaf driving off horizontal HCS row. This buffer is an
        interconnect leaf clock buffer driving the clocking point of the various blocks with a single
        gated input. Its O output is 0 when CE is Low (inactive). When CE is High, the I input is
        transferred to the O output. Table 2-7 shows the BUFCE_LEAF attributes.

Table 2-7:                   BUFCE_LEAF Attributes
   Attribute
    Name                                    Values      Default           Type                                  Description

 CE_TYPE                                  SYNC, ASYNC    SYNC            STRING       Sets the clock enable behavior where SYNC
                                                                                      allows for glitchless transition while ASYNC
                                                                                      allows immediate transition.

        The BUFGCE_LEAF is documented for information purpose only and is not user accessible in
        Vivado design suite (e.g. for instantiation, placement, etc.)




UltraScale Architecture Clocking Resources                                                                          Send Feedback
                                                                                                                                              30
UG572 (v1.9) October 31, 2019                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 32 of 105 PageID #: 308
                                                                                Chapter 2:    Clocking Resources


          BUFGCE_DIV
          BUFGCE_DIV is a clock buffer with one clock input (I), one clock output (O), one clear input
          (CLR) and a clock enable (CE) input. BUFGCE_DIV can directly drive the routing and
          distribution resources and is a clock buffer with a single gated input and a reset. Its O
          output is 0 when CLR is High (active). When CE is High, the I input is transferred to the O
          output. CE is synchronous to the clock for glitch-free operation. CLR is an asynchronous
          reset assertion and synchronous reset deassertion to this buffer. BUFGCE_DIV can also
          divide the input clock by 1 to 8.

          When CLR (reset) is deasserted, the output clock transitions from Low to High on the first
          edge after the CLR is deasserted, regardless of the divide value. Therefore, BUFGCE_DIV
          output clocks are always aligned, regardless of the divide value. The output clock then
          toggles at the divided frequency. When CLR is asserted, the clock stops toggling after some
          clock-to-out time. For an odd divide, the duty cycle is not 50% because the clock is High
          one cycle less than it is Low. For example, for a divide value of 7, the clock is High for 3
          cycles and Low for 4 cycles.

          When CE is deasserted, the output stops at its current state, High or Low. When CE is
          reasserted, the internal counter restarts from where it stopped. For example, if the divide
          value is 8 and CE is deasserted two input clock cycles after the last output High transition,
          the output stays High. Then when CE is reasserted, the output transitions Low after two
          input clock cycles. If the reset input is used, upon assertion the output transitions Low
          immediately if the current output is High, otherwise it stays Low.

          Since reset is synchronously deasserted, when reset is deasserted in the previous example,
          the output transitions High at the next input clock edge and transitions Low four input
          clock cycles later.

          Table 2-8 shows the BUFGCE_DIV pins.

Table 2-8:   BUFGCE_DIV Pins
         Pin Name                       Type                      Invertible                 Description
 I                                      Input                       FALSE            Clock input
 CLR                                    Input                       TRUE             Reset
 CE                                     Input                       TRUE             Clock enable
 O                                     Output                       FALSE            Clock output

          Table 2-9 shows the BUFGCE_DIV attributes.

Table 2-9:   BUFGCE_DIV Attributes
      Attribute Name          Values              Default           Type                 Description
 BUFGCE_DIVIDE          1, 2, 3, 4, 5, 6, 7, 8      1              STRING      Defines whether the output
                                                                               clock is a divided version of the
                                                                               input clock.




UltraScale Architecture Clocking Resources                                              Send Feedback
                                                                                                               31
UG572 (v1.9) October 31, 2019                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 33 of 105 PageID #: 309
                                                                               Chapter 2:   Clocking Resources


       BUFG_GT and BUFG_GT_SYNC
       The BUFG_GTs are driven by the gigabit transceivers (GTs) and the ADC/DAC blocks in the
       RFSoC devices. BUFG_GTs provide the only means for those blocks to drive the clock routing
       resources. Only GTs, ADCs, and DACs can drive BUFG_GTs. BUFG_GT (Figure 2-21) is a clock
       buffer with one clock input (I), one clock output (O), one clear input (CLR) with CLR mask
       input (CLRMASK), a clock enable (CE) input with a CE mask input (CEMASK) and a 3-bit
       divide (DIV[2:0]) input. BUFG_GT_SYNC is the synchronizer circuit for the BUFG_GTs and is
       shown here explicitly. The BUFG_GT_SYNC primitive is automatically inserted by the Vivado
       tools, if not present in the design. This buffer can directly drive the routing and distribution
       resources and is a clock buffer with a single gated input and a reset. When CE is deasserted
       (Low) the output stops at its current state, High or Low. When CE is High, the I input is
       transferred to the O output. Both edges of CE and the deassertion of CLR are automatically
       synchronized to the clock for glitch-free operation. The Vivado tools do not support timing
       for the CE pin, therefore, a deterministic latency cannot be achieved. CLR is an
       asynchronous reset assertion and synchronous reset deassertion to the BUFG_GTs. The
       synchronizers have two stages, but the CLR pin does not have a setup/hold timing arc
       assigned. Therefore, the latency is not deterministic. BUFG_GTs can also divide the input
       clock by 1 to 8. The DIV[2:0] value is the actual divide minus 1 (i.e., 3'b000 corresponds to
       1 while 3'b111 corresponds to 8). The divide value (DIV inputs), CEMASK, and CLRMASK
       must be changed while the buffer is held in reset. The input clock is allowed to change while
       CE is deasserted or reset is asserted. However, there is a minimum deassertion/assertion
       time for those control signals.

       IMPORTANT: In RFSoC devices, the ADC and DAC tiles replace the GTH transceivers that are present in
       the MPSoC devices. Therefore, ADC and DAC utilize the existing BUFG_GT clock buffers to drive the
       global clock trees in the device and then back into the ADC/DAC tiles from the fabric. However, the DIV
       function cannot be used when connecting to the ADC/DAC clocks. Hence the BUFG_GT functions more
       like a simple global clock buffer with CE and CLR.


       IMPORTANT: For devices in Zynq Ultrascale+ and selected devices in Kintex Ultrascale+ families
       (XCKU9P and above), assigning the clock root in the same region as the BUFG_GT driver (X0 column)
       can cause an unroutable situation and prevent the output clocks from reaching loads that are placed
       in the clock regions to the right of the Zynq UltraScale+ device PS or Kintex UltraScale+ empty PL
       regions in the Y0, Y1, and Y2 rows. To avoid the issue, users need to assign clock root one clock region
       to the right, in this case the X1 column.




UltraScale Architecture Clocking Resources                                            Send Feedback
                                                                                                             32
UG572 (v1.9) October 31, 2019                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 34 of 105 PageID #: 310
                                                                                                      Chapter 2:        Clocking Resources

X-Ref Target - Figure 2-21




                                                                  3
                                 DIV[2:0]

                              Clear Mask

                             Enable Mask




                                                                                            CEMASK
                                                                                                   CLRMASK
                               MGT and                                                                       DIV
                               ADC/DAC                                                  I                               O          Clock
                                  Clock
                                                                                                     CLR
                                                                                                             BUFG_GT
                                                                                              CE

                                                             BUFG_GT_SYNC
                                                            CLK
                                                                      CESYNC
                             Clock Enable                   CE
                                                                      CLRSYNC
                                   Reset                    CLR

                                                                                                                              X19390-060717



                                                           Figure 2-21:    BUFG_GT Primitive

                                UltraScale FPGAs have 24 BUFG_GTs and 10 BUFG_GT_SYNCs per GT Quad. UltraScale+
                                devices also have 24 BUFG_GTs but they have 14 BUFG_GT_SYNCs per GT Quad. Any of the
                                GT output clocks in a Quad can be multiplexed to any of the BUFG_GTs. In UltraScale
                                devices, there are 10 CE and CLR pins which correspond to the 10 BUFG_GT_SYNCs and that
                                can drive the 24 BUFG_GTs. In UltraScale+ devices, there are 14 CE and CLR pins which
                                correspond to the 14 BUFG_GT_SYNCs and that can drive the 24 BUFG_GTs. Each of the
                                BUFG_GT buffers have an individual mask for both CE and CLR (24). All BUFG_GTs driven by
                                the same clock source must also have a common CE and CLR signal. Tying off CE and CLR to
                                a constant signal in this case is not allowed, but a mask can be set to provide the same
                                functionality. The output clocks of the BUFG_GTs connected to the same input clock are
                                synchronized (phase aligned) to each other when coming out of reset (CLR) or on CE
                                assertion. Individual mask pins can be used to control which BUFG_GT(s) out of the group of
                                24 respond to CE and CLR and therefore are synchronized to each other or retain their
                                previous phase and divide value. These clock buffers are located in the HCS and are directly
                                driven by the GT output clocks. Their purpose is to directly drive hard blocks and logic in the
                                CRs via routing and distribution resources. GTs have no other direct, dedicated connections
                                to other clock resources. However, they can connect to the CMT via the BUFG_GT and the
                                clock routing resources.

                                When CLR (reset) is deasserted, the output transitions High at the next input clock edge and
                                transitions Low divide_value/2 input clock cycles later. Because reset is synchronously
                                deasserted, two clock cycles of synchronization latency need to be added to the output to
                                transition it to High. The next transition to Low then occurs four input clock cycles after that
                                (divide by 8). The output transitions to High a number of clock cycles later, determined by
                                the divide value specified, after which the output clock toggles at the divided frequency.



UltraScale Architecture Clocking Resources                                                                         Send Feedback
                                                                                                                                              33
UG572 (v1.9) October 31, 2019                                         www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 35 of 105 PageID #: 311
                                                                               Chapter 2:   Clocking Resources


       When CLR is asserted, the clock stops toggling at Low after some clock-to-out time. For an
       odd divide, the duty cycle is not 50% because the clock is High one cycle less than it is Low.
       For example, for a divide value of 7, the clock is High for 3 cycles and Low for 4 cycles.

       When CE is deasserted, the output stops at its current state, High or Low. When CE is
       reasserted, the internal counter restarts from where it stopped. For example, if the divide
       value is 8 and CE is deasserted two input clock cycles after the last output High transition,
       the output stays High. Then, when CE is reasserted, the output transitions Low four input
       clock cycles later (two for synchronization and two to complete the High time period of the
       output clock because of being a divide by 8). If the reset input is used, upon assertion the
       output transitions Low immediately if the current output is High, otherwise it stays Low.
       Because reset is synchronously deasserted, when reset is deasserted in the previous
       example, the output transitions High two input clock cycles later due to synchronization
       and transitions Low four input clock cycles after that (divide by 8).

       The mask pins (CEMASK and CLRMASK) control how a specific, single BUFG_GT responds to
       the CE/CLR control inputs. When a mask pin is deasserted, its respective control pin has
       their normal function. When a mask pin is asserted, the respective control pin is ignored, in
       effect allowing the clock to propagate through (i.e., CE is effectively High and reset is
       effectively Low). The internal synchronizers phase align the clock outputs of the BUFG_GTs
       that are not masked. Both edges of CE are synchronized while only the deassertion of reset
       is synchronized. Assertion of reset immediately causes the output of the BUFG_GT to go
       Low if it was previously High. This can cause a potential glitch or runt pulse. If this is not
       acceptable, CE should be used to stop the output. A reset should then be asserted after two
       input clock cycles plus half the “divide value.” This ensures that the output clock High time
       (if the output clock happened to be disabled High) is no less than normal.

       IMPORTANT: While the synchronizers ensure that all BUFG_GTs driven by the same clock come out of
       reset in phase, they might not be in phase with BUFG_GTs that have not been reset (i.e., that have their
       reset mask asserted).



       BUFG_PS
       The BUFG_PS is a simple clock buffer with one clock input (I), one clock output (O). This
       clock buffer is a resource for the Zynq UltraScale+ MPSoC processor system (PS) and
       provides access to the programmable logic (PL) clock routing resources for clocks from the
       processor into the PL. Up to 18 PS clocks can drive the BUFG_PS. This clock buffer resides
       next to the PS.




UltraScale Architecture Clocking Resources                                            Send Feedback
                                                                                                             34
UG572 (v1.9) October 31, 2019                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 36 of 105 PageID #: 312




                                                                                    Chapter 3


Clock Management Tile

       Overview
       In UltraScale™ architecture-based devices, the clock management tile (CMT) includes a
       mixed-mode clock manager (MMCM) and two phase-locked loops (PLLs). The main purpose
       of the PLL is to generate clocking for the I/Os. But it also contains a limited subset of the
       MMCM functions that can be used for general clocking purposes.



       The clock input connectivity allows multiple resources to provide the reference clock(s) to
       the MMCM. The number of output counters (dividers) is eight, with some of them capable
       of driving out an inverted clock signal (180° phase shift). MMCMs have infinite fine phase
       shift capability in either direction and can be used in dynamic phase shift mode. The
       resolution of the fine phase shift depends on the voltage-controlled oscillator (VCO)
       frequency. Fractional divide functionality in increments of 1/8th (0.125) for CLKFBOUT and
       CLKOUT0 are available to support greater clock frequency synthesis capability. UltraScale
       architecture-based devices have a spread spectrum (SS) capability. If the MMCM
       spread-spectrum feature is not used, a spread spectrum on an external input clock will not
       be filtered and thus passed on to the output clock.




       MMCMs
       UltraScale architecture-based devices contain one CMT per I/O bank. The MMCMs serve as
       frequency synthesizers for a wide range of frequencies, and as jitter filters for either
       external or internal clocks, and deskew clocks.

       Input multiplexers select the reference and feedback clocks from either the global clock
       I/Os or the clock routing or distribution resources. Each clock input has a programmable
       counter divider (D). The phase-frequency detector (PFD) compares both phase and
       frequency of the rising edges of both the input (reference) clock and the feedback clock. If
       a minimum High/Low pulse is maintained, the duty cycle is ancillary. The PFD is used to
       generate a signal proportional to the phase and frequency between the two clocks. This
       signal drives the charge pump (CP) and loop filter (LF) to generate a reference voltage to
       the VCO. The PFD produces an up or down signal to the charge pump and loop filter to




UltraScale Architecture Clocking Resources                                    Send Feedback
                                                                                                  35
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 37 of 105 PageID #: 313
                                                                                                 Chapter 3: Clock Management Tile


                            determine whether the VCO should operate at a higher or lower frequency. When VCO
                            operates at a frequency that is too high, the PFD activates a down signal causing the control
                            voltage to be reduced, thus decreasing the VCO operating frequency. When the VCO
                            operates at a frequency that is too low, an up signal increases voltage. The VCO produces
                            eight output phases and one variable phase for fine-phase shifting. Each output phase can
                            be selected as the reference clock to the output counters (Figure 3-1). Each counter can be
                            independently programmed for a given customer design. A special counter M is also
                            provided. This counter controls the feedback clock of the MMCM, allowing a wide range of
                            frequency synthesis.

                            In addition to integer divide output counters, MMCMs add a fractional counter for
                            CLKOUT0 and CLKFBOUT.
X-Ref Target - Figure 3-1




     General                   Clock
                                                   Lock Detect
     Routing                   Switch                                     Lock
                               Circuit             Lock Monitor

                                                                                        8-phase taps + 1 variable phase tap

           CLKIN1                                                                   9
                                         D
           CLKIN2                                 PFD        CP      LF      VCO                                         CLKOUT0
                                                                                                 Fractional Divide
                                                                                                                         CLKOUT0B

             CLKFB                                                                                                       CLKOUT1
                                                                                                        O1               CLKOUT1B

                                                                                                                         CLKOUT2
                                                                                                        O2               CLKOUT2B

                                                                                                                         CLKOUT3
                                                                                                        O3               CLKOUT3B

                                                                                                                         CLKOUT4
                                                                                                        O4

                                                                                                                         CLKOUT5
                                                                                                        O5

                                                                                                                         CLKOUT6
                                                                                                        O6

                                                                                                         M                    CLKFBOUT
                                                                                                 (Fractional Divide)          CLKFBOUTB


                                                                                                                                   X16683-111516



                                                 Figure 3-1:      Detailed MMCM Block Diagram




UltraScale Architecture Clocking Resources                                                                       Send Feedback
                                                                                                                                             36
UG572 (v1.9) October 31, 2019                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 38 of 105 PageID #: 314
                                                                                        Chapter 3: Clock Management Tile


       General Usage Description
       MMCM Primitives
       The UltraScale device MMCM primitives, MMCME3_BASE and MMCME3_ADV, are shown in
       Figure 3-2. The UltraScale+ devices have the same primitives with an E4 instead of an E3. In
       this user guide, MMCME4_ADV is the same as the MMCME3_ADV, and MMCME4_BASE is
       the same as MMCME3_BASE.
       X-Ref Target - Figure 3-2




                                   CLKIN1             CLKOUT0                           CLKIN1               CLKOUT0

                                                     CLKOUT0B                           CLKIN2              CLKOUT0B
                                   CLKFBIN            CLKOUT1                           CLKFBIN              CLKOUT1
                                   RST               CLKOUT1B                           RST
                                                                                                            CLKOUT1B
                                   PWRDWN             CLKOUT2                           PWRDWN
                                                                                                             CLKOUT2
                                                     CLKOUT2B                           CLKINSEL
                                                                                                            CLKOUT2B
                                                      CLKOUT3                           DADDR[6:0]
                                                                                                             CLKOUT3
                                                     CLKOUT3B                           DI[15:0]
                                                                                                            CLKOUT3B
                                                      CLKOUT4                           DWE

                                                      CLKOUT5                                                CLKOUT4
                                                                                        DEN

                                                      CLKOUT6                           DCLK                 CLKOUT5

                                                     CLKFBOUT                           PSINCDEC             CLKOUT6

                                                    CLKFBOUTB                           PSEN                CLKFBOUT
                                                       LOCKED                           PSCLK              CLKFBOUTB

                                                                                                              LOCKED

                                                                                        CDDCREQ               DO[15:0]

                                                                                                              PSDONE

                                                                                                         CLKINSTOPPED
                                            MMCME3_BASE or
                                             MMCME4_BASE                                                CLKFBSTOPPED

                                                                                                            CDDCDONE

                                                                                                   MMCME3_ADV or
                                                                                                    MMCME4_ADV
                                                                                                                         X16684-111516



                                                             Figure 3-2:   MMCM Primitives
       MMCME3_BASE or MMCME4_BASE Primitives

       The MMCME#_BASE primitives provide access to the most frequently used features of a
       stand-alone MMCM. Clock deskew, frequency synthesis, coarse phase shifting, and duty




UltraScale Architecture Clocking Resources                                                             Send Feedback
                                                                                                                                  37
UG572 (v1.9) October 31, 2019                                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 39 of 105 PageID #: 315
                                                                                    Chapter 3: Clock Management Tile


        cycle programming are available to use with the MMCME#_BASE. The ports are listed in
        Table 3-1.

Table 3-1:     MMCME#_BASE Ports
       Description                                                        Ports
 Clock input               CLKIN1, CLKFBIN
 Control inputs            RST
 Clock output              CLKOUT0 to CLKOUT6, CLKOUT0B to CLKOUT3B, CLKFBOUT, and CLKFBOUTB
 Status and data outputs   LOCKED
 Power control             PWRDWN

        MMCME3_ADV and MMCME4_ADV Primitives

        The MMCME#_ADV primitive provides access to all MMCME#_BASE features plus additional
        ports for clock switching, access to the dynamic reconfiguration port (DRP), and dynamic
        fine-phase shifting. The MMCME#_ADV ports are listed in Table 3-2.

Table 3-2:     MMCME#_ADV Ports
         Description                                                        Ports
 Clock input                     CLKIN1, CLKIN2, CLKFBIN, DCLK, PSCLK
 Control and data input          RST, CLKINSEL, DWE, DEN, DADDR, DI, PSINCDEC, PSEN, CDDCREQ
 Clock output                    CLKOUT0 to CLKOUT6, CLKOUT0B to CLKOUT3B, CLKFBOUT, and CLKFBOUTB
 Status and data output          LOCKED, DO, DRDY, PSDONE, CLKINSTOPPED, CLKFBSTOPPED, CDDCDONE
 Power control                   PWRDWN

        The MMCM is a mixed-signal block designed to support clock network deskew, frequency
        synthesis, and jitter reduction. These three modes of operation are discussed in more detail
        in this section. The VCO operating frequency can be determined by using the following
        relationship:
                                                             M
                                           F VCO = F CLKIN × ----                                       Equation 3-1
                                                             D


                                                               M
                                         F OUT = F CLKIN × ------------                                 Equation 3-2
                                                           D×O
        where the M, D, and O counters are shown in Figure 3-2, page 37. The value of M
        corresponds to the CLKFBOUT_MULT_F setting, the value of D to the DIVCLK_DIVIDE, and O
        to the CLKOUT_DIVIDE.

        The seven “O” counters can be independently programmed. For example, O0 can be
        programmed to do a divide-by-two while O1 is programmed for a divide-by-three. The only
        constraint is that the VCO operating frequency must be the same for all the output counters
        because a single VCO drives all the counters.




UltraScale Architecture Clocking Resources                                                    Send Feedback
                                                                                                                  38
UG572 (v1.9) October 31, 2019                   www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 40 of 105 PageID #: 316
                                                                           Chapter 3: Clock Management Tile


       Clock Network Deskew
       In many cases, designers do not want to incur the delay on a clock network in their I/O
       timing budget. Therefore, an MMCM is used to compensate for the clock network delay.
       This feature is supported in UltraScale architecture-based devices. A clock output matching
       the reference clock CLKIN frequency (always CLKFBOUT) is connected to a clock buffer of
       the same type driving the logic and fed back to the CLKFBIN feedback pin of the MMCM.
       The remaining outputs can still be used to divide the clock down for additionally
       synthesized frequencies. In this case, all output clocks have a defined phase relationship to
       the input reference clock.


       Frequency Synthesis Only Using Integer Divide
       The MMCMs can also be used for stand-alone frequency synthesis. In this application, the
       MMCM is not used to deskew a clock network. Rather, it generates an output clock
       frequency for other blocks. In this mode, the MMCM feedback paths are internal, which
       keeps all the routing local, minimizing the jitter. Figure 3-3 shows the MMCM configured as
       a frequency synthesizer. In this example, an external 33 MHz reference clock is available.
       The reference clock can be a crystal oscillator or the output of another MMCM. Setting the
       M counter to 32 makes the VCO oscillate at 1056 MHz (33 MHz x 32). The MMCM outputs
       are programmed to provide (for example) a 528 MHz processor clock, a 264 MHz gasket
       clock, a 176 MHz clock, a 132 MHz memory interface clock, a 66 MHz interface, and a
       33 MHz interface. In this example, there are no required phase relationships between the
       reference clock and the output clocks, but there are required relationships between the
       output clocks.
       X-Ref Target - Figure 3-3




                             33 MHz
                           Reference             D=1          PFD, CP,       O0 = 2        Processor
                               Clock                          LF, VCO

                                                                             O1 = 4        Gasket
                                                               M = 32
                                                                             O2 = 6        CLBs

                                                                             O3 = 8        Memory Interface

                                                                            O4 = 16        66 MHz Interface

                                                                            O5 = 32        33 MHz Interface

                                                                             O6 = 1        not used
                                                                                                      X16685-111516



                                       Figure 3-3:   MMCM as a Frequency Synthesizer




UltraScale Architecture Clocking Resources                                             Send Feedback
                                                                                                                      39
UG572 (v1.9) October 31, 2019                        www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 41 of 105 PageID #: 317
                                                                    Chapter 3: Clock Management Tile


       Frequency Synthesis Using Fractional Divide in the MMCM
       Devices support fractional (non-integer) divides in the CLKOUT0 output path. The
       resolution of the fractional divide is 1/8 or 0.125, effectively increasing the number of
       synthesizeable frequencies by a factor of eight. For example, if the CLKIN frequency is
       100 MHz and the M divide value is set to 8, the VCO frequency is 800 MHz. CLKOUT0 can be
       used to further fractionally divide the 800 MHz VCO frequency (e.g., CLKOUT0_DIVIDE = 2.5,
       resulting in a 320 MHz output frequency).

       When using the fractional divider, the duty cycle is not programmable for outputs used in
       the fractional mode.


       Jitter Filter
       MMCMs reduce the jitter inherent on a reference clock. The MMCM can be instantiated as
       a stand-alone function to only support filtering jitter from an external clock before it is
       driven into another block. As a jitter filter, it is usually assumed that the MMCM act as a
       buffer and regenerate the input frequency on the output (e.g., FIN = 100 MHz,
       F OUT = 100 MHz). In general, greater jitter filtering is possible by using the MMCM attribute
       BANDWIDTH set to Low. Setting the BANDWIDTH to Low can incur an increase in the static
       offset of the MMCM.


       Limitations
       The MMCM has some restrictions that must be adhered to. These are summarized in the
       MMCM electrical specifications in the UltraScale device data sheets [Ref 5]. In general, the
       major limitations are VCO operation range, input frequency, duty cycle programmability,
       and phase shift. In addition, there are connectivity limitations to other clocking elements
       (pins, GTs, and clock buffers). Cascading MMCMs can only occur through the clock routing
       network.

       VCO Operating Range
       The minimum and maximum VCO operating frequencies are defined in the electrical
       specification of the UltraScale device data sheets [Ref 5]. These values can also be extracted
       from the speed specification.

       Minimum and Maximum Input Frequencies
       The minimum and maximum CLKIN input frequencies are defined in the electrical
       specification of the UltraScale device data sheets [Ref 5].




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                   40
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 42 of 105 PageID #: 318
                                                                                                         Chapter 3: Clock Management Tile


       Duty Cycle Programmability
       Only discrete duty cycles are possible given a VCO operating frequency. Depending on the
       CLKOUT_DIVIDE value, a minimum and maximum range is possible with a step size that is
       also dependent on the CLKOUT_DIVIDE value. The Clocking Wizard tool gives the possible
       values for a given CLKOUT_DIVIDE.

       Phase Shift
       In many cases, there needs to be a phase shift between clocks. The MMCM has multiple
       options to implement phase shifting. Static phase shifting can be achieved by selecting one
       of the eight VCO output phases with additional fine phase shifting available in the CLKOUT
       output counters depending on the CLKOUT divide value. There is also an interpolated phase
       shifting capability in either fixed or dynamic mode. The MMCM phase shifting capabilities
       are very powerful, which can lead to complex scenarios. By using the Clocking Wizard, the
       allowable phase shift values are determined based on the MMCM configuration settings.

       Static Phase Shift Mode (MMCM and PLL)

       The static phase shift (SPS) resolution in time units is defined as:
                                                              1                       D
                                                  SPS = -------------- period or -------------- period                       Equation 3-3
                                                        8F VCO                   8MF IN


       Because the VCO can provide eight phase-shifted clocks at 45° each; always providing
       possible settings for 0°, 45°, 90°, 135°, 180°, 225°, 270°, and 315° of phase shift. The higher
       the VCO frequency is, the smaller the phase shift resolution. Because the VCO has a distinct
       operating range, it is possible to bound the phase shift resolution using from
                  1                         1
        ---------------------- to ---------------------- period.
        8F VCOMIN                 8F VCOMAX


       Each CLKOUT output counter is individually programmable allowing each to have an
       additional phase shift resolution in degrees based on the phase of the VCO selected and the
       CLKOUT counter divide value. The granularity of the CLKOUT phase shift value can be
       calculated as 45°/CLKOUT_DIVIDE value. The maximum phase shift range is also determined
       by the CLKOUT_DIVIDE value. The maximum phase shift is 360° when CLKOUT_DIVIDE ≤ 64.
       When CLKOUT_DIVIDE is > 64, the maximum phase shift is:

                                                           63
                  Maximum Phase Shift =  --------------------------------------- × 360 + ( 7 × Phase Shift Value )         Equation 3-4
                                         CLKOUT_ DIVIDE                               

       It is possible to phase shift the CLKFBOUT feedback clock. In that case, all CLKOUT output
       clocks are negatively phase shifted with respect to CLKIN.




UltraScale Architecture Clocking Resources                                                                         Send Feedback
                                                                                                                                       41
UG572 (v1.9) October 31, 2019                                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 43 of 105 PageID #: 319
                                                                                                                               Chapter 3: Clock Management Tile


       The two fractional counters (CLKFBOUT and CLKOUT0) also have static phase shift
       capability. A phase shift step is defined as:

                                                              360                                                       45
                       SPS ( frac ) = -------------------------------------------------------- or ------------------------------------------------             Equation 3-5
                                      8 × fractional_divide_value fractional_divide_value

       For example, if the fractional divide value is 2.125, a static phase shift step is
       360/(2.125 x 8) = 21.176 degrees.

       Interpolated Fine Phase Shift in Fixed or Dynamic Mode in the MMCM

       Interpolated fine phase shift (IFPS) mode in the MMCM has linear shift behavior
       independent of the CLKOUT_DIVIDE value, and the phase shift resolution only depends on
       the VCO frequency. In this mode, the output clocks can be rotated 360° round robin
                                      1
       in linear increments of ---------
                                       -------- .
                                                56F VCO

       If the VCO runs at 600 MHz, the phase resolution is approximately (rounded) 30 ps, and at
       1.6 GHz is approximately (rounded) 11 ps.

       No initial phase shift value can be programmed during configuration. When using fine
       phase shift, no initial phase shift amount can be set. The phase always starts at zero and can
       then be dynamically incremented or decremented. The dynamic phase shift is controlled by
       the PS interface of the MMCME#_ADV. This phase shift mode equally affects all CLKOUT
       output clocks that are selected for this mode by setting the USE_FINE_PS attribute to TRUE.
       In interpolated fine phase shift mode, a clock must always be connected to the PSCLK pin
       of the MMCM. Regardless of the interpolated fine phase shift mode (fixed or dynamic) a
       clock is in, the clock must always be connected to the PSCLK pin of the MMCM. Each
       individual CLKOUT counter can independently either select the interpolated phase shift, the
       previously described static phase shift mode, or none. Fractional divide is not allowed in
       either fixed or dynamic interpolated fine phase shift mode. Fixed or dynamic phase shifting
       of the feedback path results in a negative phase shift of all output clocks with respect to
       CLKIN. The dynamic phase shift interface cannot be used when the phase shift mode is set
       to fixed.




UltraScale Architecture Clocking Resources                                                                                                           Send Feedback
                                                                                                                                                                         42
UG572 (v1.9) October 31, 2019                                            www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 44 of 105 PageID #: 320
                                                                                Chapter 3: Clock Management Tile


       Dynamic Phase Shift Interface in the MMCM
       The MMCME#_ADV primitive provides three inputs and one output for dynamic fine phase
       shifting. Each CLKOUT and the CLKFBOUT divider can be individually selected for phase
       shifting. The attributes CLKOUT[0:6]_USE_FINE_PS and CLKFBOUT_USE_FINE_PS select the
       output clocks to be dynamically phase shifted. The dynamic phase shift amount is common
       to all the output clocks selected.

       The variable phase shift is controlled by the PSEN, PSINCDEC, PSCLK, and PSDONE ports
       (Figure 3-4). The phase of the MMCM output clock(s) increments/decrements according to
       the interaction of PSEN, PSINCDEC, PSCLK, and PSDONE from the initial or previously
       performed dynamic phase shift. PSEN, PSINCDEC, and PSDONE are synchronous to PSCLK.
       When PSEN is asserted for one PSCLK clock period, a phase shift increment/decrement is
       initiated. When PSINCDEC is High, an increment is initiated and when PSINCDEC is Low, a
       decrement is initiated. Each increment adds to the phase shift of the MMCM clock outputs
       by 1/56th of the VCO period. Similarly, each decrement decreases the phase shift by 1/56th
       of the VCO period. PSEN must be active for one PSCLK period. PSDONE is High for exactly
       one clock period when the phase shift is complete. The number of PSCLK cycles is
       deterministic (12 PSCLK cycles). After initiating the phase shift by asserting PSEN and the
       completion of the phase shift signaled by PSDONE, the MMCM output clocks gradually drift
       from their original phase shift to an increment/decrement phase shift in a linear fashion.
       The completion of the increment or decrement is signaled when PSDONE asserts High. After
       PSDONE has pulsed High, another increment/decrement can be initiated. There is no
       maximum phase shift or phase shift overflow. An entire clock period (360°) can always be
       phase shifted regardless of frequency. When the end of the period is reached, the phase
       shift wraps around round-robin style.
       X-Ref Target - Figure 3-4




                                     PSCLK



                                      PSEN



                                    PSDONE



                                   PSINCDEC
                                                                                                     X16686-111516



                                              Figure 3-4:   Phase Shift Timing Diagram




UltraScale Architecture Clocking Resources                                                Send Feedback
                                                                                                                     43
UG572 (v1.9) October 31, 2019                          www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 45 of 105 PageID #: 321
                                                                                           Chapter 3: Clock Management Tile


                              MMCM Clock Divide Dynamic Change
                              The Clock Divide Dynamic Change (CDDC) feature supports the dynamic change of the
                              clock output dividers (CLKOUT[6:0]_DIVIDE) in conjunction with the DRP interface without
                              the need for resetting the MMCM. Effectively, one or more of the MMCM output clock
                              frequencies can be changed while leaving other output clocks untouched and running
                              continuously. Two pins (CDDCREQ and CDDCDONE) control the handshaking. The
                              application requests a change of output counter values (the CLKOUT_DIVIDE value) by
                              asserting the CDDCREQ signal. New values are written through the standard DRP interface
                              one port at a time and governed by standard DRP protocol (DEN, DWE, and DRDY). The DRP
                              address of the CLKOUT[6:0] counter written to determines which output clocks are affected.
                              After a CLKOUTx counter is written to, the associated clock output stops toggling. This can
                              be followed by more changes (DRP writes) to other CLKOUT counters in an identical fashion.
                              When all DRP writes have been completed (after the last DRDY), the CDDCREQ input must
                              be deasserted, after which the affected output counter(s) are synchronously restarted. The
                              MMCM acknowledges that the changes have taken place and the new output clocks
                              (frequencies) are available for use by asserting CDDCDONE.

                              CLKOUT ports not affected by the CDDC change continue to function uninterrupted during
                              this operation and maintain their phase relationship to each other (Figure 3-5). However,
                              the output clocks (ports) that were changed via the CDDC procedure are not phase aligned
                              (synchronized) to the other output clocks not affected by CDDCREQ. Clocks affected by
                              CDDCREQ should not be used after the signal has been asserted because the output might
                              glitch and the clocks stop toggling. This feature is not available in fractional mode.
X-Ref Target - Figure 3-5




                                   CLKOUT

                            No CDDC Change


                                   CLKOUT

                       With CDDC Change


                                  CDDREQ
                                                                                     Last DRP
                                                                                  Access Done


                                     DRDY




                                CDDCDONE

                                                                                                                 X16698-111516



                                                       Figure 3-5:   CDDC Timing Diagram




UltraScale Architecture Clocking Resources                                                           Send Feedback
                                                                                                                                 44
UG572 (v1.9) October 31, 2019                                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 46 of 105 PageID #: 322
                                                                    Chapter 3: Clock Management Tile


       MMCM Counter Cascading
       The CLKOUT6 divider (counter) can be cascaded with the CLKOUT4 divider. This provides the
       capability of an output divider that is larger than 128. CLKOUT6 feeds the input of the
       CLKOUT4 divider. There is a static phase offset between the output of the cascaded divider
       and all other output dividers.


       MMCM Programming
       Programming of the MMCM must follow a set flow to ensure configuration that guarantees
       stability and performance. This section describes how to program the MMCM based on
       certain design requirements. A design can be implemented in two ways, directly through
       the GUI interface (the Clocking Wizard) or implementing the MMCM through instantiation.
       Regardless of the method selected, the following information is necessary to program the
       MMCM:

       •   Reference clock period
       •   Output clock frequencies (up to seven maximum)
       •   Output clock duty cycle (default is 50%)
       •   Output clock phase shift in number of degrees relative to the original 0 phase of the
           clock
       •   Desired bandwidth of the MMCM (default is OPTIMIZED and the bandwidth is chosen in
           software)
       •   Compensation mode (automatically determined by the software)
       •   Reference clock jitter in UI (i.e., a percentage of the reference clock period)

       Determine the Input Frequency
       The first step is to determine the input frequency. This allows all possible output
       frequencies to be determined by using the minimum and maximum input frequencies to
       define the D counter range, the VCO operating range to determine the M counter range,
       and the output counter range. There can be a very large number of frequencies. When using
       integer divides, in the worst case there are 106 x 64 x 136 = 868,363 possible combinations.
       In reality, the total number of different frequencies is less because the entire range of the M
       and D counters cannot be realized, and there is overlap between the various settings.

       As an example, consider F IN = 100 MHz, FVCO = between 600 MHz and 1600 MHz, and
       F PFD = between 10 MHz and 550 MHz.

       For a F PFDMIN of 10 MHz, the value of D can only be between 1 and 10.

       D MIN (see Equation 3-6) = 1

       D MAX (see Equation 3-7) = 10



UltraScale Architecture Clocking Resources                                      Send Feedback
                                                                                                    45
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 47 of 105 PageID #: 323
                                                                                      Chapter 3: Clock Management Tile


       •   For D = 1, M can only have a value between 6 and 16.
       •   For D = 2, M can only have a value between 12 and 32.
       •   For D = 3, M can only have a value between 24 and 64.

       In addition, D = 1 M = 4 is a subset of D = 2 M = 8, D = 4 M = 16, and D = 8 M = 32
       allowing these cases to be dropped. For this case, only D = 1, 3, 5, 6, 7, and 9 are considered
       because all other D values are subsets of these cases. This drastically reduces the number of
       possible output frequencies. The output frequencies are sequentially selected. The desired
       output frequency should be checked against the possible output frequencies generated.
       After the first output frequency is determined, an additional constraint can be imposed on
       the values of M and D. This can further limit the possible output frequencies for the second
       output frequency. This process is continued until all the output frequencies are selected.

       The constraints used to determine the allowed M and D values are shown in these
       equations:
                                                              f IN
                                       D MIN = roundup ------------------                                 Equation 3-6
                                                       f PFD MAX


                                                              f IN
                                   D MAX = rounddown -----------------------                              Equation 3-7
                                                     f PFD MIN( )


                                                   f VCOMIN
                                 M MIN = roundup  ------------------ × D MIN                            Equation 3-8
                                                  f IN                      


                                                   f VCOMAX
                               M MAX = rounddown  ------------------ × D MAX                            Equation 3-9
                                                  f IN                      



       Determine the M and D Values
       Determining the input frequency can result in several possible M and D values. The next
       step is to determine the optimum M and D values. The starting M value is first determined.
       This is based off the VCO target frequency, the ideal operating frequency of the VCO.


                                                D MIN × f VCOMAX
                                      M IDEAL = -----------------------------------                      Equation 3-10
                                                               f IN



       The goal is to find the M value closest to the ideal operating point of the VCO. The
       minimum D value is used to start the process. The goal is to make D and M values as small
       as possible while keeping ƒ VCO as high as possible.




UltraScale Architecture Clocking Resources                                                      Send Feedback
                                                                                                                    46
UG572 (v1.9) October 31, 2019                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 48 of 105 PageID #: 324
                                                                            Chapter 3: Clock Management Tile


          MMCM Ports
          Table 3-3 summarizes the MMCM ports.

Table 3-3:    MMCM Ports (1)
       Pin Name        I/O                                     Pin Description
 CLKIN1               Input    General clock input. See CLKIN1 – Primary Reference Clock Input.
 CLKIN2               Input    Secondary clock input for the MMCM reference clock. See CLKIN2 – Secondary
                               Clock Input.
 CLKFBIN              Input    Feedback clock input. See CLKFBIN – Feedback Clock Input.
 CLKINSEL             Input    This signal controls the state of the clock input MUX, High = CLKIN1,
                               Low = CLKIN2. CLKINSEL dynamically switches the MMCM reference clock. See
                               CLKINSEL – Clock Input Select.
 RST                  Input    Asynchronous reset signal. The RST signal is an asynchronous reset for the
                               MMCM. The MMCM synchronously re-enables itself when this signal is released
                               (i.e., MMCM re-enabled). A reset is required when the input clock conditions
                               change (e.g., frequency). See RST – Asynchronous Reset Signal.
 PWRDWN               Input    Powers down instantiated but unused MMCMs. See PWRDWN – Power Down.
 DADDR[6:0]           Input    The dynamic reconfiguration address (DADDR) input bus provides a
                               reconfiguration address for the dynamic reconfiguration. When not used, all bits
                               must be assigned zeros. See DADDR[6:0] – Dynamic Reconfiguration Address.
 DI[15:0]             Input    The dynamic reconfiguration data input (DI) bus provides reconfiguration data.
                               When not used, all bits must be set to zero. See DI[15:0] – Dynamic
                               Reconfiguration Data Input.
 DWE                  Input    The dynamic reconfiguration write enable (DWE) input pin provides the write
                               enable control signal to write the DI data into the DADDR address. When not used,
                               it must be tied Low. See DWE – Dynamic Reconfiguration Write Enable.
 DEN                  Input    The dynamic reconfiguration enable (DEN) provides the enable control signal to
                               access the dynamic reconfiguration feature. When the dynamic reconfiguration
                               feature is not used, DEN must be tied Low. See DEN – Dynamic Reconfiguration
                               Enable Strobe.
 DCLK                 Input    The DCLK signal is the reference clock for the dynamic reconfiguration port. See
                               DCLK – Dynamic Reconfiguration Reference Clock.
 PSCLK                Input    Phase shift clock. See PSCLK – Phase Shift Clock.
 PSEN                 Input    Phase shift enable. See PSEN – Phase Shift Enable.
 PSINCDEC             Input    Phase shift increment/decrement control. See PSINCDEC – Phase Shift
                               Increment/Decrement Control.
 CLKOUT[0:6]         Output    User configurable clock outputs (0 through 6) that can be divided versions of the
                               VCO phase outputs (user controllable) from 1 (bypassed) to 128. The output
                               clocks are phase aligned to each other (unless phase shifted) and aligned to the
                               input clock with a proper feedback configuration.
 CLKOUT[0:3]B        Output    Inverted CLKOUT[0:3]. See CLKOUT[0:3]B – Inverted Output Clocks.
 CLKFBOUT            Output    Dedicated MMCM feedback output. See CLKFBOUT – Dedicated MMCM Feedback
                               Output.
 CLKFBOUTB           Output    Inverted CLKFBOUT. See CLKFBOUTB – Inverted CLKFBOUT.




UltraScale Architecture Clocking Resources                                              Send Feedback
                                                                                                                47
UG572 (v1.9) October 31, 2019                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 49 of 105 PageID #: 325
                                                                                 Chapter 3: Clock Management Tile


Table 3-3:   MMCM Ports (1) (Cont’d)
     Pin Name             I/O                                        Pin Description
 CLKINSTOPPED           Output     Status pin indicating that the input clock has stopped. See CLKINSTOPPED – Input
                                   Clock Status.
 CLKFBSTOPPED           Output     Status pin indicating that the feedback clock has stopped. See CLKFBSTOPPED –
                                   Feedback Clock Status.
 LOCKED                 Output     An output from the MMCM that indicates when the MMCM has achieved phase
                                   alignment within a predefined window and frequency matching within a
                                   predefined PPM range. The MMCM automatically locks after power on. No extra
                                   reset is required. LOCKED is deasserted if the input clock stops or the phase
                                   alignment is violated (e.g., input clock phase shift). The MMCM must be reset after
                                   LOCKED is deasserted.
 DO[15:0]               Output     The dynamic reconfiguration output bus provides MMCM data output when using
                                   dynamic reconfiguration. See DO[15:0] – Dynamic Reconfiguration Output Bus.
 DRDY                   Output     The dynamic reconfiguration ready output (DRDY) provides the response to the
                                   DEN signal for the MMCM’s dynamic reconfiguration feature. See DRDY –
                                   Dynamic Reconfiguration Ready.
 PSDONE                 Output     Phase shift done. See PSDONE – Phase Shift Done.
 CDDCREQ                 Input     Requests a dynamic frequency change for selected clock outputs. See MMCM
                                   Clock Divide Dynamic Change, page 44.
 CDDCDONE               Output     Signals that the dynamic frequency change is completed. See MMCM Clock Divide
                                   Dynamic Change, page 44.

Notes:
1. All control and status signals except PSINCDEC are active High.

         TIP: The port names generated by the clocking wizard can differ from the port names used on the
         primitive.



         MMCM Port Descriptions
         CLKIN1 – Primary Reference Clock Input

         CLKIN1 can be driven by a global clock I/O directly when in the same bank adjacent to the
         PHY tile.

         CLKIN2 – Secondary Clock Input

         CLKIN2 can be driven by a global clock I/O directly when in the same bank adjacent to the
         PHY tile.

         CLKFBIN – Feedback Clock Input

         CLKFBIN must be connected either directly to the CLKFBOUT for internal feedback, or to the
         CLKFBOUT via a BUFG for clock buffer feedback matching, or IBUFG (through a global clock
         pin for external deskew) or interconnect (not recommended). For clock alignment, the
         feedback path clock buffer type should match the forward clock buffer type.



UltraScale Architecture Clocking Resources                                                   Send Feedback
                                                                                                                    48
UG572 (v1.9) October 31, 2019                        www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 50 of 105 PageID #: 326
                                                                      Chapter 3: Clock Management Tile


       IMPORTANT: The internal compensation mode setting is determined by a direct connection (wire) from
       the CLKFBOUT to the CLKFBIN port in the source. However, synthesis optimizes this connection away
       such that the CLKFBOUT to CLKFBIN connection is removed from all subsequent representations in
       Vivado design suite. However, the INTERNAL compensation attribute attached to the MMCM/PLL
       indicates that the compensation is still internal to the MMCM/PLL.


       CLKFBOUT – Dedicated MMCM Feedback Output

       For possible configuration of CLKFBOUT, see MMCM Use Models, page 58. CLKFBOUT can
       also drive logic if the feedback path contains a clock buffer.

       CLKFBOUTB – Inverted CLKFBOUT

       This signal should not be used for feedback. It provides an additional, inverted CLKFBOUT
       output clock. CLKFBOUTB can drive logic if the feedback path contains a clock buffer.

       CLKINSEL – Clock Input Select

       The CLKINSEL signal controls the state of the clock input multiplexers. High = CLKIN1, Low
       = CLKIN2 (see Reference Clock Switching, page 58). The MMCM must be held in RESET
       during clock switchover.

       RST – Asynchronous Reset Signal

       The RST signal is an asynchronous reset for the MMCM. The MMCM is synchronously
       re-enabled when this signal is deasserted.

       PWRDWN – Power Down

       This signal powers down instantiated but currently unused MMCMs. This mode can be used
       to save power for temporarily inactive portions of the design and/or MMCMs that are not
       active in certain system configurations. No MMCM power is consumed in this mode.

       DADDR[6:0] – Dynamic Reconfiguration Address

       The dynamic reconfiguration address (DADDR) input bus provides a reconfiguration
       address for dynamic reconfiguration. The address value on this bus specifies the 16
       configuration bits that are written or read with the next DCLK cycle. When not used, all bits
       must be assigned zeros.

       DI[15:0] – Dynamic Reconfiguration Data Input

       The dynamic reconfiguration data input (DI) bus provides reconfiguration data. The value of
       this bus is written to the configuration cells. The data is presented in the cycle that DEN and
       DWE are active. The data is captured in a shadow register and written at a later time. DRDY
       indicates when the DRP port is ready to accept another write. When not used, all bits must
       be set to zero.




UltraScale Architecture Clocking Resources                                        Send Feedback
                                                                                                       49
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 51 of 105 PageID #: 327
                                                                      Chapter 3: Clock Management Tile


       DWE – Dynamic Reconfiguration Write Enable

       The dynamic reconfiguration write enable (DWE) input pin provides the write/read enable
       control signal to write the DI data into or read the DO data from the DADDR address. When
       not used, it must be tied Low.

       DEN – Dynamic Reconfiguration Enable Strobe

       The dynamic reconfiguration enable strobe (DEN) provides the enable control signal to
       access the dynamic reconfiguration feature and enables all DRP port operations. When the
       dynamic reconfiguration feature is not used, DEN must be tied Low.

       DCLK – Dynamic Reconfiguration Reference Clock

       The DCLK signal is the reference clock for the dynamic reconfiguration port. The rising edge
       of this signal is the timing reference for all other port signals. The setup time is specified in
       the UltraScale device data sheets [Ref 5]. There is no hold time requirement for the other
       input signals relative to the rising edge of the DCLK. The pin can be driven by an IBUF,
       IBUFG, BUFGCE, or BUFGCTRL. There are no dedicated connections to this clock input.

       PSCLK – Phase Shift Clock

       This input pin provides the source clock for the dynamic phase shift interface. All other
       inputs are synchronous to the positive edge of this clock. The pin can be driven by an IBUF,
       IBUFG, BUFG, or BUFGCE. There are no dedicated connections to this clock input.

       PSEN – Phase Shift Enable

       A dynamic (variable) phase shift operation is initiated by synchronously asserting this
       signal. PSEN must be activated for one cycle of PSCLK. After initiating a phase shift, the
       phase is gradually shifted until a High pulse on PSDONE indicates that the operation is
       complete. There are no glitches or sporadic changes during the operation. From the start to
       the end of the operation, the phase is shifted in a continuous analog manner.

       PSINCDEC – Phase Shift Increment/Decrement Control

       This input signal synchronously indicates if the dynamic phase shift is an increment or
       decrement operation (positive or negative phase shift). PSENCDEC is asserted High for
       increment and Low for decrement. There is no phase shift overflow associated with the
       dynamic phase shift operation. If 360° or more are shifted, the phase wraps around, starting
       at the original phase.




UltraScale Architecture Clocking Resources                                       Send Feedback
                                                                                                      50
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 52 of 105 PageID #: 328
                                                                      Chapter 3: Clock Management Tile


       CLKOUT[0:6] – Output Clocks

       These user-configurable clock outputs (CLKOUT0 through CLKOUT6) can be divided
       versions of the VCO phase outputs (user controllable) from 1 (bypassed) to 128. The input
       clock and output clocks can be phase aligned.

       RECOMMENDED: CLKOUT0 is first used to place the root clock point. In ZHOLD mode, it is used to set
       the compensation. Therefore, Xilinx recommends using CLKOUT0 as the main clock.


       For possible configurations, see MMCM Use Models, page 58. In the MMCM, CLKOUT0 and
       CLKFBOUT can be used in fractional divide mode. All CLKOUT outputs can be used in
       non-fractional mode to provide a static or dynamic phase shift. In fractional mode, only
       fixed phase shift is allowed. See Static Phase Shift Mode (MMCM and PLL), page 41 for more
       information.

       CLKOUT[0:3]B – Inverted Output Clocks

       This is the inverted (180° phase shift) CLKOUT[0:3].

       CLKINSTOPPED – Input Clock Status

       This is a status pin indicating that the input clock has stopped. This signal is asserted within
       two CLKFBOUT clock cycles of clock stoppage. The signal is deasserted after the clock has
       restarted and LOCKED is achieved, or the clock is switched to the alternate clock input and
       the MMCM has re-locked.

       CLKFBSTOPPED – Feedback Clock Status

       This is a status pin indicating that the feedback clock has stopped. CLKFBSTOPPED is
       asserted within one clock cycle of clock stoppage. The signal is deasserted after the
       feedback clock has restarted and the MMCM has re-locked.

       LOCKED

       This is an output from the MMCM used to indicate when the MMCM has achieved phase
       and frequency alignment of the reference clock and the feedback clock at the input pins.
       Phase alignment is within a predefined window and frequency matching within a
       predefined PPM range. The MMCM automatically locks after power on; no extra reset is
       required. LOCKED is deasserted within one PFD clock cycle if the input clock stops, the
       phase alignment is violated (e.g., input clock phase shift), or the frequency has changed.
       The MMCM must be reset when LOCKED is deasserted. The clock outputs should not be
       used prior to the assertion of LOCKED.




UltraScale Architecture Clocking Resources                                        Send Feedback
                                                                                                       51
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 53 of 105 PageID #: 329
                                                                  Chapter 3: Clock Management Tile


       DO[15:0] – Dynamic Reconfiguration Output Bus

       The dynamic reconfiguration output bus provides MMCM data output when using dynamic
       reconfiguration. If DWE is inactive while DEN is active at the rising edge of DCLK, this bus
       holds the content of the configuration cells addressed by DADDR. The DO bus must be
       captured on the rising edge of DCLK when DRDY is active. The DO bus value is held until the
       next DRP operation.

       DRDY – Dynamic Reconfiguration Ready

       The dynamic reconfiguration ready output (DRDY) provides the response to the DEN signal
       for the MMCM’s dynamic reconfiguration feature. This signal indicates that a DEN/ DCLK
       operation has completed.

       PSDONE – Phase Shift Done

       The phase shift done output signal is synchronous to the PSCLK. When the current phase
       shift operation is completed, the PSDONE signal is asserted for one clock cycle indicating
       that a new phase shift cycle can be initiated.

       CDDCREQ – Request a Clock Output Divide Change

       This is a request signal for dynamically changing the output clock divide value and
       therefore the frequency. When asserted High, a request is sent to all affected counters and
       must stay asserted until the last change via the DRP has been completed.

       CDDCDONE – Clock Output Change Done

       This is an acknowledge signal from the MMCM that the output clock divide change is
       complete and the output is valid.




UltraScale Architecture Clocking Resources                                   Send Feedback
                                                                                                 52
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 54 of 105 PageID #: 330
                                                                          Chapter 3: Clock Management Tile


        MMCM Attributes
        Table 3-4 lists the attributes for the MMCME#_BASE and MMCME#_ADV primitives.

Table 3-4:     MMCM Attributes
             Attribute           Type     Allowed Values        Default                Description
 BANDWIDTH                   String     HIGH                   OPTIMIZED Specifies the MMCM programming
                                        LOW                              algorithm affecting the jitter, phase
                                        OPTIMIZED (6)                    margin, and other characteristics of
                                                                         the MMCM.
 CLKOUT[1:6]_DIVIDE          Integer    1 to 128                   1       Specifies the amount to divide the
                                                                           associated CLKOUT clock output if a
 CLKOUT[0]_DIVIDE_F (1)      Integer    1 to 128 or                1
                                                                           different frequency is desired. This
                                or      2.000 to 128.000 in
                                                                           number, in combination with the
                               Real     increments of 0.125
                                                                           CLKFBOUT_MULT_F and
                                                                           DIVCLK_DIVIDE values, determines
                                                                           the output frequency.
 CLKOUT[0:6]_PHASE               Real   –360.000 to 360.000        0.0     Specifies the output phase
                                        See equations in the               relationship of the associated
                                        Static Phase Shift                 CLKOUT clock output in number of
                                        Mode (MMCM and                     degrees offset (i.e., 90 indicates a
                                        PLL) section.                      90° or ¼ cycle offset phase offset
                                                                           while 180 indicates a 180° offset or
                                                                           ½ cycle phase offset).
 CLKOUT[0:6]_DUTY_CYCLE          Real   0.01 to 0.99              0.50     Specifies the duty cycle of the
                                                                           associated CLKOUT clock output as
                                                                           a percentage (i.e., 0.50 generates a
                                                                           50% duty cycle).
 CLKFBOUT_MULT_F(1)          Integer    2 to 64 or                 5       This CLKFBOUT_MULT_F range
                                or      2.000 to 64.000 in                 applies to UltraScale devices.
                               Real     increments of 0.125                Specifies the amount to multiply all
                                                                           CLKOUT clock outputs if a different
                                                                           frequency is desired. This number,
                                                                           in combination with the associated
                                                                           CLKOUT#_DIVIDE value and
                                                                           DIVCLK_DIVIDE value, determines
                                                                           the output frequency.
 CLKFBOUT_MULT_F(1)          Integer    2 to 128 or                5       This CLKFBOUT_MULT_F range
                                or      2.000 to 128.000 in                applies to UltraScale+ devices.
                               Real     increments of 0.125                Specifies the amount to multiply all
                                                                           CLKOUT clock outputs if a different
                                                                           frequency is desired. This number,
                                                                           in combination with the associated
                                                                           CLKOUT#_DIVIDE value and
                                                                           DIVCLK_DIVIDE value, determines
                                                                           the output frequency.
 DIVCLK_DIVIDE               Integer    1 to 106                   1       Specifies the division ratio for all
                                                                           output clocks with respect to the
                                                                           input clock. Effectively divides the
                                                                           CLKIN going into the PFD.




UltraScale Architecture Clocking Resources                                            Send Feedback
                                                                                                              53
UG572 (v1.9) October 31, 2019                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 55 of 105 PageID #: 331
                                                                          Chapter 3: Clock Management Tile


Table 3-4:     MMCM Attributes (Cont’d)
             Attribute         Type       Allowed Values        Default               Description
 CLKFBOUT_PHASE                Real     –360.000 to 360.000       0.0     Specifies the phase offset in
                                                                          degrees of the clock feedback
                                                                          output. Shifting the feedback clock
                                                                          results in a negative phase shift of
                                                                          all output clocks to the MMCM.
 REF_JITTER1                   Real     0.000 to 0.999           0.010    Allows specification of the expected
 REF_JITTER2                                                              jitter on the reference clock to
                                                                          better optimize MMCM
                                                                          performance. A bandwidth setting
                                                                          of OPTIMIZED attempts to choose
                                                                          the best parameter for input
                                                                          clocking when unknown. If known,
                                                                          the value provided should be
                                                                          specified in terms of the unit
                                                                          interval (UI) (the maximum
                                                                          peak-to-peak value) of the expected
                                                                          jitter on the input clock.
 CLKIN1_PERIOD                 Real     0.968 to 100.000         0.000    Specifies the input period in ns to
                                                                          the MMCM CLKIN1 input.
                                                                          Resolution is down to the ps. This
                                                                          information is mandatory and must
                                                                          be supplied.
 CLKIN2_PERIOD                 Real     0.968 to 100.000         0.000    Specifies the input period in ns to
                                                                          the MMCM CLKIN2 input.
                                                                          Resolution is down to the ps. This
                                                                          information is mandatory and must
                                                                          be supplied.
 CLKFBOUT_USE_FINE_PS (2)      String   FALSE, TRUE             FALSE     CLKFBOUT counter variable fine
                                                                          phase shift enable.
 CLKOUT0_USE_FINE_PS (2)       String   FALSE, TRUE             FALSE     CLKOUT0 counter variable fine
                                                                          phase shift enable.
                                                                          CLKOUT0_DIVIDE must be an
                                                                          integer. Therefore, fractional divide
                                                                          is not allowed.
 CLKOUT[1:6]_USE_FINE_PS (2)   String   FALSE, TRUE             FALSE     CLKOUT[1:6] variable fine phase
                                                                          shift enable.
 STARTUP_WAIT                  String   FALSE, TRUE             FALSE     Wait during the configuration
                                                                          start-up cycle for the MMCM to
                                                                          lock.
 CLKOUT4_CASCADE               String   FALSE, TRUE             FALSE     Cascades the output divider
                                                                          (counter) CLKOUT6 into the input of
                                                                          the CLKOUT4 divider for an output
                                                                          clock divider that is greater than
                                                                          128, effectively providing a total
                                                                          divide value of 16,384.




UltraScale Architecture Clocking Resources                                           Send Feedback
                                                                                                             54
UG572 (v1.9) October 31, 2019                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 56 of 105 PageID #: 332
                                                                                         Chapter 3: Clock Management Tile


Table 3-4:     MMCM Attributes (Cont’d)
             Attribute                Type        Allowed Values             Default                    Description
 COMPENSATION                        String    AUTO (3) ,                     AUTO        Clock input compensation. Must be
                                               ZHOLD,                                     set to AUTO. Defines how the
                                               EXTERNAL,                                  MMCM feedback is configured.
                                               INTERNAL (5),                              ZHOLD: Indicates the MMCM is
                                               BUF_IN                                     configured to provide a negative
                                                                                          hold time at the I/O registers.
                                                                                          EXTERNAL: Indicates a network
                                                                                          external to the device is being
                                                                                          compensated.
                                                                                          INTERNAL: Indicates the MMCM is
                                                                                          using its own internal feedback path
                                                                                          so no delay is being compensated.
                                                                                          BUF_IN: Indicates that the
                                                                                          configuration does not match with
                                                                                          the other compensation modes. The
                                                                                          CLKIN and CLKFBIN pins are aligned
                                                                                          in a way that a delay in the feedback
                                                                                          path is compensated with respect to
                                                                                          CLKIN.
 SS_EN                               String    FALSE, TRUE                    FALSE       Enables spread spectrum
                                                                                          generation.
 SS_MODE                             String    DOWN_LOW,                    CENTER_       Controls the spread spectrum
                                               DOWN_HIGH,                    HIGH         frequency deviation and the spread
                                               CENTER_LOW,                                type.
                                               CENTER_HIGH
 SS_MOD_PERIOD                      Integer    4000–40000                     10000       Specifies the spread spectrum
                                                                                          modulation period (ns).

Notes:
1. The Vivado tools round up or down to the nearest multiple of 0.125 if the value is not specified as an exact 1/8th fraction.
2. When using the variable fine phase shift, the initial phase shift value is always zero and cannot be preset to a static, initial
   phase.
3. The COMPENSATION attribute values are documented for informational purpose only. The Vivado tools automatically select
   the appropriate compensation based on circuit topology. Do not manually select a compensation value, leave the attribute
   at the default value.
4. The specifications for the VCO frequencies MMCM_FVCOMIN/MMCM_FVCOMAX and minimum out frequency
   MMCM_FOUTMIN are different for the UltraScale and UltraScale+ families. Consult the appropriate data sheets.
5. The direct source code connection (wire) from CLKFBOUT to CLKFBIN is optimized away during synthesis.
6. When using an SEM-IP in Ultrascale devices only, additional noise is coupled into VCO of MMCM and PLL. This results in
   higher TIE jitter value as described in AR:71314. Refer to the AR for guidance and mitigation techniques. To resolve the issue
   of TIE jitter for SEM-IP, there are two new configurable properties: BITSTREAM.MMCM.BANDWIDTH and
   BITSTREAM.PLL.BANDWIDTH. If the properties are set to POSTCRC, each MMCM instance that has the BANDWIDTH attribute
   set to OPTIMIZED, or to a PLL instance with an implicit BANDWIDTH=OPTIMIZED attribute, will get configured to POSTCTRC
   bandwidth settings. Refer to the Vivado Design Suite User Guide [Ref 13]for BITSTREAM property information.




UltraScale Architecture Clocking Resources                                                             Send Feedback
                                                                                                                                 55
UG572 (v1.9) October 31, 2019                           www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 57 of 105 PageID #: 333
                                                                                            Chapter 3: Clock Management Tile


       MMCM Clock Input Signals
       The possible clock sources for the MMCM include:

       •                   IBUF – Global clock input buffer. The MMCM compensates the delay of this path. IBUF
                           represents a global clock pin in the same region. The IBUF must be located at a global
                           clock pin location.
       •                   BUFGCTRL – Internal global clock buffer. The MMCM does not compensate the delay of
                           this path.
       •                   BUFGCE – Global clock buffer. The MMCM does not compensate the delay of this path.


       Counter Control
       The MMCM output counters provide a wide variety of synthesized clocks using a
       combination of DIVIDE, DUTY_CYCLE, and PHASE. Figure 3-6 illustrates how the counter
       settings impact the counter output.

       The top waveform represents the output from the VCO.
       X-Ref Target - Figure 3-6




                                        Counter Clock
                                          Input (VCO)

                                         DIVIDE = 2
                                   DUTY_CYCLE = 0.5
                                         PHASE = 0

                                         DIVIDE = 2
                                   DUTY_CYCLE = 0.5
                                       PHASE = 180

                                          DIVIDE = 2
                                   DUTY_CYCLE = 0.75
                                        PHASE = 180

                                         DIVIDE = 1
                                   DUTY_CYCLE = 0.5
                                         PHASE = 0

                                         DIVIDE = 1
                                   DUTY_CYCLE = 0.5
                                       PHASE = 360

                                          DIVIDE = 3
                                   DUTY_CYCLE = 0.33
                                          PHASE = 0

                                         DIVIDE = 3
                                   DUTY_CYCLE = 0.5
                                         PHASE = 0
                                                                                                                       X16687-111516



                                                    Figure 3-6:   Output Counter Clock Synthesis Examples



UltraScale Architecture Clocking Resources                                                             Send Feedback
                                                                                                                                 56
UG572 (v1.9) October 31, 2019                                       www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 58 of 105 PageID #: 334
                                                                                      Chapter 3: Clock Management Tile


       Detailed VCO and Output Counter Waveforms
       Figure 3-7 shows the eight VCO phase outputs and four different counter outputs. Each
       VCO phase is shown with the appropriate start-up sequence. The phase relationship and
       start-up sequence are guaranteed to ensure the correct phase is maintained. This means the
       rising edge of the 0° phase happens before the rising edge of the 45° phase. The O0 counter
       is programmed to do a simple divide-by-two with the 0° phase tap as the reference clock.
       The O1 counter is programmed to do a simple divide-by-two but uses the 180° phase tap
       from the VCO. This counter setting can be used to generate a clock for a DDR interface
       where the reference clock is edge aligned to the data transition. The O2 counter is
       programmed to do a divide-by-three. The O3 output has the same programming as the O2
       output except the phase is set for a one cycle delay. Phase shifts greater than one VCO
       period are possible.

       X-Ref Target - Figure 3-7




                                     0°

                                    45°

                                    90°

                                   135°
                 VCO
             8 Phases              180°

                                   225°

                                   270°

                                   315°

                                    O0

                                    O1
                 Counter
                 Outputs            O2

                                    O3


                                          One Cycle Delay
                                                                                                                X16688-111516



                                                       Figure 3-7:   Selecting VCO Phases

       If the MMCM is configured to provide a certain phase relationship and the input frequency
       is changed, this phase relationship is also changed because the VCO frequency changes and
       therefore the absolute shift in picoseconds changes. This aspect must be considered when
       designing with the MMCM. When an important aspect of the design is to maintain a certain
       phase relationship among various clock outputs, (e.g., CLK and CLK90), this relationship is
       maintained regardless of the input frequency.

       All O counters can be equivalent; anything O0 can do, O1 can do. The O0 counter has the
       additional capability to be used in fractional divide mode. The MMCM outputs are flexible
       when connecting to the global clock network because they are identical. In most cases, this




UltraScale Architecture Clocking Resources                                                      Send Feedback
                                                                                                                         57
UG572 (v1.9) October 31, 2019                               www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 59 of 105 PageID #: 335
                                                                                 Chapter 3: Clock Management Tile


       level of detail is imperceptible because the software and Clocking Wizard determine the
       proper settings through the MMCM attributes and Wizard inputs.


       Reference Clock Switching
       The MMCM reference clock can be dynamically switched by using the CLKINSEL pin. The
       switching is done asynchronously. After the clock switches, the MMCM is likely to lose
       LOCKED and automatically lock onto the new clock. Therefore, after the clock switches, the
       MMCM must be reset. The MMCM clock MUX switching is shown in Figure 3-8. The
       CLKINSEL signal directly controls the MUX. No synchronization logic is present.
       X-Ref Target - Figure 3-8




                                            CLKINSEL


                                                              CLKIN1

                                           IBUFG (CC)
                                           BUFGCTRL
                                             BUFGCE
                                         Local Routing
                                   (Not Recommended)



                                                                                        MMCM
                                                                                        CLKIN

                                                              CLKIN2

                                           IBUFG (CC)
                                           BUFGCTRL
                                             BUFGCE
                                         Local Routing
                                   (Not Recommended)
                                                                                       X16689-111516



                                                Figure 3-8:    Input Clock Switching

       Missing Input Clock or Feedback Clock
       When the input clock or feedback clock is lost, the CLKINSTOPPED or CLKFBSTOPPED status
       signal is asserted. The MMCM deasserts the LOCKED signal. After the clock returns, the
       CLKINSTOPPED signal is deasserted and a RESET must be applied.


       MMCM Use Models
       The examples in this section show the MMCM. There are several methods to design with the
       MMCM. The Clocking Wizard in the Vivado tools can assist with generating the various
       MMCM parameters. Additionally, the MMCM can be manually instantiated as a component.
       It is also possible for the MMCM to be merged with an IP core. The IP core would contain
       and manage the MMCM.




UltraScale Architecture Clocking Resources                                                   Send Feedback
                                                                                                              58
UG572 (v1.9) October 31, 2019                            www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 60 of 105 PageID #: 336
                                                                                                    Chapter 3: Clock Management Tile


       Clock Network Deskew
       One of the predominant uses of the MMCM is for clock network deskew. Figure 3-9 shows
       the MMCM in this mode. The clock output from one of the CLKOUT counters is used to drive
       logic within the device and/or the I/Os. The feedback counter is used to control the exact
       phase relationship between the input clock and the output clock (if, for example a 90° phase
       shift is required). The associated clock waveforms are shown to the right for the case where
       the input clock and output clock need to be phase aligned. The configuration in Figure 3-9
       is the most flexible, but it does require two global clock networks.
       X-Ref Target - Figure 3-9




                                   IBUFG                                             BUFG

                    1                      2                                  4             5
                                               CLKIN1          CLKOUT0                          To Logic
                                           3
                                               CLKFBIN        CLKOUT0B
                                               RST             CLKOUT1

                                                              CLKOUT1B

                                                               CLKOUT2

                                                              CLKOUT2B

                                                               CLKOUT3

                                                              CLKOUT3B                                       1

                                                               CLKOUT4
                                                                                                             2
                                                               CLKOUT5
                                                                                     BUFG
                                                               CLKOUT6                                       3
                                                                              6
                                                              CLKFBOUT
                                                                                                             4
                                                             CLKFBOUTB

                                                               LOCKED                                        5
                                                MMCM
                                                                                                             6


                                                                                                                                 X16690-111516



                                               Figure 3-9:   Global Clock Network Deskew Using Two BUFGs
       There are certain restrictions on implementing the feedback. The CLKFBOUT output can be
       used to provide the feedback clock signal. When an MMCM is driving both BUFGs and
       BUFGCTRL, only one of the clock buffers that is also used in the feedback path is deskewed.
       The fundamental restriction is that both input frequencies to the PFD must be identical.
       Therefore, this relationship must be met:
                                                               f IN            f
                                                               ------ = f FB = --VCO
                                                                                 -------                                 Equation 3-11
                                                                D                 M

       As an example, if ƒIN is 166 MHz, D = 1, M = 6, and O = 2, then VCO is 996 MHz and the
       clock output frequency is 498 MHz. Because the M value in the feedback path is 6, both
       input frequencies at the PFD are 166 MHz.




UltraScale Architecture Clocking Resources                                                                       Send Feedback
                                                                                                                                          59
UG572 (v1.9) October 31, 2019                                       www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 61 of 105 PageID #: 337
                                                                          Chapter 3: Clock Management Tile


       Another more complex scenario has an input frequency of 66.66 MHz and D = 2, M = 30,
       and O = 4. The VCO frequency in this case is 1000 MHz and the CLKOUT output frequency
       is 250 MHz. Therefore, the feedback frequency at the PFD is 1000/30 or 33.33 MHz,
       matching the 66.66 MHz/2 input clock frequency at the PFD.

       MMCM with Internal Feedback

       The MMCM feedback can be internal to the MMCM when the MMCM is used as a
       synthesizer or jitter filter, and there is no required phase relationship between the MMCM
       input clock and the MMCM output clock. The MMCM performance increases because the
       feedback clock is not subjected to noise on the core supply since it never passes through a
       block powered by this supply. However, noise introduced on the CLKIN signal and the BUFG
       are still present (Figure 3-10).
       X-Ref Target - Figure 3-10




                                    IBUFG                                  BUFG


                                              CLKIN1          CLKOUT0                To Logic

                                              CLKFBIN        CLKOUT0B
                                              RST             CLKOUT1

                                                             CLKOUT1B

                                                              CLKOUT2

                                                             CLKOUT2B

                                                              CLKOUT3

                                                             CLKOUT3B

                                                              CLKOUT4

                                                              CLKOUT5

                                                              CLKOUT6

                                                             CLKFBOUT

                                                            CLKFBOUTB

                                                              LOCKED
                                               MMCM


                                                                                     X16691-111516



                                       Figure 3-10:    MMCM with Internal Feedback




UltraScale Architecture Clocking Resources                                           Send Feedback
                                                                                                       60
UG572 (v1.9) October 31, 2019                       www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 62 of 105 PageID #: 338
                                                                                      Chapter 3: Clock Management Tile


       Zero Delay Buffer
       The MMCM can also be used to generate a zero delay buffer clock. A zero delay buffer can
       be useful for applications where there is a single clock signal fanout to multiple
       destinations with a low skew between them. This configuration is shown in Figure 3-11.
       Here, the feedback signal drives off chip and the board trace feedback is designed to match
       the trace to the external components. In this configuration, it is assumed that the clock
       edges are aligned at the input of the UltraScale device and the input of the external
       component. The input clock buffers for CLKIN and CLKFBIN must be in the same bank.
       X-Ref Target - Figure 3-11




                                    IBUFG                               BUFG               OBUF
                                            Inside UltraScale Device
                                            CLKIN1        CLKOUT0
                                                        CLKOUT0B                                     To
                                                                                                     External
                                                          CLKOUT1                                    Components
                                            CLKFBIN
                                                        CLKOUT1B
                                            RST           CLKOUT2
                                                        CLKOUT2B
                                                          CLKOUT3
                                                        CLKOUT3B
                                                          CLKOUT4
                                                          CLKOUT5
                                                                        BUFG
                                                          CLKOUT6
                                                        CLKFBOUT
                                                      CLKFBOUTB
                                             MMCM          LOCKED


                                                                                                        X16692-111516



                                                     Figure 3-11:      Zero Delay Buffer
       In some cases, precise alignment cannot occur because of the difference in loading
       between the input capacitance of the external component and the feedback path
       capacitance of the UltraScale device. For example, the external components can have an
       input capacitance of 1 pF to 4 pF while the part has an input capacitance as specified in the
       UltraScale device data sheets [Ref 5]. There is a difference in the signal slope, which is
       basically skew. Designers should be aware of this effect to ensure timing.


       CMT to CMT Connection
       The MMCM can be cascaded through the routing resources only. There is no compensation
       for routing delays.




UltraScale Architecture Clocking Resources                                                        Send Feedback
                                                                                                                        61
UG572 (v1.9) October 31, 2019                             www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 63 of 105 PageID #: 339
                                                                                  Chapter 3: Clock Management Tile


       Spread-Spectrum Clock Generation
       Spread-spectrum clock generation (SSCG) is widely used by manufacturers of electronic
       devices to reduce the spectral density of the electromagnetic interference (EMI) generated
       by these devices. Manufacturers must ensure that levels of electromagnetic energy emitted
       do not interfere with the operation of other nearby electronic devices. For example, the
       clarity of a phone call should not degrade when the phone is next to a video display. In the
       same way, the display should not be affected when the phone is used.

       Electromagnetic compatibility (EMC) regulations are used to control the noise or EMI that
       causes these disturbances. Typical solutions for meeting EMC requirements involve adding
       expensive shielding, ferrite beads, or chokes. These solutions can adversely impact the cost
       of the final product by complicating PCB routing and forcing longer product development
       cycles.

       SSCG spreads the electromagnetic energy over a large frequency band to effectively reduce
       the electrical and magnetic field strengths measured within a narrow window of
       frequencies. The peak electromagnetic energy at any one frequency is reduced by
       modulating the SSCG output.

       The MMCME# can generate a spread-spectrum clock from a standard fixed frequency
       oscillator when SS_EN is set to TRUE (see Figure 3-12). Within the MMCME#, the VCO
       frequency is modulated along with CLKFBOUT and CLKOUT[6:4,1,0]. Clock outputs
       CLKOUT[3:2] are used to control the modulation period and are not available for general
       use. As long as the clock frequency is adjusted slowly, the spread-spectrum does not affect
       the period jitter of the MMCME#.
       X-Ref Target - Figure 3-12




                                                    Modulation Period
                              Frequency




                                          FIN
                                                                                                      Frequency
                                                                                                      Deviation




                                                                        Time
                                                                                                       X16693-111516



                                                Figure 3-12:    Center-Spread Modulation
       Adjusting the modulation period SS_MOD_PERIOD allows you to direct the tools to select
       the closest modulation period based on the MMCME# settings. The spread-spectrum
       modulation reduces EMI as long as the modulation frequencies are higher than the audible
       frequency range of 30 KHz. Typically, lower modulation frequencies are preferred to
       minimize the impact of the introduction of spread-spectrum.




UltraScale Architecture Clocking Resources                                                  Send Feedback
                                                                                                                       62
UG572 (v1.9) October 31, 2019                            www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 64 of 105 PageID #: 340
                                                                         Chapter 3: Clock Management Tile


       Increasing the frequency deviation with SS_MODE (CENTER_HIGH or DOWN_HIGH)
       increases the overall EMI reduction, but care must be taken to ensure that the increased
       range of frequencies does not affect the overall system operation (see Figure 3-13).
       Because the spread-spectrum clock and the input clock are operating at different
       frequencies, any data being transferred between the clock domains should use an
       asynchronous FIFO to ensure that data is not lost. Increasing the frequency deviation
       requires a larger FIFO.
       X-Ref Target - Figure 3-13




                                    FIN                                                     CENTER_HIGH
             Frequency




                                                                           CENTER_LOW




                                                          Time
                                                                                                   X16694-111516



                                          Figure 3-13: Center-Spread Modulation
                                              (CENTER_LOW vs. CENTER_HIGH)
       Another design trade-off is the decision to use a center spread or down spread. Selecting
       SS_MODE (DOWN_HIGH, DOWN_LOW) spreads the frequencies to lower frequencies as
       shown in Figure 3-14. DOWN_HIGH has similar frequency deviation to CENTER_LOW.




UltraScale Architecture Clocking Resources                                         Send Feedback
                                                                                                            63
UG572 (v1.9) October 31, 2019                     www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 65 of 105 PageID #: 341
                                                                                        Chapter 3: Clock Management Tile

        X-Ref Target - Figure 3-14




                                     FIN
                  Frequency




                                                                                        DOWN_LOW
                                                                                                              DOWN_HIGH




                                                                        Time
                                                                                                                   X16695-111516



                                                     Figure 3-14:   Down-Spread Modulation
        The decision to use down spread is often the result of considering the timing analysis
        impact of spread-spectrum. When using a spread-spectrum clock, the design must meet
        timing at the highest frequency in the frequency deviation. Therefore, if a 100 MHz clock
        with SS_MODE (CENTER_LOW) produces a 3% (±1.5%) center spread, the 100 MHz clock
        with 3% center spread must pass timing analysis as a 101.5 MHz clock. However, if
        SS_MODE (DOWN_HIGH) produces a 3% down spread, the input frequency is the highest
        frequency within the frequency deviation. Consequently, for a 100 MHz clock with 3% down
        spread, the down-spread clock would continue to be analyzed by timing analysis as a
        100 MHz clock.

Table 3-5:                    Manual SS Timing Adjustment Using Input Frequency for UltraScale Devices
                                                     Input Frequency                      Input Frequency Adjustment
                              Parameter                   (MHz)                  M                  (FIN_SS)
                                                       25 < F IN < 35          M = 28          FIN_SS = F IN x 56/55
                                                                               M = 21          FIN_SS = F IN x 42/41
                                                       35 < F IN < 50
                                                                               M = 22          FIN_SS = FIN x 44/43
     SS_MODE(CENTER_HIGH)
                                                       50 < F IN < 75          M = 28          FIN_SS = F IN x 56/55
                                                                               M = 21          FIN_SS = F IN x 42/41
                                                      75 < F IN < 150
                                                                               M = 22          FIN_SS = F IN x 44/43
                                                       25 < F IN < 35          M = 56         FIN_SS = F IN x 112/111
                                                                               M = 42          FIN_SS = F IN x 84/83
                                                       35 < F IN < 50
                                                                               M= 44           FIN_SS = F IN x 88/87
     SS_MODE (CENTER_LOW)
                                                       50 < F IN < 75          M = 56         FIN_SS = F IN x 112/111
                                                                               M = 42          FIN_SS = F IN x 84/83
                                                      75 < F IN < 150
                                                                               M = 44          FIN_SS = F IN x 88/87




UltraScale Architecture Clocking Resources                                                         Send Feedback
                                                                                                                             64
UG572 (v1.9) October 31, 2019                                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 66 of 105 PageID #: 342
                                                                          Chapter 3: Clock Management Tile


Table 3-5:   Manual SS Timing Adjustment Using Input Frequency for UltraScale Devices (Cont’d)

             Parameter                  Input Frequency           M         Input Frequency Adjustment
                                             (MHz)                                    (FIN_SS)
                                         25 < F IN < 35          M=28               FIN_SS = F IN
                                         35 < F IN < 50     M = 21, 22              FIN_SS = F IN
     SS_MODE (DOWN_HIGH)                 50 < F IN < 75      M = 28                 FIN_SS = F IN
                                         75 < F IN < 100    M = 21, 22              FIN_SS = F IN
                                        100 < F IN < 150    M = 21, 22              FIN_SS = F IN
                                         25 < F IN < 35      M = 56                 FIN_SS = F IN
                                         35 < F IN < 50     M = 42, 44              FIN_SS = F IN
     SS_MODE (DOWN_LOW)                  50 < F IN < 75      M = 56                 FIN_SS = F IN
                                         75 < F IN < 100    M = 42, 44              FIN_SS = F IN
                                        100 < F IN < 150    M = 42, 44              FIN_SS = F IN

Table 3-6:   Manual SS Timing Adjustment Using Input Frequency for UltraScale+ Devices
                    Input Frequency                                           Input Frequency Adjustment
   Parameter                                       M                  D
                         (MHz)                                                          (FIN_SS)
                      30 < F IN < 40            M = 28             D=1             FIN_SS = F IN x 56/55
                                                M = 21             D=1             FIN_SS = F IN x 42/41
                      40 < F IN < 60
                                                M = 22             D=1             FIN_SS = FIN x 44/43
    SS_MODE
                      60 < F IN < 80            M = 28             D=2             FIN_SS = F IN x 56/55
 (CENTER_HIGH)
                                                M = 21             D=2             FIN_SS = F IN x 42/41
                     80 < F IN < 120
                                                M = 22             D=2             FIN_SS = F IN x 44/43
                                                M = 21             D=3             FIN_SS = F IN x 42/41
                     120 < F IN < 150
                                                M = 22             D=3             FIN_SS = F IN x 44/43
                      30 < F IN < 40            M = 56             D=2            FIN_SS = F IN x 112/111
                                                M = 42             D=2             FIN_SS = F IN x 84/83
                      40 < F IN < 60
                                                M = 44             D=2             FIN_SS = F IN x 88/87

   SS_MODE            60 < F IN < 80            M = 56             D=4            FIN_SS = F IN x 112/111
 (CENTER_LOW)                                   M = 42             D=4             FIN_SS = F IN x 84/83
                     80 < F IN < 120
                                                M = 44             D=4             FIN_SS = F IN x 88/87
                                                M = 42             D=6             FIN_SS = F IN x 84/83
                     120 < F IN < 150
                                                M = 44             D=6             FIN_SS = F IN x 88/87
                      35 < F IN < 40             M=28              D=1                 FIN_SS = F IN
                      40 < F IN < 60          M = 21, 22           D=1                 FIN_SS = F IN
   SS_MODE
                      60 < F IN < 80            M = 28             D=2                 FIN_SS = F IN
 (DOWN_HIGH)
                      80 < F IN < 120         M = 21, 22           D=2                 FIN_SS = F IN
                     120 < F IN < 150         M = 21, 22           D=3                 FIN_SS = F IN




UltraScale Architecture Clocking Resources                                          Send Feedback
                                                                                                            65
UG572 (v1.9) October 31, 2019                   www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 67 of 105 PageID #: 343
                                                                                           Chapter 3: Clock Management Tile


Table 3-6:   Manual SS Timing Adjustment Using Input Frequency for UltraScale+ Devices (Cont’d)

   Parameter        Input Frequency                     M                             D        Input Frequency Adjustment
                         (MHz)                                                                           (FIN_SS)
                      35 < F IN < 40                M = 56                           D=2               FIN_SS = F IN
                      40 < F IN < 60             M = 42, 44                          D=2               FIN_SS = F IN
    SS_MODE
                      60 < F IN < 80                M = 56                           D=4               FIN_SS = F IN
  (DOWN_LOW)
                     80 < F IN < 120             M = 42, 44                          D=4               FIN_SS = F IN
                     120 < F IN < 150            M = 42, 44                          D=6               FIN_SS = F IN

        For a 25 MHz input clock, the new timing constraints would be:

        •    SS_MODE(CENTER_HIGH) = 25 x 56/55 = 25.45 MHz
        •    SS_MODE (CENTER_LOW) = 25 x 112/111 = 25.23 MHz
        •    SS_MODE (DOWN_HIGH) =25 MHz
        •    SS_MODE (DOWN_LOW) = 25 MHz

        For an 80 MHz input clock, the new timing constraints would be:

        •    SS_MODE(CENTER_HIGH) = 80 x 44/43 = 81.86 MHz
        •    SS_MODE (CENTER_LOW) = 80 x 88/87 = 80.92 MHz
        •    SS_MODE (DOWN_HIGH) =80 MHz
        •    SS_MODE (DOWN_LOW) = 80 MHz

        Table 3-5 and Table 3-6 provide information which allows the manual adjustment of timing
        constraints to the frequency range of the spread-spectrum enabled clock. This is for the
        generation of timing constraints in an XDC file used by Vivado.

        Table 3-5 and Table 3-6 show that timing constraints should be modified when
        spread-spectrum clocking parameter SS_MODE is set to CENTER_LOW or CENTER_HIGH.
        When SS_MODE attribute is set to DOWN_LOW or DOWN_HIGH timing constraint
        adjustment is not necessary.

        Also note that manually adjusting timing constraints is not needed because the Vivado
        tools detect when spread-spectrum clocking in a design. Vivado tools (static timing
        analysis) automatically account for any timing spread caused by the spread-spectrum
        enabled clocks. When spread-spectrum clocks are used, Vivado static timing analysis adds
        a spread-spectrum (SS) uncertainty value of the total uncertainty calculation formula. The
        formula used by the static analysis tools is as follows:

                                                                                                               Equation 3-12
                                                              1
                                        ( ( TS J 2 – D J  2 )-2- )
                                        -------------------------------- + PE + SS
                                                       2




UltraScale Architecture Clocking Resources                                                           Send Feedback
                                                                                                                          66
UG572 (v1.9) October 31, 2019                       www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 68 of 105 PageID #: 344
                                                                                                       Chapter 3: Clock Management Tile


        where:

        •    TS J2 = Total system jitter
        •    D J2 = Discrete jitter
        •    PE = Phase error
        •    SS = Spread-spectrum

        CAUTION! When using spread-spectrum clocking in a design, it is necessary to use appropriated clock
        domain crossing (CDC) circuitry for all signals, data and non-data, crossing clock and spread-spectrum
        clock domains, and vice versa.


        Asynchronous FIFOs should be used to transfer data between two clock domains. The depth
        of the FIFO depends on the modulation frequency in the clock. The slower the modulation,
        the deeper the FIFO needs to be:
                                                                frequencyDeviation
                             FIFO depth is proportional to = ---------------------------------------------------           Equation 3-13
                                                             ModulationFrequency



        When spread-spectrum clocking is used with SS_MODE set as DOWN_LOW or DOWN_HIGH
        the calculated F~IN_SS~ frequency (using data from Table 3-5 and/or Table 3-6) is lower
        than the original clock frequency (Refer to the examples after Table 3-6). If no precautions
        are taken, the used FIFO can fill up and over-run. Prevent this by using a FIFO with throttle
        control.

Table 3-7:   Spread-Spectrum Generation Restrictions for UltraScale Devices
              Parameter                                                                             Value
                                                                            Minimum                                     25 [KHz]
              F MODULATION
                                                                            Maximum                                     250 [KHz]
                                                                            Minimum                                     25 [MHz]
        Input Clock Frequency
                                                                            Maximum                                     150 [MHz]
                                                                                                                         M = 28
                                                                 25 MHz < F IN < 35 MHz
                                                                                                                         D=1
                                                                                                                       M = 21, 22
                                                                 35 MHz < F IN < 50 MHz
                                                                                                                         D=1
                                                                                                                         M = 28
       SS_MODE (CENTER_HIGH)                                     50 MHz < F IN < 75 MHz
                                                                                                                         D=2
                                                                                                                       M = 21, 22
                                                                75 MHz < F IN < 100 MHz
                                                                                                                         D=2
                                                                                                                       M = 21, 22
                                                               100 MHz < F IN < 150 MHz
                                                                                                                         D=3




UltraScale Architecture Clocking Resources                                                                         Send Feedback
                                                                                                                                      67
UG572 (v1.9) October 31, 2019                                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 69 of 105 PageID #: 345
                                                                         Chapter 3: Clock Management Tile


Table 3-7:   Spread-Spectrum Generation Restrictions for UltraScale Devices (Cont’d)
              Parameter                                                Value
                                                                                          M = 56
                                               25 MHz < F IN < 35 MHz
                                                                                          D=2
                                                                                        M = 42, 44
                                               35 MHz < F IN < 50 MHz
                                                                                          D=2
                                                                                          M = 56
       SS_MODE (CENTER_LOW)                    50 MHz < F IN < 75 MHz
                                                                                          D=4
                                                                                        M = 42, 44
                                              75 MHz < F IN < 100 MHz
                                                                                          D=4
                                                                                        M = 42, 44
                                              100 MHz < F IN < 150 MHz
                                                                                          D=6
                                                                                          M = 28
                                               25 MHz < F IN < 35 MHz
                                                                                          D=1
                                                                                        M = 21, 22
                                                 35 < F IN < 50 MHz
                                                                                          D=1
                                                                                          M = 28
       SS_MODE (DOWN_HIGH)                     50 MHz < F IN < 75 MHz
                                                                                          D=2
                                                                                        M = 21, 22
                                              75 MHz < F IN < 100 MHz
                                                                                          D=2
                                                                                        M = 21, 22
                                              100 MHz < F IN < 150 MHz
                                                                                          D=3
                                                                                          M = 56
                                               25 MHz < F IN < 35 MHz
                                                                                          D=2
                                                                                        M = 42, 44
                                               35 MHz < F IN < 50 MHz
                                                                                          D=2
                                                                                          M = 56
       SS_MODE (DOWN_LOW)                      50 MHz < F IN < 75 MHz
                                                                                          D=4
                                                                                        M = 42, 44
                                              75 MHz < F IN < 100 MHz
                                                                                          D=4
                                                                                        M = 42, 44
                                              100 MHz < F IN < 150 MHz
                                                                                          D=6
 CLKOUT[3:2]_DIVIDE                                                     N/A
 CLKOUT[6:4,1,0]_DIVIDE                                               1 to 128
 Bandwidth                                                              Low

Table 3-8:   Spread-Spectrum Generation Restrictions for UltraScale+ Devices
        Parameter                                              Value
                                         Minimum                                   30 [KHz]
       F MODULATION
                                         Maximum                                   250 [KHz]
                                         Minimum                                   25 [MHz]
  Input Clock Frequency
                                         Maximum                                  150 [MHz]




UltraScale Architecture Clocking Resources                                         Send Feedback
                                                                                                      68
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 70 of 105 PageID #: 346
                                                                      Chapter 3: Clock Management Tile


Table 3-8:   Spread-Spectrum Generation Restrictions for UltraScale+ Devices (Cont’d)
        Parameter                                             Value
                                                                                 M = 28
                                   30 MHz < F IN < 40 MHz
                                                                                 D=1
                                                                               M = 21, 22
                                   40 MHz < F IN < 60 MHz
                                                                                 D=1
                                                                                 M = 28
 SS_MODE (CENTER_HIGH)             60 MHz < F IN < 80 MHz
                                                                                 D=2
                                                                               M = 21, 22
                                  80 MHz < F IN < 120 MHz
                                                                                 D=2
                                                                               M = 21, 22
                                  120 MHz < F IN < 150 MHz
                                                                                 D=3
                                                                                 M = 56
                                   30 MHz < F IN < 40 MHz
                                                                                 D=2
                                                                               M = 42, 44
                                   40 MHz < F IN < 60 MHz
                                                                                 D=2
                                                                                 M = 56
 SS_MODE (CENTER_LOW)              60 MHz < F IN < 80 MHz
                                                                                 D=4
                                                                               M = 42, 44
                                  80 MHz < F IN < 120 MHz
                                                                                 D=4
                                                                               M = 42, 44
                                  120 MHz < F IN < 150 MHz
                                                                                 D=6
                                                                                 M = 28
                                   30 MHz < F IN < 40 MHz
                                                                                 D=1
                                                                               M = 21, 22
                                   40 MHz < F IN < 60 MHz
                                                                                 D=1
                                                                                 M = 28
 SS_MODE (DOWN_HIGH)               60 MHz < F IN < 80 MHz
                                                                                 D=2
                                                                               M = 21, 22
                                  80 MHz < F IN < 120 MHz
                                                                                 D=2
                                                                               M = 21, 22
                                  120 MHz < F IN < 150 MHz
                                                                                 D=3
                                                                                 M = 56
                                   30 MHz < F IN < 40 MHz
                                                                                 D=2
                                                                               M = 42, 44
                                   40 MHz < F IN < 60 MHz
                                                                                 D=2
                                                                                 M = 56
 SS_MODE (DOWN_LOW)                60 MHz < F IN < 80 MHz
                                                                                 D=4
                                                                               M = 42, 44
                                  80 MHz < F IN < 120 MHz
                                                                                 D=4
                                                                               M = 42, 44
                                  120 MHz < F IN < 150 MHz
                                                                                 D=6
 CLKOUT[3:2]_DIVIDE                                            N/A




UltraScale Architecture Clocking Resources                                      Send Feedback
                                                                                                   69
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 71 of 105 PageID #: 347
                                                                         Chapter 3: Clock Management Tile


Table 3-8:   Spread-Spectrum Generation Restrictions for UltraScale+ Devices (Cont’d)
        Parameter                                              Value
 CLKOUT[6:4,1,0]_DIVIDE                                       1 to 128
 Bandwidth                                                      Low

        When using spread-spectrum generation, the VCO frequency is set by the clocking wizard
        based on the input frequency and SS_MODE. As a result, the clocking wizard is
        recommended to set the output frequencies for CLKOUT[6:4,1,0].

        Based on the VCO frequency and SS_MOD_PERIOD, the clocking wizard also determines the
        correct modulation settings to set the modulation frequency within 10% of
        SS_MOD_PERIOD. Because the modulation frequency is dependent on the VCO frequency,
        the modulation frequency scales as the input frequency changes for a given compilation.




UltraScale Architecture Clocking Resources                                         Send Feedback
                                                                                                      70
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 72 of 105 PageID #: 348
                                                                               Chapter 3: Clock Management Tile


       MMCM Application Example
       These MMCM attribute settings result in a wide variety of synthesized clocks:

                           CLKOUT0_PHASE = 0;
                           CLKOUT0_DUTY_CYCLE = 0.5;
                           CLKOUT0_DIVIDE = 2;
                           CLKOUT1_PHASE = 90;
                           CLKOUT1_DUTY_CYCLE = 0.5;
                           CLKOUT1_DIVIDE = 2;
                           CLKOUT2_PHASE = 0;
                           CLKOUT2_DUTY_CYCLE = 0.25;
                           CLKOUT2_DIVIDE = 4;
                           CLKOUT3_PHASE = 90;
                           CLKOUT3_DUTY_CYCLE = 0.5;
                           CLKOUT3_DIVIDE = 8;
                           CLKOUT4_PHASE = 0;
                           CLKOUT4_DUTY_CYCLE = 0.5;
                           CLKOUT4_DIVIDE = 8;
                           CLKOUT5_PHASE = 135;
                           CLKOUT5_DUTY_CYCLE = 0.5;
                           CLKOUT5_DIVIDE = 8;
                           CLKFBOUT_PHASE = 0;
                           CLKFBOUT_MULT_F = 8;
                           DIVCLK_DIVIDE = 1;
                           CLKIN1_PERIOD = 10.0;

       Figure 3-15 displays the resulting waveforms.
       X-Ref Target - Figure 3-15




                                    REFCLK


                                    VCOCLK


                              CLKOUT0


                              CLKOUT1


                              CLKOUT2


                              CLKOUT3


                              CLKOUT4


                              CLKOUT5
                                                                                                         X16696-111516



                                                   Figure 3-15:   Example Waveform




UltraScale Architecture Clocking Resources                                               Send Feedback
                                                                                                                   71
UG572 (v1.9) October 31, 2019                           www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 73 of 105 PageID #: 349
                                                                                             Chapter 3: Clock Management Tile




       PLLs
       There are two PLLs per CMT that provide clocking to the PHY logic and I/Os. In addition,
       they can be used as frequency synthesizers for a wide range of frequencies, serve as jitter
       filters, and provide basic phase shift capabilities and duty cycle programming. The PLLs
       differ from the MMCM in number of outputs, cannot deskew clock nets, and do not have
       advanced phase shift capabilities, Multipliers and input dividers have a smaller value range
       and do not have many of the other advanced features of the MMCM.


       General Usage Description
       PLL Primitives
       The UltraScale device PLL primitives, PLLE3_BASE and PLLE3_ADV, are shown in Figure 3-16.
       For UltraScale+ devices have the same primitives with an E4 instead of an E3. In this user
       guide, PLLE4_ADV is the same as the PLLE3_ADV, and PLLE4_BASE is the same as
       PLLE3_BASE.
       X-Ref Target - Figure 3-16




                                    CLKIN               CLKOUT0                       CLKIN                  CLKOUT0

                                    CLKFBIN            CLKOUT0B                       CLKFBIN               CLKOUT0B
                                    CLKOUTPHYEN         CLKOUT1                       CLKOUTPHYEN            CLKOUT1

                                    RST                CLKOUT1B                       RST                   CLKOUT1B

                                                       CLKFBOUT                       PWRDWN                CLKFBOUT
                                    PWRDWN
                                                     CLKOUTPHY                        DADDR[6:0]           CLKOUTPHY
                                                                                      DCLK                    LOCKED
                                                         LOCKED
                                                                                      DEN                     DO[15:0]

                                      PLLE3_BASE or PLLE4_BASE                        DI[15:0]                  DRDY
                                                                                      DWE
                                                                                         PLLE3_ADV or PLLE4_ADV
                                                                                                                         X16697-111516



                                                             Figure 3-16:   PLL Primitives




UltraScale Architecture Clocking Resources                                                             Send Feedback
                                                                                                                                    72
UG572 (v1.9) October 31, 2019                                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 74 of 105 PageID #: 350
                                                                                  Chapter 3: Clock Management Tile


         PLLE3_BASE and PLLE4_BASE Primitive

         The PLLE#_BASE primitive provides access to the most frequently used features of a
         stand-alone PLL. Clock deskew, frequency synthesis, and duty cycle programming are
         available to use with the PLLE#_BASE. The ports are listed in Table 3-9.

Table 3-9:     PLLE#_BASE Ports
         Description                                                      Ports
 Clock input                         CLKIN, CLKFBIN
 Control inputs                      RST, CLKOUTPHYEN
 Clock output                        CLKOUT0, CLKOUT1, CLKOUT0B, CLKOUT1B, CLKOUTPHY, CLKFBOUT
 Status and data outputs             LOCKED
 Power control                       PWRDWN

         PLLE3_ADV and PLLE4_ADV Primitive

         The PLLE#_ADV primitive provides access to all PLLE#_BASE features plus additional ports
         for access to the DRP. The ports are listed in Table 3-10.

Table 3-10:     PLLE#_ADV Ports
         Description                                                      Ports
 Clock input                        CLKIN, DCLK, CLKFBIN
 Control and data input             RST, CLKOUTPHYEN, DWE, DEN, DADDR, DI
 Clock output                       CLKOUT0, CLKOUT1, CLKOUT0B, CLKOUT1B, CLKOUTPHY, CLKFBOUT
 Status and data output             LOCKED, DO, DRDY
 Power control                      PWRDWN


         PLL Ports
         Table 3-11 summarizes the PLL ports.

Table 3-11:     PLL Ports
       Pin Name              I/O                                       Pin Description
 CLKIN                      Input       General clock input.
 RST                        Input       Asynchronous reset signal. The RST signal is an asynchronous reset for the PLL.
                                        The PLL synchronously re-enables itself when this signal is released (i.e., PLL
                                        re-enabled). A reset is required when the input clock conditions change (e.g.,
                                        frequency).
 PWRDWN                     Input       Powers down instantiated but unused PLLs. See PWRDWN – Power Down,
                                        page 74.
 CLKOUT[0:1]                Output      User configurable clock outputs 0 and 1 and their inverted versions. The
 CLKOUT[0:1]B                           CLKOUT can be divided versions of the VCO phase outputs (user controllable)
                                        from 1 (bypassed) to 128.




UltraScale Architecture Clocking Resources                                                    Send Feedback
                                                                                                                     73
UG572 (v1.9) October 31, 2019                         www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 75 of 105 PageID #: 351
                                                                              Chapter 3: Clock Management Tile


Table 3-11:   PLL Ports (Cont’d)
       Pin Name          I/O                                       Pin Description
 CLKFBOUT              Output      Dedicated PLLE3 or PLLE4 feedback output.
 CLKFBIN                Input      Feedback clock input.
 CLKOUTPHYEN            Input      Enable PHY clocking.
 CLKOUTPHY             Output      Dedicated PHY clock.
 LOCKED                Output      An output from the PLL that indicates when the PLL has achieved phase
                                   alignment within a predefined window and frequency matching within a
                                   predefined PPM range. The PLL automatically locks after power on; no extra
                                   reset is required. LOCKED is deasserted if the input clock stops or the phase
                                   alignment is violated (e.g., input clock phase shift). The PLL must be reset after
                                   LOCKED is deasserted.
 DADDR[6:0]             Input      The dynamic reconfiguration address (DADDR) input bus provides a
                                   reconfiguration address for the dynamic reconfiguration. When not used, all
                                   bits must be assigned zeros.
 DI[15:0]               Input      The dynamic reconfiguration data input (DI) bus provides reconfiguration
                                   data. When not used, all bits must be set to zero.
 DWE                    Input      The dynamic reconfiguration write enable (DWE) input pin provides the write
                                   enable control signal to write the DI data into the DADDR address. When not
                                   used, DWE must be tied Low.
 DEN                    Input      The dynamic reconfiguration enable (DEN) provides the enable control signal
                                   to access the dynamic reconfiguration feature. When the dynamic
                                   reconfiguration feature is not used, DEN must be tied Low.
 DCLK                   Input      The DCLK signal is the reference clock for the dynamic reconfiguration port.
 DO[15:0]              Output      The dynamic reconfiguration output bus provides PLL data output when using
                                   dynamic reconfiguration.
 DRDY                  Output      The dynamic reconfiguration ready output (DRDY) provides the response to
                                   the DEN signal for the PLL’s dynamic reconfiguration feature.


         PLL Port Descriptions
         CLKIN – Reference Clock Input

         This is a general clock input to the PLL.

         RST – Asynchronous Reset Signal

         The RST signal is an asynchronous reset for the PLL. The PLL is synchronously re-enabled
         when this signal is deasserted.

         PWRDWN – Power Down

         This signal powers down instantiated but currently unused PLLs. This mode can be used to
         save power for temporarily inactive portions of the design and/or PLLs that are not active in
         certain system configurations. No PLL power is consumed in this mode.




UltraScale Architecture Clocking Resources                                                 Send Feedback
                                                                                                                   74
UG572 (v1.9) October 31, 2019                   www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 76 of 105 PageID #: 352
                                                                                                       Chapter 3: Clock Management Tile


                             CLKOUT[0:1] – Output Clocks

                             These are user-configurable clock outputs and can be divided versions of the VCO phase
                             outputs (user controllable) from 1 (bypassed) to 128. The input clock and output clocks can
                             be phase aligned.

                             CLKFBOUT – Dedicated PLL Feedback Output

                             For the possible configurations of CLKFBOUT, see Figure 3-17 and Figure 3-18. Unlike the
                             MMCM, the CLKFBOUT cannot drive logic.
X-Ref Target - Figure 3-17




                             1     Local Clock     2                                                        1
                                                       CLKIN                     CLKOUT0         5
                                    Network
                                                       CLKOUTPHYEN              CLKOUT0B
                                                                                                            2
                                                       RST                       CLKOUT1

                                   BUF_IN              PWRDWN                   CLKOUT1B                    3
                                  Local Clock      3
                                                       CLKFBIN              CLKOUTPHY_P
                                   Network
                                                                                                            4
                                 Compensation                               CLKOUTPHY_N

                                                                                 LOCKED                     5

                                                                                CLKFBOUT         4
                                                        PLLE3

                                                                                                                                 X18045-111516



                                            Figure 3-17:     Clock Deskew Using BUF_IN Compensation Mode
X-Ref Target - Figure 3-18




                                                             CLKIN                           CLKOUT0

                                                             CLKOUTPHYEN                    CLKOUT0B
                                           IBUFG                                                                BUFG
                                                             RST                             CLKOUT1

                                                             PWRDWN                         CLKOUT1B

                                                             CLKFBIN                  CLKOUTPHY_P

                                                                                      CLKOUTPHY_N

                                                                                             LOCKED

                                                                                            CLKFBOUT
                                                                   PLLE3


                                                                                                                       X18046-111516



                                                             Figure 3-18:     PLL Internal Feedback




UltraScale Architecture Clocking Resources                                                                       Send Feedback
                                                                                                                                                 75
UG572 (v1.9) October 31, 2019                                              www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 77 of 105 PageID #: 353
                                                                   Chapter 3: Clock Management Tile


       CLKFBIN – Feedback Clock Input

       CLKFBIN must be connected either directly to the CLKFBOUT for internal feedback, or to the
       CLKFBOUT through a BUF_IN. Using BUF_IN in the feedback path compensates for the clock
       network delay in the same XIPHY bank as shown in Figure 3-17 where the nodes 1 and 5 are
       phase aligned.

       CLKOUTPHY – PHY Clock Output

       This is a dedicated clock output for use by the PHY byte logic and I/O. It can be 2X, 1X, or
       0.5X of the VCO frequency.

       CLKOUTPHYEN – PHY Clock Enable

       CLKOUTPHYEN enables the CLKOUTPHY clock outputs. The PLL employs enable logic to
       synchronize the asynchronous CLKOUTPHYEN signal from your design and controls when
       the CLKOUTPHY clocks are released. After the CLKOUTPHY clock is released, the rising edge
       is aligned to the rising edge of the input clock CLKIN. Glitch-free enabling and disabling of
       the CLKOUTPHY output clock is assured for all configurations.

       However, phase alignment between multiple PLL CLKOUTPHY clocks is only assured when
       both the CLKFBOUT_MULT and CLKOUT[0:1]_DIVIDE values are set to 1, 2, 4, or 8. Rising
       edges do not align for CLKFBOUT = 3, 5, 6, 7, 9,...

       CLKOUT[0:1]B – Inverted Output Clocks

       This is the inverted (180° phase shift) CLKOUT[0:1].




UltraScale Architecture Clocking Resources                                    Send Feedback
                                                                                                  76
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 78 of 105 PageID #: 354
                                                                    Chapter 3: Clock Management Tile


       LOCKED

       This output from the PLL is used to indicate when the PLLs have achieved frequency
       alignment of the reference clock and the internal feedback. Frequency alignment is within a
       predefined window of frequency matching within a predefined PPM range. The PLL
       automatically locks after power on; no extra reset is required. LOCKED is deasserted within
       one PFD clock cycle if the input clock stops or the frequency has changed. The PLL must be
       reset when LOCKED is deasserted. The clock outputs should not be used prior to the
       assertion of LOCKED.

       DADDR[6:0] – Dynamic Reconfiguration Address

       The dynamic reconfiguration address (DADDR) input bus provides a reconfiguration
       address for the dynamic reconfiguration. The address value on this bus specifies the 16
       configuration bits that are written or read with the next DCLK cycle. When not used, all bits
       must be assigned zeros.

       DI[15:0] – Dynamic Reconfiguration Data Input

       The dynamic reconfiguration data input (DI) bus provides reconfiguration data. The value of
       this bus is written to the configuration cells. The data is presented in the cycle that DEN and
       DWE are active. The data is captured in a shadow register and written at a later time. DRDY
       indicates when the DRP port is ready to accept another write. When not used, all bits must
       be set to zero.

       DWE – Dynamic Reconfiguration Write Enable

       The dynamic reconfiguration write enable (DWE) input pin provides the write/read enable
       control signal to write the DI data into or read the DO data from the DADDR address. When
       not used, DWE must be tied Low.

       DEN – Dynamic Reconfiguration Enable Strobe

       The dynamic reconfiguration enable strobe (DEN) provides the enable control signal to
       access the dynamic reconfiguration feature and enable all DRP port operations. When the
       dynamic reconfiguration feature is not used, DEN must be tied Low.

       DCLK – Dynamic Reconfiguration Reference Clock

       DCLK is the reference clock for the dynamic reconfiguration port. The rising edge of this
       signal is the timing reference for all other port signals. The setup time is specified in the
       UltraScale device data sheets [Ref 5]. There is no hold time requirement for the other input
       signals relative to the rising edge of DCLK. This signal can be driven by an IBUF, IBUFG,
       BUFGCE, or BUFGCTRL. There are no dedicated connections to this clock input.




UltraScale Architecture Clocking Resources                                     Send Feedback
                                                                                                    77
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 79 of 105 PageID #: 355
                                                                       Chapter 3: Clock Management Tile


        DO[15:0] – Dynamic Reconfiguration Output Bus

        The dynamic reconfiguration output bus provides PLL data output when using dynamic
        reconfiguration. If DWE is inactive while DEN is active at the rising edge of DCLK, this bus
        holds the content of the configuration cells addressed by DADDR. The DO bus must be
        captured on the rising edge of DCLK when DRDY is active. The DO bus value is held until the
        next DRP operation.

        DRDY – Dynamic Reconfiguration Ready

        The dynamic reconfiguration ready output (DRDY) provides the response to the DEN signal
        for the PLL’s dynamic reconfiguration feature. This signal indicates that a DEN/ DCLK
        operation has completed.


        PLL Attributes
        Table 3-12 lists the attributes for the PLLE#_BASE and PLLE#_ADV primitives.

Table 3-12:   PLL Attributes
      Attribute           Type     Allowed Values    Default                    Description
 CLKOUT[0:1]_DIVIDE      Integer   1 to 128             1      Specifies the amount to divide the
                                                               associated CLKOUT clock output if a
                                                               different frequency is desired. This number,
                                                               in combination with the CLKFBOUT_MULT
                                                               values, determines the output frequency.
 CLKOUT[0:1]_              Real    0.01 to 0.99        0.50    Specifies the duty cycle of the associated
 DUTY_CYCLE                                                    CLKOUT clock output in percentages (i.e.,
                                                               0.50 generates a 50% duty cycle).
 CLKFBOUT_MULT           Boolean   1 to 19              5      This CLKFBOUT_MULT range applies to
                                                               UltraScale devices. Specifies the amount to
                                                               multiply all CLKOUT clock outputs if a
                                                               different frequency is desired. This number,
                                                               in combination with the associated
                                                               CLKOUT#_DIVIDE value and DIVCLK_DIVIDE
                                                               value, determines the output frequency.
 CLKFBOUT_MULT           Integer   2 to 21              5      This CLKFBOUT_MULT range applies to
                                                               UltraScale+ devices. Specifies the amount to
                                                               multiply all CLKOUT clock outputs if a
                                                               different frequency is desired. This number,
                                                               in combination with the associated
                                                               CLKOUT#_DIVIDE value and DIVCLK_DIVIDE
                                                               value, determines the output frequency.
 DIVCLK_DIVIDE           Integer   1 to 15              1      Specifies the division ratio for all output
                                                               clocks with respect to the input clock.




UltraScale Architecture Clocking Resources                                          Send Feedback
                                                                                                             78
UG572 (v1.9) October 31, 2019                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 80 of 105 PageID #: 356
                                                                       Chapter 3: Clock Management Tile


Table 3-12:   PLL Attributes (Cont’d)
      Attribute           Type     Allowed Values    Default                   Description
 REF_JITTER                Real    0.000 to 0.999     0.010    Allows specification of the expected jitter on
                                                               the reference clock to better optimize PLL
                                                               performance. A bandwidth setting of
                                                               OPTIMIZED attempts to choose the best
                                                               parameter for input clocking when unknown.
                                                               If known, the value provided should be
                                                               specified in terms of the unit interval (UI)
                                                               (the maximum peak-to-peak value) of the
                                                               expected jitter on the input clock.
 CLKIN_PERIOD              Real    0.938 to 14.286    0.000    Specifies the input period in ns to the PLL
                                                               CLKIN input. Resolution is down to the ps.
                                                               This information is mandatory and must be
                                                               supplied.
 STARTUP_WAIT             String   FALSE, TRUE       FALSE     Wait during the configuration start-up cycle
                                                               for the PLL to lock.
 CLKOUT[0:1]_PHASE         Real    –360.000 to        0.000    Allows specification of the output phase
                                   360.000                     relationship of the associated CLKOUT clock
                                                               output in number of degrees offset (i.e., 90
                                                               indicates a 90° offset or ¼ cycle phase offset
                                                               while 180 indicates a 180° offset or ½ cycle
                                                               phase offset). Valid phase shifts are in
                                                               360÷CLKOUT[0:1]_DIVIDE degree
                                                               increments.
 CLKFBOUT_PHASE            Real    –360.000 to                 Specifies the phase offset in degrees of the
                                   360.000                     clock feedback output. Shifting the feedback
                                                               clock results in a negative phase shift of all
                                                               output clocks to the PLL. Valid phase shifts
                                                               are in 360÷CLKFBOUT_MULT degree
                                                               increments.




UltraScale Architecture Clocking Resources                                          Send Feedback
                                                                                                           79
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 81 of 105 PageID #: 357
                                                                            Chapter 3: Clock Management Tile


Table 3-12:   PLL Attributes (Cont’d)
      Attribute            Type      Allowed Values      Default                    Description
 COMPENSATION              String    AUTO (1),            AUTO      Clock input compensation. Must be set to
                                     PHY_ALIGN,                     AUTO. Defines how the PLL feedback is
                                     BUF_IN,                        configured.
                                     INTERNAL                       INTERNAL: Indicates that the PLL is using its
                                                                    own internal feedback path so no delay is
                                                                    being compensated.


                                                                    BUF_IN: Indicates that the clock network
                                                                    delay within the same XIPHY bank is
                                                                    compensated. Both CLKIN and CLKFB must
                                                                    be the same frequency at the PFD (FIN /D =
                                                                    F VCO/M).
                                                                    The feedback must be limited to within the
                                                                    same XIPHY and cannot be routed to
                                                                    adjacent banks or outside the device.


                                                                    PHY_ALIGN (for UltraScale+ devices only):
                                                                    allows fine- grained adjustments of the PLL
                                                                    output phase for the alignment of the XIPHY
                                                                    and internal logic flip-flops using the same
                                                                    source clock. Primarily for memory
                                                                    controller use.
 CLKOUTPHY_MODE            String    VCO_2X,             VCO_2X     Determines the clock output frequency
                                     VCO,                           based on the VCO frequency for the
                                     VCO_HALF                       BITSLICE_CONTROL block.
1. The specifications for the VCO frequencies PLL_FVCOMIN/PLL_FVCOMAX and minimum out frequency PLL_FOUTMIN are
   different for the UltraScale and UltraScale+ families. Consult the appropriate data sheets.




UltraScale Architecture Clocking Resources                                              Send Feedback
                                                                                                                  80
UG572 (v1.9) October 31, 2019                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 82 of 105 PageID #: 358
                                                                        Chapter 3: Clock Management Tile




       Dynamic Reconfiguration Port
       In most circumstances, the MMCM and/or PLL used in a design are configured using static
       calculated values to setup the used outputs. A wizard can be used to calculate all the values
       and generate an instantiable wrapper containing a configured MMCM or PLL. The MMCM
       and/or PLL primitive can also be instantiated as primitives and the values to make the
       primitive function correctly can be calculated using the equations provided in the MMCM
       Programming section.

       The DRP port provides the ability to use a MMCM and/or PLL as a dynamic element in a
       design. The DRP port setup is that of a common microcontroller peripheral and gives the
       user access to a set of registers in the MMCM or PLL. These registers allow the user to fully
       control the MMCM or PLL. Inputs pins and the values to define output clocks are turned
       into register bits making it possible to use the primitives as active elements in a design.

       Using the DRP port means reading and writing of registers of a peripheral. When using the
       Clocking Wizard the DRP port can be enabled through an AXI-Lite controller to a hard or
       soft microcontroller in the FPGA. Nevertheless, it might be necessary by design and other
       requirements to use the DRP port in a bare metal configuration (also selectable in the
       Clocking Wizard). The DRP port can then be used as such through a state machine based
       design. To help with this the provided description of the functioning of the DRP port can be
       used.

       For additional DRP usage information, see MMCM and PLL Dynamic Reconfiguration
       (XAPP888) [Ref 6] and the associated reference.

       The DRP port connections are shown in the following figure.
       X-Ref Target - Figure 3-19




                                      DI[15:0]                     DOUT[15:0]
                                      DADDR[n:0]                       DRDY
                                      DWE
                                      DEN
                                      DCLK

                                                                          X21932-111618



                                      Figure 3-19:     DRP Port Connections




UltraScale Architecture Clocking Resources                                                Send Feedback
                                                                                                          81
UG572 (v1.9) October 31, 2019                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 83 of 105 PageID #: 359
                                                                                  Chapter 3: Clock Management Tile


       Table 3-13:     DRP Port Signals
            Port               Size                 I/O                                Description
                                                                 The DCLK signal is the reference clock for the
                                                                 dynamic reconfiguration port. This clock is
            DCLK                1                  Input         normally about 100 MHz to 200 MHz. The newer
                                                                 the technology of the FPGA family used, the faster
                                                                 this clock can be.
                                                                 The dynamic reconfiguration enable (DEN)
                                                                 provides the enable control signal to access the
             DEN                1                  Input         dynamic reconfiguration feature. When the
                                                                 dynamic reconfiguration feature is not used, DEN
                                                                 must be tied Low.
                                                                 The dynamic reconfiguration write enable (DWE)
                                                                 input pin provides the write enable control signal
            DWE                 1                  Input         to write the data on the DI port into the register
                                                                 selected by the DADDR address. When not used,
                                                                 DWE must be tied Low.
                                                                 The dynamic reconfiguration address (DADDR)
                                                                 input bus provides a reconfiguration address to
           DADDR               n(1)                Input         access a specific register in the primitive for
                                                                 dynamic reconfiguration. When not used, all bits
                                                                 must be assigned zeros.
                                                                 The dynamic reconfiguration data input (DI) bus
                                                                 provides reconfiguration data that is written into a
              DI                16                 Input
                                                                 specified address (DADDR) of the register set.
                                                                 When not used, all bits must be set to zero.
                                                                 The dynamic reconfiguration output bus provides
                                                                 data output of the register selected by the DADDR
             DO                 16                Output
                                                                 bus. This port can be used to control DRP register
                                                                 contents.
                                                                 The dynamic reconfiguration ready output (DRDY)
                                                                 provides the response to the DEN signal for the
            DRDY                1                 Output         PLLs dynamic reconfiguration feature. This signal is
                                                                 pulsed high when a write or read operation is
                                                                 successful.

        Notes:
        1. The width of the DADDR bus depends on the primitive that the DRP port is a part of. For a MMCM, the address bus
           is 7-bit wide and for a PLL the DRP address bus is 7-bit wide (DADDR(6:0)). The DADDR port of an ADC/DAC in a
           RFSoC device is 12-bit wide while the DADDR port of a GTP is 10-bit wide.




UltraScale Architecture Clocking Resources                                                     Send Feedback
                                                                                                                        82
UG572 (v1.9) October 31, 2019                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 84 of 105 PageID #: 360
                                                                                              Chapter 3: Clock Management Tile


       Writing to the DRP Port
       1. Put the address to write to and the data that needs to be written on the buses,
          DADDR[n:0] and DI[15:0] respectively.
       2. Make the DWE (Data Write Enable) signal High.
       3. Pulse the DEN signal High for one clock cycle. The DEN signal is the trigger that makes
          the DRP port function. When this signal is captured on the rising edge of the clock the
          internals of the DRP port capture address and data and fill the correct register in the
          DRP map.
       4. When the DEN signal goes Low for one pulse, make the DWE signal Low.
       5. The DRP ports pulse the DRDY High for a clock cycle to confirm that the provided data
          is written into the provided address space. This also signals that a new write or read
          operation can start.
       X-Ref Target - Figure 3-20




                                         DCLK         1           2            3          n           n+1

                                          DEN

                                         DWE

                                    DADDR[n:0]

                                       DI[15:0]

                                      DO[15:0]

                                        DRDY

                                    Address and Data valid
                                                                            WRITE

                                                                                                                     X21935-111618



                                                             Figure 3-20:   Writing to the DRP Port

       Reading from the DRP Port:
       1. Put the address of the register to read from on the DADDR[n:0] bus.
       2. Leave the DWE signal Low at all times when reading.
       3. The value ON/OFF of the DI[15:0] bus does not matter.
       4. Pulse the DEN signal High for one clock cycle. The DEN signal is the trigger that makes
          the DRP port function. When this signal is captured on the rising edge of the clock the
          internals of the DRP port capture the address to make sure that the contents of the
          correct register in the DRP map are reflected on the DO[15:0] output.
       5. The DRP ports pulse the DRDY High for a clock cycle to confirm that the provided data
          is written into the provided address space. This also signals that a new write or read
          operation can start.



UltraScale Architecture Clocking Resources                                                                  Send Feedback
                                                                                                                                     83
UG572 (v1.9) October 31, 2019                                         www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 85 of 105 PageID #: 361
                                                                                                                                                 Chapter 3: Clock Management Tile

                                  X-Ref Target - Figure 3-21




                                                                          DCLK          1                2                3             n                n+1

                                                                            DEN

                                                                           DWE

                                                                   DADDR[n:0]

                                                                         DI[15:0]

                                                                     DO[15:0]

                                                                          DRDY

                                                                              Address valid
                                                                                                                        READ                                           Data valid

                                                                                                                                                                            X21937-111618



                                                                                                Figure 3-21:       Reading from the DRP Port

                                  Read—Write Operation
                                  A read-write operation must always be executed with respect to the DRDY signal. Only
                                  when the DRDY signal pulses High, a new read or write operation can be initiated. If the
                                  DRDY signal is not controlled after a read or write operation, from or to the DRP port, it is
                                  not certain that the written bits are set or the obtained bits are representing the value of the
                                  register.
X-Ref Target - Figure 3-22




                              DCLK                             1     2        3     n   n+1     1    2        3     n     n+1   1   2        3     n     n+1   1   2        3       n         n+1


                                DEN

                               DWE

        DADDR[11:0]                                                  Addr_N                         Addr_M                          Addr_N                         Addr_M


                             DI[15:0]                               Data_DD                         Data_EE


                      DO[15:0]                                                                                                                     Data_DD                          Data_EE


                              DRDY



                                                                          WRITE                          WRITE                          READ                            READ

                                                                                                                                                                                        X21936-111618



                                                                                              Figure 3-22:        Read—Write Operation




UltraScale Architecture Clocking Resources                                                                                                                     Send Feedback
                                                                                                                                                                                                    84
UG572 (v1.9) October 31, 2019                                                                                 www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 86 of 105 PageID #: 362
                                                                                                                                     Chapter 3: Clock Management Tile


                              DRP Register Set
                              The user accessible DRP register set is described in this section. The DRP register map spans
                              from address 0x00 to address 0x7F (7-bit address bus). The figure below shows the layout
                              of the register map of user accessible registers. Be aware that values of different counters
                              overlap register boundaries.
X-Ref Target - Figure 3-23




                                                        MMCM                                                                                      PLL
                             15 14 13 12 11 10 9    8   7   6   5   4   3   2   1   0                               15 14 13 12 11 10 9   8   7    6    5   4    3   2   1   0
                  73                                                                    MMCM enable            73                                                                MMCM enable
                  72                                                                      control              72                                                                  control

                  4F                                                                     loop filter R         4F                                                                 loop filter R
                  4E                                                                     loop filter C         4E                                                                 loop filter C

                  27                                                                     interpolator

                 1A                                                                       lock ref dly         1A                                                                 lock ref dly
                 19                                                                       lock fb dly          19                                                                 lock fb dly
                 18                                                                         lock cnt           18                                                                   lock cnt

                 16                                                                          divck             16                                                                    divck
                 15                                                                                            15
                                                                                                                                                                                    ckfbout
                 14                                                                         ckfbout            14
                 13
                 13
                                                                                            ckout6
                 12
                 11
                                                                                            ckout4
                 10
                 0F
                                                                                            ckout3
                 0E
                 0D
                                                                                            ckout2
                 0C
                 0B                                                                                            0B                                                                   ckoutphy
                                                                                            ckout1
                 0A                                                                                            0A                                                                    ckout1
                  9                                                                                             9
                                                                                                                                                                                     ckout0
                  8                                                                         ckout0              8
                  7
                  7
                                                                                            ckout5
                  6
                  5                                                                      compensation           5                                                                 compensation
                  4                                                                     spread spectrum


                    0                                                                   inversion control       0                                                                inversion control


                             These register positions are not user accessible.
                                                                                                                                                                                                 X21942-070819



                                                                            Figure 3-23:                 MMCM DRP Register Set

                              IMPORTANT: When operating a DRP port, it is recommended that the existing contents of the register
                              that is going to be changed are first read. Write back the register contents where only the required bits
                              are modified. Modify only the colored bits and always maintain the state of the gray bits.




UltraScale Architecture Clocking Resources                                                                                                                      Send Feedback
                                                                                                                                                                                                         85
UG572 (v1.9) October 31, 2019                                                                        www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 87 of 105 PageID #: 363
                                                                        Chapter 3: Clock Management Tile


           MMCM Registers
 Reg                                              73                                        ADDR: 0x73
 Bit          15     14         13    12     11   10    9     8     7      6   5   4    3    2     1      0
 Default      0      0          0     1
 Access       R/W    R/W        R/W   R/W
 15           mc_gts_wait                         Wait for the GTS_CFG_B (internal configuration state,
                                                  must be high to proceed) signal before starting the
                                                  LOCKED process.
 14           mc_startup_wait                     When set, wait during the configuration start-up cycle for
                                                  the LOCKED state before making DONE high.
 13           mc_ss_en                            Enable Spread Spectrum clocking.
 12           mc_mmcm_en                          Enable the MMCM.




UltraScale Architecture Clocking Resources                                          Send Feedback
                                                                                                              86
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 88 of 105 PageID #: 364
                                                                                    Chapter 3: Clock Management Tile


 Reg                                             4F                                                                ADDR: 0x4F
 Bit            15     14    13    12    11      10    9          8         7       6       5       4          3     2      1   0
 Default        0                  0     0                        0         0                       0
 Access         R/W                R/W   R/W                      R/W       R/W                     R/W
 15             mc_res(3)
 12             mc_res(2)
                                                                          Loop filter resistor setting.
 11             mc_res(1)
 8              mc_res(0)
 7              mc_lfhf(1)
                                                               Loop filter high frequency capacitor setting.
 4              mc_lfhf(0)


 Reg                                              4E                                                               ADDR: 0x4E
 Bit             15     14   13    12     11      10       9          8         7       6       5       4     3     2    1      0
 Default         0                 0      0                           0
 Access          R/W               R/W    R/W                         R/W
 15              mc_cp(3)
 12              mc_cp(2)
                                                                            Charge pump settings.
 11              mc_cp(1)
 8               mc_cp(0)

           Registers 0x4F and 0x4E define the values for the loop filters. Pick the appropriate values
           for these filters from the MMCM and PLL Dynamic Reconfiguration (XAPP888) [Ref 6].




UltraScale Architecture Clocking Resources                                                                  Send Feedback
                                                                                                                                    87
UG572 (v1.9) October 31, 2019                   www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 89 of 105 PageID #: 365
                                                                                                 Chapter 3: Clock Management Tile


 Reg                                                               27                                                     ADDR: 0x27
 Bit             15      14     13       12        11    10    9         8         7         6    5       4         3         2   1     0
 Default         0                       0         0                     1         0                      0         0                   0
 Access          R/W                     R/W       R/W                   R/W       R/W                    R/W       R/W                 R/W
 15              mc_interp_en(7)
 12              mc_interp_en(6)
 11              mc_interp_en(5)
 8               mc_interp_en(4)
                                                                   Interpolator selection. Default value is 00010000.
 7               mc_interp_en(3)
 4               mc_interp_en(2)
 3               mc_interp_en(1)
 0               mc_interp_en(0)

Notes:
1. If any of the output counters is using fine phase shift then mc_interp_en[3:0] must be set to 1111 otherwise
   mc_interp_en[3:0] must be set to 0000.
2. mc_interp_en(4) is always set to 1.
3. If any of the output counters is using a phase of VCO other than 0 or 180, uses fractional division for a counter, or uses
   spread-spectrum mode then mc_interp_en[7:5] must be set to 111 otherwise mc_interp_en[7:5] must be set to 000.


 Reg                                                          1A                                                        ADDR: 0x1A
 Bit       15    14     13      12           11    10    9         8         7         6     5        4         3         2       1     0
 Default         0      0       0            1     1     1         1         1         1     1        0         1         0       0     1
 Access          R/W    R/W     R/W          R/W   R/W   R/W       R/W       R/W       R/W   R/W      R/W       R/W       R/W     R/W   R/W
 14:10     mc_lock_ref_dly[4:0]                    Window setting for the lock circuit of the reference clock.
 9:0       mc_lock_sat_high[9:0]                   Maximum value of the lock counter. Default value is d1001.


 Reg                                                          19                                                        ADDR: 0x19
 Bit       15    14     13      12           11    10    9         8         7         6     5        4         3         2       1     0
 Default         0      0       0            1     1     0         0         0         0     0        0         0         0       0     1
 Access          R/W    R/W     R/W          R/W   R/W   R/W       R/W       R/W       R/W   R/W      R/W       R/W       R/W     R/W   R/W
 14:10     mc_lock_fb_dly[4:0]                     Window setting for the lock circuit of the feedback clock.
 9:0       mc_lock_sat_high[9:0]                   Counter setting the number of clock cycles the MMCM needs to have
                                                   CLKREF and CLKFB misaligned within a certain window before
                                                   deasserting the LOCKED output. Default value is 1.




UltraScale Architecture Clocking Resources                                                                      Send Feedback
                                                                                                                                            88
UG572 (v1.9) October 31, 2019                            www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 90 of 105 PageID #: 366
                                                                                  Chapter 3: Clock Management Tile


 Reg                                                 18                                          ADDR: 0x18
 Bit        15   14    13      12    11    10    9        8     7       6     5      4     3     2     1      0
 Default                                         1        1     1       1     1      0     1     0     0      0
 Access                                          R/W      R/W   R/W     R/W   R/W    R/W   R/W   R/W   R/W    R/W
 9:0        mc_lock_cnt[9:0]               Counter setting the number of clock cycles the MMCM needs to have
                                           CLKREF and CLKFB aligned within a certain window before the LOCKED
                                           output is asserted. Default value is 1000.

           Refer to MMCM and PLL Dynamic Reconfiguration (XAPP888) [Ref 6] to determine the values
           for registers 0x1A, 0x19, and 0x18.

 Reg                                                 16                                          ADDR: 0x16
 Bit        15   14    13      12    11    10    9        8     7       6     5      4     3     2     1      0
 Default               0       1     0     0     0        0     0       1     0      0     0     0     0      1
 Access                R/W     R/W   R/W   R/W   R/W      R/W   R/W     R/W   R/W    R/W   R/W   R/W   R/W    R/W
 13         mc_divck_edge                  High to low clock edge transition control.
 12         mc_divck_nocount               Bypass counter.
 11:6       mc_divck_ht[5:0]               Counter high time.
 5:0        mc_divck_lt[5:0]               Counter low time.

           Register 0x16 controls the divider (D counter) shown in Figure 3-1.

 Reg                                                 15                                          ADDR: 0x15
 Bit        15   14    13      12    11    10    9        8     7       6     5      4     3     2     1      0
 Default               0       1     0     0     0        0     0       1     0      0     0     0     0      1
 Access                R/W     R/W   R/W   R/W   R/W      R/W   R/W     R/W   R/W    R/W   R/W   R/W   R/W    R/W
 14:12      mc_ckfbout_frac[2:0]           Fractional phase.
 11         mc_ckfbout_frac_en             Enable fractional counter.
 10         mc_ckfbout_frac_wf_r           Fractional mode. Rising edge wait.
 7          mc_ckfbout_edge                High to low clock edge transition control.
 6          mc_ckfbout_nocount             Bypass counter.
 5:0        mc_ckfbout_frac[5:0]           Counter delay.




UltraScale Architecture Clocking Resources                                                  Send Feedback
                                                                                                                  89
UG572 (v1.9) October 31, 2019                    www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 91 of 105 PageID #: 367
                                                                                         Chapter 3: Clock Management Tile


 Reg                                                    14                                                         ADDR: 0x14
 Bit        15     14    13      12    11    10     9        8       7         6         5         4         3      2        1     0
 Default    0      0     0       1     0     0      0        0       0         1         0         0         0      0        0     1
 Access     R/W    R/W   R/W     R/W   R/W   R/W    R/W      R/W     R/W       R/W       R/W       R/W       R/W    R/W      R/W   R/W
 15:13      mc_ckfbout_pm_r[2:0]             VCO phase selection mux and rising edge control.
 12         mc_ckfbout_en                    Counter enable
 11:6       mc_ckfbout_ht[5:0]               Counter high time
 5:0        mc_ckfbout_lt[5:0]               Counter low time




 Reg                                                    13                                                       ADDR: 0x13
 Bit         15    14    13      12    11    10     9        8   7         6         5         4         3         2         1     0
 Default     0     0     0       0           0                   0         1         0         0         0         0         0     0
 Access      R/W   R/W   R/W     R/W         R/W                 R/W       R/W       R/W       R/W       R/W       R/W       R/W   R/W
 15:13       mc_ckfbout_pm_f[2:0]            VCO phase selection mux and falling edge control.
 12          mc_ckfbout_frac_wf_f            Fractional mode. Falling edge wait.
 10          mc_ckout6_cddc_en               Clock divide dynamic change enable (DRP only)
 7           mc_ckout6_edge                  High to low clock edge control
 6           mc_ckout6_nocount               Counter bypass
 5:0         mc_ckout6_dt[5:0]               Counter delay

           Registers 0x15, 0x14, and bits [15:12] of 0x13 control the fractional feedback (M counter)
           shown in Figure 3-1.

 Reg                                                    12                                                         ADDR: 0x12
 Bit        15     14    13      12    11    10     9        8       7         6         5         4         3         2     1     0
 Default    0      0     0       1     0     0      0        0       0         1         0         0         0         0     0     1
 Access     R/W    R/W   R/W     R/W   R/W   R/W    R/W      R/W     R/W       R/W       R/W       R/W       R/W       R/W   R/W   R/W
 15:13      mc_ckout6_pm[2:0]                VCO phase selection multiplexer
 12         mc_ckout6_en                     Counter enable
 11:6       mc_ckout6_ht[5:0]                Counter high time
 5:0        mc_ckout6_lt[5:0]                Counter low time

           Bits [10:0] of register 0x13 and register 0x12 control the CLKOUT6 counter.




UltraScale Architecture Clocking Resources                                                                   Send Feedback
                                                                                                                                       90
UG572 (v1.9) October 31, 2019                      www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 92 of 105 PageID #: 368
                                                                               Chapter 3: Clock Management Tile


 Reg                                                   11                                       ADDR: 0x11
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default                                    0                     0     1     0     0     0      0     0     0
 Access                                     R/W                   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 10         mc_ckout4_cddc_en               Clock divide dynamic change control enable (DRP only).
 7          mc_ckout4_edge                  High to low clock edge control.
 6          mc_ckout4_nocount               Counter bypass.
 5:0        mc_ckout4_dt[5:0]               Counter delay.


 Reg                                                   10                                       ADDR: 0x10
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default    0     0     0       1     0     0      0        0     0     1     0     0     0      0     0     1
 Access     R/W   R/W   R/W     R/W   R/W   R/W    R/W      R/W   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 15:13      mc_ckout4_pm[2:0]               VCO phase selection multiplexer.
 12         mc_ckout4_en                    Counter enable.
 11:6       mc_ckout4_ht[5:0]               Counter high time.
 5:0        mc_ckout4_lt[5:0]               Counter low time.

           Registers 0x11 and 0x10 control the output counter for CLKOUT4.

 Reg                                                   0F                                       ADDR: 0x0F
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default                                    0                     0     1     0     0     0      0     0     0
 Access                                     R/W                   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 10         mc_ckout3_cddc_en               Clock divide dynamic change control enable (DRP only).
 7          mc_ckout3_edge                  High to low clock edge control.
 6          mc_ckout3_nocount               Counter bypass.
 5:0        mc_ckout3_dt[5:0]               Counter delay.


 Reg                                                   0E                                       ADDR: 0x0E
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default    0     0     0       1     0     0      0        0     0     1     0     0     0      0     0     1
 Access     R/W   R/W   R/W     R/W   R/W   R/W    R/W      R/W   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 15:13      mc_ckout3_pm[2:0]               VCO phase selection multiplexer.
 12         mc_ckout3_en                    Counter enable.
 11:6       mc_ckout3_ht[5:0]               Counter high time.
 5:0        mc_ckout3_lt[5:0]               Counter low time.




UltraScale Architecture Clocking Resources                                                Send Feedback
                                                                                                                 91
UG572 (v1.9) October 31, 2019                     www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 93 of 105 PageID #: 369
                                                                               Chapter 3: Clock Management Tile


           Registers 0x0F and 0x0E control the output counter for CLKOUT3.

 Reg                                                   0D                                       ADDR: 0x0D
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default                                    0                     0     1     0     0     0      0     0     0
 Access                                     R/W                   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 10         mc_ckout2_cddc_en               Clock divide dynamic change control enable (DRP only).
 7          mc_ckout2_edge                  High to low clock edge control.
 6          mc_ckout2_nocount               Counter bypass.
 5:0        mc_ckout2_dt[5:0]               Counter delay.


 Reg                                                   0C                                       ADDR: 0x0C
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default    0     0     0       1     0     0      0        0     0     1     0     0     0      0     0     1
 Access     R/W   R/W   R/W     R/W   R/W   R/W    R/W      R/W   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 15:13      mc_ckout2_pm[2:0]               VCO phase selection multiplexer.
 12         mc_ckout2_en                    Counter enable.
 11:6       mc_ckout2_ht[5:0]               Counter high time.
 5:0        mc_ckout2_lt[5:0]               Counter low time.

           Registers 0x0D and 0x0C control the output counter for CLKOUT2.

 Reg                                                   0B                                       ADDR: 0x0B
 Bit        15    14    13      12    11    10     9        8     7     6     5     4     3      2     1     0
 Default                                    0                     0     1     0     0     0      0     0     0
 Access                                     R/W                   R/W   R/W   R/W   R/W   R/W    R/W   R/W   R/W
 10         mc_ckout1_cddc_en               Clock divide dynamic change control enable (DRP only).
 7          mc_ckout1_edge                  High to low clock edge control.
 6          mc_ckout1_nocount               Counter bypass.
 5:0        mc_ckout1_dt[5:0]               Counter delay.




UltraScale Architecture Clocking Resources                                                Send Feedback
                                                                                                                 92
UG572 (v1.9) October 31, 2019                     www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 94 of 105 PageID #: 370
                                                                                                              Chapter 3: Clock Management Tile


 Reg                                                                 0A                                                              ADDR: 0x0A
 Bit        15    14     13        12        11           10     9            8       7         6         5          4         3         2     1     0
 Default    0     0      0         1         0            0      0            0       0         1         0          0         0         0     0     1
 Access     R/W   R/W    R/W       R/W       R/W          R/W    R/W          R/W     R/W       R/W       R/W        R/W       R/W       R/W   R/W   R/W
 15:13      mc_ckout1_pm[2:0]                             VCO phase selection multiplexer.
 12         mc_ckout1_en                                  Counter enable.
 11:6       mc_ckout1_ht[5:0]                             Counter high time.
 5:0        mc_ckout1_lt[5:0]                             Counter low time.

           Registers 0x0B and 0x0A control the output counter for CLKOUT1.

 Reg                                                                 09                                                            ADDR: 0x09
 Bit        15     14        13        12        11   10         9        8       7         6         5          4         3         2         1     0
 Default    0      0         0         0              0                           0         1         0          0         0         0         0     0
 Access     R/W    R/W       R/W       R/W            R/W                         R/W       R/W       R/W        R/W       R/W       R/W       R/W   R/W
 15         mc_ckout0_cddc_en                         Clock divide dynamic change control enable (DRP only).
 14:12      mc_ckout0_frac[2:0]                       Fractional phase.
 11         mc_ckout0_frac_en                         Enable fractional phase counter.
 10         mc_ckout0_frac_wf_r                       Falling edge wait.
 7          mc_ckout0_edge                            High to low clock edge control.
 6          mc_ckout0_nocount                         Counter bypass.
 5:0        mc_ckout0_dt[5:0]                         Counter delay.


 Reg                                                                 08                                                              ADDR: 0x8
 Bit        15    14     13        12        11       10        9         8           7         6         5       4        3         2         1     0
 Default    0     0      0         1         0        0         0         0           0         1         0       0        0         0         0     1
 Access     R/W   R/W    R/W       R/W       R/W      R/W       R/W       R/W         R/W       R/W       R/W     R/W      R/W       R/W       R/W   R/W
 15:13      mc_ckout0_pm_r[2:0]                       Rising edge control.
 12         mc_ckout0_en                              Counter enable.
 11:6       mc_ckout0_ht[5:0]                         Counter high time.
 5:0        mc_ckout0_lt[5:0]                         Counter low time.




UltraScale Architecture Clocking Resources                                                                                     Send Feedback
                                                                                                                                                         93
UG572 (v1.9) October 31, 2019                                   www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 95 of 105 PageID #: 371
                                                                                                   Chapter 3: Clock Management Tile


 Reg                                                            07                                                        ADDR: 0x07
 Bit         15      14     13        12        11   10     9        8     7         6         5         4         3       2      1     0
 Default     0       0      0         0              0                     0         1         0         0         0       0      0     0
 Access      R/W     R/W    R/W       R/W            R/W                   R/W       R/W       R/W       R/W       R/W     R/W    R/W   R/W
 15:13       mc_ckout0_pm_f[2:0]                     Falling edge control.
 12          mc_ckout0_frac_wf_f                     Rising edge wait.
 10             mc_ckout0_cddc_en                    Clock divide dynamic change control enable (DRP only).
 7           mc_ckout5_edge                          High to low clock edge control.
 6           mc_ckout5_nocount                       Counter bypass.
 5:0         mc_ckout5_dt[5:0]                       Counter delay.

           The fractional output counter for CLKOUT0 is controlled by registers 0x09, 0x08, and bits
           [15:12] of register 0x07.

 Reg                                                            06                                                         ADDR: 0x06
 Bit        15      14     13     12        11       10    9         8         7         6         5         4     3        2     1     0
 Default    0       0      0      1         0        0     0         0         0         1         0         0     0        0     0     1
 Access     R/W     R/W    R/W    R/W       R/W      R/W   R/W       R/W       R/W       R/W       R/W       R/W   R/W      R/W   R/W   R/W
 15:13      mc_ckout5_pm[2:0]                        VCO phase selection multiplexer.
 12         mc_ckout5_en                             Counter enable.
 11:6       mc_ckout5_ht[5:0]                        Counter high time.
 5:0        mc_ckout5_lt[5:0]                        Counter low time.

           Bits [10:0] of register 0x07 and register 0x06 control the CLKOUT5 counter.

           The MMCM clock outputs are all defined by a configurable counter. The parameters
           defining the clock outputs CLKOUT6 to CLKOUT1 are explained in the following table. Refer
           to MMCM and PLL Dynamic Reconfiguration (XAPP888) [Ref 6] for calculation instructions
           and methods.

           Table 3-14:     Clock Output Parameters
                   Type                                                            Description
           CDDC                   Clock divide dynamic change. The possibility to change the DRP registers without
                                  the need for a MMCM reset. When this option is enabled it functions with the
                                  CDDCREQ and CDDCDONE handshake pins. For more information read MMCM
                                  Clock Divide Dynamic Change.
           MX                     Clock input multiplexer control.
           EDGE                   Clock edge identification. Identify the clock edge used for a high to low transition
                                  of the counter.
           NOCOUNT                Counter bypass.




UltraScale Architecture Clocking Resources                                                                             Send Feedback
                                                                                                                                            94
UG572 (v1.9) October 31, 2019                              www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 96 of 105 PageID #: 372
                                                                             Chapter 3: Clock Management Tile


       Table 3-14:       Clock Output Parameters (Cont’d)
                  Type                                             Description
           DT                 Delay time. Counter delay or coarse phase shift setting.
           PM                 VCO phase selection. Used to select one of the eight possible VCO outputs.
           EN                 Counter enable.
           HT                 Counter high time. Set the delay the counter needs to output a high value.
           LT                 Counter low time. Set the delay the counter needs to output a low value.

       Two of the counters, CLKFBOUT and CLKOUT0, are fractional counters. A fractional counter
       uses two non-fractional counters, an extra state, and adder logic. This is the reason a
       fractional counter has two enables (one for each counter to allow non-fractional use) and
       two VCO phase selection settings. For the adder and state logic, the VCO phase selection is
       extra split in rising and falling settings. Additional register configuration options defining
       the fractional counters are listed in the following table.

       Table 3-15:       Register Configuration Options
                  Type                                             Description
           FRAC                Select a VCO phase to operate the fractional counter.
           FRAC_EN             Enable the fractional counter.
           FRAC_WF_R           Fractional counter wait for rising edge.
           FRAC_WF_L           Fractional counter wait for falling edge.
           PM_R                Select one of the eight VCO phased outputs as rising edge counter clock.
           PM_L                Select one of the eight VCO phased outputs as falling edge counter clock.

       Fractional counter mode is enabled when both mc_ckout_en and mc_ckout_frac_en are set.
       Both counters take different phases from the VCO outputs.

       Example 1

       Assume that a division of 2.5 is required, then:

       •        Counter A would take phase 0 (0 degrees) of the VCO
       •        Counter B would take phase 4 (180 degree offset)

       Output starts High with rising edge on counter A and goes Low with second rising edge
       counter B. It goes High again with second rising edge of counter A after that and so on.




UltraScale Architecture Clocking Resources                                               Send Feedback
                                                                                                           95
UG572 (v1.9) October 31, 2019                     www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 97 of 105 PageID #: 373
                                                                                                                                  Chapter 3: Clock Management Tile

                             X-Ref Target - Figure 3-24




                                                          VCO phase 0
                                                           (0 degrees)
                                                           VCO phase 4
                                                          (180 degrees)


                                                            Divide by 2

                                                              CLKOUT
                                                          Divide by 2.5           State & adder logic assemble a
                                                                                    fractional clock from the two
                                                                                  selected VCO phases using the
                                                                                           real divide value
                                                                                                                                                          X21938-111418



                                                                                    Figure 3-24:           Fractional Counter Mode Example 1
                             Example 2

                             Assume a division by 2.125 is required, then:

                             •                   Counter A would take phase 0 (0 degrees) of the VCO
                             •                   Counter B would take as start phase 2 (45 degree offset)

                             Output starts High with rising edge on counter A and goes Low with second rising edge
                             counter B. It goes High again with next rising edge of counter B, counter B switches to VCO
                             phase 90 and the output goes Low again by the second rising edge of that phase and so on.
X-Ref Target - Figure 3-25




                VCO phase 0
                 (0 degrees)
               VCO phase 1
                (45 degrees)
               VCO phase 2
                (90 degrees)
               VCO phase 3
              (135 degrees)



             CLKOUT
       Divide by 2.125                                         State & adder logic assemble a fractional
                                                               Clock from the two selected VCO phases
                                                                       using the real divide value
                                                                                                                                                               X21939-111418



                                                                             Figure 3-25:           Fractional Counter Mode Example 2




UltraScale Architecture Clocking Resources                                                                                                     Send Feedback
                                                                                                                                                                          96
UG572 (v1.9) October 31, 2019                                                                              www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 98 of 105 PageID #: 374
                                                                             Chapter 3: Clock Management Tile


 Reg                                               04                                       ADDR: 0x04
 Bit        15   14     13     12   11   10    9        8    7       6   5      4     3      2       1     0
 Default                                                                 1      0     0      1       1     1
 Access                                                                  R/W    R/W   R/W    R/W     R/W   R/W
 5:3        mc_ss_steps_init[2:0]        Start the correct spread based on the SS_MODE attribute. Default value
                                         is 100.
 2:0        mc_ss_steps[2:0]             Control the spread of the spread-spectrum clocking based on the
                                         SS_MODE attribute. Default value is 111.

           The settings for register 4 are controlled by the SS_MODE attribute of the MMCM. Refer to
           the Spread-Spectrum Clock Generation section for detailed information on
           spread-spectrum clocking set up and behavior.

                                                     ss_steps_init                        ss_steps
                      DOWN_LOW                              100                              011
                      DOWN_HIGH                             100                              011
                      CENTER_LOW                            100                              111
                      CENTER_HIGH                           100                              111




 Reg                                               00                                       ADDR: 0x00
 Bit        15   14     13     12   11   10    9        8    7       6   5      4     3      2       1     0
 Default                                                                              0      0       0
 Access                                                                               R/W    R/W     R/W
 3          mc_inv_clkfbin               Enable inversion on the CLKFBIN input. This is the same as setting the
                                         attribute IS_CLKFBIN_INVERTED to 1.
 2          mc_inv_clkin2                Enable inversion on the CLKIN2 input. This is the same as setting the
                                         attribute IS_CLKIN2_INVERTED to 1.
 1          mc_inv_clkin1                Enable inversion on the CLKIN1 input. This is the same as setting the
                                         attribute IS_CLKIN1_INVERTED to 1.

           Register 0 represents the bits that are also available as attributes of the MMCM primitive.
           For the functional explanation of these bits, refer to the MMCM Attributes section.




UltraScale Architecture Clocking Resources                                             Send Feedback
                                                                                                                 97
UG572 (v1.9) October 31, 2019                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 99 of 105 PageID #: 375
                                                                                                   Chapter 3: Clock Management Tile


           PLL Registers
           The PLL DRP register set is similar and runs parallel with that of the MMCM. The number of
           possible changeable registers in the PLL DRP resister set is smaller than that of the MMCM
           because the PLL has only two clock outputs and doe not use a selectable VCO output
           multiplexer and interpolator.

 Reg                                                               73                                                    ADDR: 0x73
 Bit        15      14      13        12        11        10       9       8       7       6       5       4        3       2       1   0
 Default    0       0                 1
 Access     R/W     R/W               R/W
 15         mc_gts_wait                                   Wait for the GTS_CFG_B signal before starting the LOCKED process.
 14         mc_startup_wait                               Wait during the configuration start-up cycle for the MMCM to lock.
 12         mc_mmcm_en                                    Enable the PLL.


 Reg                                                               4F                                                   ADDR: 0x4F
 Bit         15    14     13     12        11        10        9       8       7       6       5       4       3        2       1       0
 Default     0                   0         0                           0       0                       0
 Access      R/W                 R/W       R/W                         R/W     R/W                     R/W
 15          mc_res(3)
 12          mc_res(2)                               Loop filter resistor setting.
 11          mc_res(1)
 8           mc_res(0)
 7           mc_lfhf(1)                              Loop filter high frequency capacitor setting.
 4           mc_lfhf(0)


 Reg                                                               4E                                                   ADDR: 0x4E
 Bit         15    14     13     12        11        10        9       8       7       6       5       4       3        2       1       0
 Default     0                   0         0                           0       0                       0       1
 Access      R/W                 R/W       R/W                         R/W     R/W                     R/W     R/W
 15          mc_cp(3)
 12          mc_cp(2)
                                                     Charge pump setttings.
 11          mc_cp(1)
 8           mc_cp(0)
 7           mc_cp_bias_trip_set                     Control of the low trip point sense circuit.
 4           mc_cp_res(1)
                                                     Charge pump reference current control.
 3           mc_cp_res(0)




UltraScale Architecture Clocking Resources                                                                         Send Feedback
                                                                                                                                            98
UG572 (v1.9) October 31, 2019                                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 100 of 105 PageID #:
                                     376
                                                                              Chapter 3: Clock Management Tile


Reg                                                19                                         ADDR: 0x19
Bit       15   14     13     12    11    10    9        8     7     6     5       4     3      2      1     0
Default        0      0      0     1     1     0        0     0     0     0       0     0      0      0     1
Access         R/W    R/W    R/W   R/W   R/W   R/W      R/W   R/W   R/W   R/W     R/W   R/W    R/W    R/W   R/W
14:10     mc_lock_fb_dly[4:0]            Window setting for the lock circuit on the feedback clock.
9:0       mc_unlock_cnt[9:0]             Counter setting the number of clock cycles the PLL needs to have
                                         CLKREF and CLKFB misaligned within a certain window before
                                         deasserting the LOCKED output. Default value is 1.


Reg                                                18                                         ADDR: 0x18
Bit       15   14     13     12    11    10    9        8     7     6     5       4     3      2      1     0
Default                                        0        0     0     0     0       0     0      0      0     1
Access                                         R/W      R/W   R/W   R/W   R/W     R/W   R/W    R/W    R/W   R/W
9:0       mc_lock_cnt[9:0]               Counter setting the number of clock cycles the PLL needs to have
                                         CLKREF and CLKFB aligned within a certain window before the LOCKED
                                         output is asserted. Default value is 1000.


Reg                                                16                                         ADDR: 0x16
Bit       15   14     13     12    11    10    9        8     7     6     5       4     3      2      1     0
Default               0      1     0     0     0        0     0     1     0       0     0      0      0     1
Access                R/W    R/W   R/W   R/W   R/W      R/W   R/W   R/W   R/W     R/W   R/W    R/W    R/W   R/W
13        mc_divck_edge                  High to low clock edge transition control.
12        mc_divck_nocount               Bypass counter.
11:6      mc_divck_ht[5:0]               Counter high time.
5:0       mc_divck_lt[5:0]               Counter low time.


Reg                                                15                                         ADDR: 0x15
Bit       15   14     13     12    11    10    9        8     7     6     5       4     3      2      1     0
Default                                                       0     1     0       0     0      0      0     0
Access                                                        R/W   R/W   R/W     R/W   R/W    R/W    R/W   R/W
7         mc_ckfbout_edge                High to low clock edge transition control.
6         mc_ckfbout_nocount             Bypass counter.
5:0       mc_ckfbout_dt[5:0]             Counter delay.




UltraScale Architecture Clocking Resources                                              Send Feedback
                                                                                                                99
UG572 (v1.9) October 31, 2019                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 101 of 105 PageID #:
                                     377
                                                                                                      Chapter 3: Clock Management Tile


Reg                                                                14                                                 ADDR: 0x14
Bit       15   14      13        12        11        10        9            8         7     6     5       4     3      2     1     0
Default                0         1         0         0         0            0         0     1     0       0     0      0     0     1
Access                 R/W       R/W       R/W       R/W       R/W          R/W       R/W   R/W   R/W     R/W   R/W    R/W   R/W   R/W
12        mc_ckfbout_en                              Counter enable.
11:6      mc_ckfbout_ht[5:0]                         Counter high time.
5:0       mc_ckfbout_lt[5:0]                         Counter low time.


Reg                                                                0B                                                 ADDR: 0x0B
Bit       15    14     13         12       11     10       9            8         7         6     5      4      3     2      1     0
Default         0      0                                                          0         1     0      0      0     0      0     0
Access          R/W    R/W                                                        R/W       R/W   R/W    R/W    R/W   R/W    R/W   R/W
14:13     mc_ckoutphy_mode[1:0]                   CLKOUTPHY mode (VCO_2X, VCO, VCO_HALF).
7         mc_ckout1_edge                          High to low clock edge control.
6         mc_ckout1_nocount                       Counter bypass.
5:0       mc_ckout1_dt[5:0]                       Counter delay.


Reg                                                                0A                                                 ADDR: 0x0A
Bit       15   14     13     12        11        10        9         8            7         6     5       4     3      2     1     0
Default                      1         0         0         0         0            0         1     0       0     0      0     0     0
Access                       R/W       R/W       R/W       R/W       R/W          R/W       R/W   R/W     R/W   R/W    R/W   R/W   R/W
12        mc_ckout1_en                           Counter enable.
11:6      mc_ckout1_ht[5:0]                      Counter high time.
5:0       mc_ckout1_lt[5:0]                      Counter low time.


Reg                                                                09                                                 ADDR: 0x09
Bit       15    14     13         12       11     10       9            8         7         6     5      4      3     2      1     0
Default                                                                           0         1     0      0      0     0      0     0
Access                                                                            R/W       R/W   R/W    R/W    R/W   R/W    R/W   R/W
7         mc_ckout0_edge                          High to low clock edge control.
6         mc_ckout0_nocount                       Counter bypass.
5:0       mc_ckout0_dt[5:0]                       Counter delay.




UltraScale Architecture Clocking Resources                                                                      Send Feedback
                                                                                                                                       100
UG572 (v1.9) October 31, 2019                                  www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 102 of 105 PageID #:
                                     378
                                                                                                             Chapter 3: Clock Management Tile


Reg                                                                      08                                                    ADDR: 0x08
Bit         15    14        13        12        11         10        9         8         7       6       5       4       3     2     1      0
Default                               1         0          0         0         0         0       1       0       0       0     0     0      1
Access                                R/W       R/W        R/W       R/W       R/W       R/W     R/W     R/W     R/W     R/W   R/W   R/W    R/W
12          mc_ckout0_en                                   Counter enable.
11:6        mc_ckout0_ht[5:0]                              Counter high time.
5:0         mc_ckout0_lt[5:0]                              Counter low time.


Reg                                                                      05                                                    ADDR: 0x05
Bit         15         14        13        12         11         10        9         8       7       6       5       4   3     2     1      0
Default     0          0         0         0          0          0                                                             0
Access      R/W        R/W       R/W       R/W        R/W        R/W                                                           R/W
15:10       mc_in_dly_set[5:0]                                   Counter delay setting. Control how much delay is inserted in the
9:4         mc_in_dly_mx_dvdd[5:0]                               path.

3           mc_direct_path_cntrl                                 Reserved.
2           mc_in_dly_en                                         Compensation delay enable.


Reg                                                                      00                                                    ADDR: 0x00
Bit         15    14        13        12        11         10        9         8         7       6       5       4       3     2     1      0
Default                                                                                                                  0           0
Access                                                                                                                   R/W         R/W
3           mc_inv_clkfbin                                 Enable inversion on the CLKFBIN input. This is the same as setting the
                                                           attribute IS_CLKFBIN_INVERTED to 1.
1           mc_inv_clkin                                   Enable inversion on the CLKIN1 input. This is the same as setting the
                                                           attribute IS_CLKIN1_INVERTED to 1.




          VHDL and Verilog Templates and the Clocking
          Wizard
          The VHDL and Verilog code for all clocking resource primitives and Vivado tools language
          templates are available in the UltraScale Architecture Libraries Guide (UG974) [Ref 7].

          The Clocking Wizard helps to correctly set up the MMCM and PLL resources. Additionally,
          the Clocking Wizard reports the jitter and supports phase and frequency synthesis. See
          LogiCORE IP Clocking Wizard User Guide (PG065) [Ref 8] for more information.




UltraScale Architecture Clocking Resources                                                                               Send Feedback
                                                                                                                                                101
UG572 (v1.9) October 31, 2019                                        www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 103 of 105 PageID #:
                                     379
                                                                  Chapter 3: Clock Management Tile




       Clocking Guidelines
       Clocking in a design is not just applying clock buffers, instantiating MMCM and/or PLL, and
       applying one or a couple of constraints in a XDC file. Clocking and the setup of a clocking
       network needs attention. To create a design, that is implemented (synthesize, place, and
       route) using all of Vivado Design Suite features, and when downloaded makes the FPGA
       function at optimal conditions, follow the guidelines provided in the chapters Clocking
       Guidelines and Clock Domain Crossing of the UltraFast Design Methodology Guide for the
       Vivado Design Suite (UG949) [Ref 1].

       The UltraFast Design Methodology Guide for the Vivado Design Suite (UG949) [Ref 1] offers
       a set of best practices intended to help streamline the design process for new devices. The
       size and complexity of these designs require specific steps and design tasks to ensure
       success at each stage of the design. Following these steps and adhering to the best
       practices will help you achieve your desired design goals as quickly and efficiently as
       possible. Two other documents that can be useful for designing are:

       •   UltraFast Design Methodology Quick Reference Guide (UG1231) [Ref 9]
       •   UltraFast Design Methodology Checklist (XTP301) [Ref 10]




UltraScale Architecture Clocking Resources                                  Send Feedback
                                                                                               102
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 104 of 105 PageID #:
                                     380



                                                                                 Appendix A


Additional Resources and Legal Notices

       Xilinx Resources
       For support resources such as Answers, Documentation, Downloads, and Forums, see Xilinx
       Support.




       Solution Centers
       See the Xilinx Solution Centers for support on devices, software tools, and intellectual
       property at all stages of the design cycle. Topics include design assistance, advisories, and
       troubleshooting tips.




       References
       1. UltraFast Design Methodology Guide for the Vivado Design Suite (UG949)
       2. UltraScale Architecture Packaging and Pinout User Guide (UG575)
       3. UltraScale Architecture SelectIO Resources User Guide (UG571)
       4. Vivado Design Suite User Guide: Using Constraints (UG903)
       5. UltraScale and UltraScale+ device data sheets:

           °   UltraScale Architecture and Products Overview (DS890)

           °   Zynq UltraScale+ MPSoC Overview (DS891)

           °   Kintex UltraScale Architecture Data Sheet: DC and AC Switching Characteristics
               (DS892)

           °   Virtex UltraScale Architecture Data Sheet: DC and AC Switching Characteristics
               (DS893)

           °   Kintex UltraScale+ FPGAs Data Sheet: DC and AC Switching Characteristics (DS922)

           °   Zynq UltraScale+ MPSoC Data Sheet: DC and AC Switching Characteristics (DS925)




UltraScale Architecture Clocking Resources                                    Send Feedback
                                                                                                 103
UG572 (v1.9) October 31, 2019                www.xilinx.com
Case 1:20-cv-01229-CFC-JLH Document 11-4 Filed 11/23/20 Page 105 of 105 PageID #:
                                     381
                                                                        Appendix A:         Additional Resources and Legal Notices


            °    Virtex UltraScale+ FPGAs Data Sheet: DC and AC Switching Characteristics (DS923)
       6. MMCM and PLL Dynamic Reconfiguration (XAPP888)
       7. UltraScale Architecture Libraries Guide (UG974)
       8. LogiCORE IP Clocking Wizard User Guide (PG065)
       9. UltraFast Design Methodology Quick Reference Guide (UG1231)
       10. UltraFast Design Methodology Checklist (XTP301)
       11. Zynq UltraScale+ MPSoC Packaging and Pinout User Guide (UG1075)
       12. Zynq UltraScale+ MPSoC Technical Reference Manual (UG1085)
       13. Vivado Design Suite User Guide (UG908)




       Please Read: Important Legal Notices
       The information disclosed to you hereunder (the "Materials") is provided solely for the selection and use of Xilinx products. To the
       maximum extent permitted by applicable law: (1) Materials are made available "AS IS" and with all faults, Xilinx hereby DISCLAIMS
       ALL WARRANTIES AND CONDITIONS, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
       MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR ANY PARTICULAR PURPOSE; and (2) Xilinx shall not be liable (whether
       in contract or tort, including negligence, or under any other theory of liability) for any loss or damage of any kind or nature related
       to, arising under, or in connection with, the Materials (including your use of the Materials), including for any direct, indirect, special,
       incidental, or consequential loss or damage (including loss of data, profits, goodwill, or any type of loss or damage suffered as a
       result of any action brought by a third party) even if such damage or loss was reasonably foreseeable or Xilinx had been advised
       of the possibility of the same. Xilinx assumes no obligation to correct any errors contained in the Materials or to notify you of
       updates to the Materials or to product specifications. You may not reproduce, modify, distribute, or publicly display the Materials
       without prior written consent. Certain products are subject to the terms and conditions of Xilinx's limited warranty, please refer to
       Xilinx's Terms of Sale which can be viewed at www.xilinx.com/legal.htm#tos; IP cores may be subject to warranty and support terms
       contained in a license issued to you by Xilinx. Xilinx products are not designed or intended to be fail-safe or for use in any
       application requiring fail-safe performance; you assume sole risk and liability for use of Xilinx products in such critical applications,
       please refer to Xilinx's Terms of Sale which can be viewed at www.xilinx.com/legal.htm#tos.
       AUTOMOTIVE APPLICATIONS DISCLAIMER
       AUTOMOTIVE PRODUCTS (IDENTIFIED AS “XA” IN THE PART NUMBER) ARE NOT WARRANTED FOR USE IN THE DEPLOYMENT OF
       AIRBAGS OR FOR USE IN APPLICATIONS THAT AFFECT CONTROL OF A VEHICLE (“SAFETY APPLICATION”) UNLESS THERE IS A
       SAFETY CONCEPT OR REDUNDANCY FEATURE CONSISTENT WITH THE ISO 26262 AUTOMOTIVE SAFETY STANDARD (“SAFETY
       DESIGN”). CUSTOMER SHALL, PRIOR TO USING OR DISTRIBUTING ANY SYSTEMS THAT INCORPORATE PRODUCTS, THOROUGHLY
       TEST SUCH SYSTEMS FOR SAFETY PURPOSES. USE OF PRODUCTS IN A SAFETY APPLICATION WITHOUT A SAFETY DESIGN IS FULLY
       AT THE RISK OF CUSTOMER, SUBJECT ONLY TO APPLICABLE LAWS AND REGULATIONS GOVERNING LIMITATIONS ON PRODUCT
       LIABILITY.
       © Copyright 2013–2019 Xilinx, Inc. Xilinx, the Xilinx logo, Artix, ISE, Kintex, Spartan, Virtex, Vivado, Zynq, and other designated
       brands included herein are trademarks of Xilinx in the United States and other countries. AMBA, AMBA Designer, ARM,
       ARM1176JZ-S, CoreSight, Cortex, PrimeCell, and MPCore are trademarks of ARM in the EU and other countries. PCI, PCIe, and PCI
       Express are trademarks of PCI-SIG and used under license. All other trademarks are the property of their respective owners.




UltraScale Architecture Clocking Resources                                                                       Send Feedback
                                                                                                                                             104
UG572 (v1.9) October 31, 2019                               www.xilinx.com
